


Exhibit 10.1




TERM LOAN AGREEMENT
DATED AS OF JULY 22, 2011
BY AND AMONG
COLONIAL REALTY LIMITED PARTNERSHIP,
AS BORROWER,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
AS ADMINISTRATIVE AGENT,
AND
THE FINANCIAL INSTITUTIONS PARTY HERETO
AND THEIR ASSIGNEES UNDER SECTION 12.5,


AS LENDERS
            

--------------------------------------------------------------------------------

                                        
WELLS FARGO SECURITIES, LLC
AS SOLE LEAD ARRANGER AND SOLE BOOKRUNNER,
AND EACH OF
PNC BANK, NATIONAL ASSOCIATION
AND
U.S. BANK NATIONAL ASSOCIATION
AS A DOCUMENTATION AGENT





--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 
Page
ARTICLE I. DEFINITIONS
1


Section
1.1
Definitions
1


Section
1.2
General; References to Times
22


ARTICLE II. CREDIT FACILITY
23


Section
2.1
Term Loans
23


Section
2.2
Rates and Payment of Interest on Loans
23


Section
2.3
Number of Interest Periods
24


Section
2.4
Repayment of Loans
24


Section
2.5
Prepayments
24


Section
2.6
Continuation
24


Section
2.7
Conversion
25


Section
2.8
Notes
25


Section
2.9
Additional Loans
26


Section
2.10
Advances by Agent
26


Section
2.11
Funds Transfer Disbursements
27


ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS
28


Section
3.1
Payments
28


Section
3.2
Pro Rata Treatment
28


Section
3.3
Sharing of Payments, Etc.
28


Section
3.4
Several Obligations
29


Section
3.5
Minimum Amounts
29


Section
3.6
Fees
29


Section
3.7
Computations
29


Section
3.8
Usury
30


Section
3.9
Agreement Regarding Interest and Charges
30


Section
3.10
Statements of Account
30


Section
3.11
Defaulting Lenders
30


Section
3.12
Taxes
31


ARTICLE IV. YIELD PROTECTION, ETC.
32


Section
4.1
Additional Costs; Capital Adequacy
32


Section
4.2
Suspension of LIBOR Loans
33


Section
4.3
Illegality
34


Section
4.4
Compensation
34


Section
4.5
Affected Lenders
34


Section
4.6
Treatment of Affected Loans
35


Section
4.7
Change of Lending Office
36


Section
4.8
Assumptions Concerning Funding of LIBOR Loans
36


ARTICLE V. CONDITIONS PRECEDENT
36


Section
5.1
Initial Conditions Precedent
36


Section
5.2
Conditions Precedent to All Loans
38


ARTICLE VI. REPRESENTATIONS AND WARRANTIES
38


Section
6.1
Representations and Warranties
38




i

--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)
 
 
 
Page
Section
6.2
Survival of Representations and Warranties, Etc.
47


ARTICLE VII. AFFIRMATIVE COVENANTS
47


Section
7.1
Preservation of Existence and Similar Matters
47


Section
7.2
Compliance with Applicable Law and Contracts
48


Section
7.3
Maintenance of Property
48


Section
7.4
Conduct of Business
48


Section
7.5
Insurance
48


Section
7.6
Payment of Taxes and Claims
49


Section
7.7
Visits and Inspections
49


Section
7.8
Use of Proceeds
49


Section
7.9
Environmental Matters
49


Section
7.10
Books and Records
50


Section
7.11
Further Assurances
50


Section
7.12
Guarantors
50


Section
7.13
REIT Status
51


Section
7.14
Distribution of Income to the Borrower
51


Section
7.15
Credit Rating
51


Section
7.16
Exchange Listing
51


ARTICLE VIII. INFORMATION
51


Section
8.1
Quarterly Financial Statements
51


Section
8.2
Year-End Statements
52


Section
8.3
Compliance Certificate
53


Section
8.4
Other Information
54


Section
8.5
Electronic Delivery of Certain Information
56


ARTICLE IX. NEGATIVE COVENANTS
57


Section
9.1
Financial Covenants
57


Section
9.2
Indebtedness
57


Section
9.3
Certain Permitted Investments of Borrower
57


Section
9.4
Investments Generally
58


Section
9.5
Liens; Negative Pledges; Other Matters
59


Section
9.6
Restricted Payments; Stock Repurchases
59


Section
9.7
Merger, Consolidation, Sales of Assets and Other Arrangements
59


Section
9.8
Fiscal Year
60


Section
9.9
Modifications to Material Contracts
60


Section
9.10
Transactions with Affiliates
60


Section
9.11
ERISA Exemptions
61


Section
9.12
Restriction on Prepayment of Indebtedness
61


Section
9.13
Modifications to Governing Documents
61


Section
9.14
Occupancy of Unencumbered Assets
61


ARTICLE X. DEFAULT
61


Section
10.1
Events of Default
61


Section
10.2
Remedies Upon Event of Default
64


Section
10.3
Allocation of Proceeds
65




ii

--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)
 
 
 
Page
Section
10.4
Performance by Agent
65


Section
10.5
Rights Cumulative
66


ARTICLE XI. THE AGENT
66


Section
11.1
Appointment and Authorization
66


Section
11.2
Wells Fargo as Lender
67


Section
11.3
Approvals of Lenders
67


Section
11.4
Notice of Events of Default
67


Section
11.5
Agent's Reliance
67


Section
11.6
Indemnification of Administrative Agent
68


Section
11.7
Lender Credit Decision, Etc.
69


Section
11.8
Successor Agent
69


Section
11.9
Titled Agent
70


Section
11.10
Other Loans by Lenders to Obligors
70


ARTICLE XII. MISCELLANEOUS
70


Section
12.1
Notices
70


Section
12.2
Expenses
72


Section
12.3
Setoff
72


Section
12.4
Litigation; Jurisdiction; Other Matters; Waivers
73


Section
12.5
Successors and Assigns
73


Section
12.6
Amendments
76


Section
12.7
Nonliability of Agent and Lenders
77


Section
12.8
Confidentiality
77


Section
12.9
Indemnification
77


Section
12.10
Termination; Survival
79


Section
12.11
Severability of Provisions
79


Section
12.12
GOVERNING LAW
79


Section
12.13
Counterparts
80


Section
12.14
Obligations with Respect to Obligors and Subsidiaries
80


Section
12.15
Limitation of Liability
80


Section
12.16
Entire Agreement
80


Section
12.17
Construction
80


Section
12.18
Time of the Essence
80


Section
12.19
Patriot Act
81


Section
12.20
Trustees Not Liable for Obligations of CLP
81






iii

--------------------------------------------------------------------------------






SCHEDULES AND EXHIBITS
 
 
 
SCHEDULE
I
Commitments
 
 
 
SCHEDULE
6.1 (b)
Ownership Structure
 
 
 
SCHEDULE
6.1 (f)
Title to Properties; Liens
 
 
 
SCHEDULE
6.1 (g)
Existing Indebtedness
 
 
 
SCHEDULE
6.1 (i)
Litigation
 
 
 
SCHEDULE
6.1 (k)
Financial Statements
 
 
 
SCHEDULE
6.1 (p)
Environmental Matters
 
 
 
SCHEDULE
6.1 (y)
List of Unencumbered Assets
 
 
 
SCHEDULE
6.1 (ee)
Eminent Domain Proceedings
 
 
 
EXHIBIT
A
Form of Assignment and Acceptance Agreement
 
 
 
EXHIBIT
B
Form of Contribution Agreement
 
 
 
EXHIBIT
C
Form of Guaranty
 
 
 
EXHIBIT
D
Form of Joinder Agreement
 
 
 
EXHIBIT
E
Form of Notice of Borrowing
 
 
 
EXHIBIT
F
Notice of Continuation
 
 
 
EXHIBIT
G
Notice of Conversation
 
 
 
EXHIBIT
H
Form of Compliance Certificate
 
 
 
EXHIBIT
I
Form of Term Loan Note
 
 
 
EXHIBIT
J
Form of Transfer Authorizer Designation Form




iv

--------------------------------------------------------------------------------




THIS TERM LOAN AGREEMENT (this “Agreement”) dated as of July 22, 2011, by and
among COLONIAL REALTY LIMITED PARTNERSHIP, a Delaware limited partnership
(“Borrower”), each of the financial institutions initially a signatory hereto
together with their assignees pursuant to Section 12.5(d) (collectively, the
“Lenders” and individually a “Lender”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent (together with its successors and assigns,
the “Agent”).
WHEREAS, the Lenders have agreed to make available to the Borrower term loans in
an aggregate amount of $250,000,000, on the terms and conditions contained
herein;
NOW, THEREFORE, in consideration of the recitals herein and the mutual covenants
contained herein, the parties hereto hereby agree as follows:






ARTICLE I. DEFINITIONS


Section 1.1Definitions.


In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:
“Additional Costs” has the meaning given that term in Section 4.1.
“Adjusted EBITDA” means as of any date of determination the sum of (a) EBITDA of
Borrower for the immediately preceding calendar quarter annualized less (b) the
Capital Reserve for such period. In determining Adjusted EBITDA, EBITDA
attributable to enclosed mall Properties shall be calculated using EBITDA
attributable to such enclosed mall Properties for the preceding four (4)
calendar quarters divided by four (4), and then annualized.
“Adjusted Total Asset Value” means as of any date of determination the sum of
(a) Total Asset Value less (b) the value of assets (determined in a manner
consistent with the definition of Total Asset Value) owned or leased by Excluded
Subsidiaries or Unconsolidated Affiliates and included in Total Asset Value.
“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Agent in a form supplied by the Agent to the
Lenders from time to time.
“Affiliate” means as to any Person: any other Person directly or indirectly
controlling, controlled by, or under common control with such Person. For
purposes of this definition, “control” (including with correlative meanings, the
terms “controlling”, “controlled by” and “under common control with”) means the
possession directly or indirectly of the power to direct or cause the direction
of the management and policies of a Person, whether through the ownership of
voting securities or by contract or otherwise.
“Agent” means Wells Fargo, as contractual representative for the Lenders under
the terms of this Agreement, and any of its successors.
“Agreement Date” means the date as of which this Agreement is dated.
“Anti-Terrorism Laws” has the meaning given that term in Section 6.1(hh).
“Applicable Law” means all applicable provisions of constitutions, statutes,
rules, regulations and

--------------------------------------------------------------------------------




orders of all governmental bodies and all orders and decrees of all courts,
tribunals and arbitrators.
“Applicable Margin” means at any time the percentage rate per annum set forth
below in the Applicable Margin column determined based upon the Credit Rating of
Borrower:
Pricing Level
Borrower's Credit Rating
(S&P/Moody's)
Applicable Margin
Pricing Level 1
BBB+/Baa1 (or higher)
1.65%
Pricing Level 2
BBB/Baa2
1.80%
Pricing Level 3
BBB-/Baa3
2.00%
Pricing Level 4
BB+/Ba1
2.45%
Pricing Level 5
Below BB+/Ba1
2.90%

As of the Agreement Date, the Applicable Margin is determined based on Pricing
Level 4. Any issuance, change or withdrawal of a Credit Rating or other
circumstance that would result in a change to a different Pricing Level shall
effect a change in the Applicable Margin, as applicable, on the first day of the
first calendar month immediately following the occurrence of the circumstance
causing such change.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Assignee” has the meaning given that term in Section 12.5(d).
“Assignment and Acceptance Agreement” means an Assignment and Acceptance
Agreement among a Lender, an Assignee and the Agent, substantially in the form
of Exhibit A.
“Bankruptcy Code” means Title 11, U.S.C.A., as amended from time to time or any
successor statute thereto.
“Base Rate” means the LIBOR Market Index Rate; provided, that if for any reason
the LIBOR Market Index Rate is unavailable, Base Rate shall mean the per annum
rate of interest equal to the Federal Funds Rate plus one and one-half of one
percent (1.50%).
“Base Rate Loan” means any portion of a Loan bearing interest at a rate based on
the Base Rate.
“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.
“Borrower” has the meaning set forth in the introductory paragraph hereof.
“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which banks in New York, New York are authorized or required to close and
(b) with reference to a LIBOR Loan, any such day that is also a day on which
dealings in Dollar deposits are carried out in the London interbank market.
“Capital Reserves” means, for any period and with respect to a Property, an
amount equal to (a) $200 per unit per annum for multifamily Properties, $0.40
per square foot per annum for all office Properties and $0.15 per square foot
per annum for retail Properties multiplied by (b) a fraction, the numerator of
which is the number of days in such period and the denominator of which is 365.
Any portion of a Property leased

2

--------------------------------------------------------------------------------




under a ground lease to a third party that owns the improvements on such portion
of such Property shall not be included in the determination of Capital Reserves.
If the term Capital Reserves is used without reference to any specific Property,
then the amount shall be determined on an aggregate basis with respect to all
Properties of the Borrower and a proportionate share of all Properties of all of
its Subsidiaries and Unconsolidated Affiliates.
“Capitalization Rate” means 6.75% for multifamily Properties, 8.00% for retail
Properties, and 8.25% for office Properties.
“Capitalized Lease Obligations” means obligations under a lease that are
required to be capitalized for financial reporting purposes in accordance with
GAAP. The amount of a Capitalized Lease Obligation is the capitalized amount of
such obligation as would be required to be reflected on a balance sheet of the
applicable Person prepared in accordance with GAAP as of the applicable date.
“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired which are issued by a United
States federal or state chartered commercial bank of recognized standing, or a
commercial bank organized under the laws of any other country which is a member
of the Organization for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
at the time of the acquisition thereof has capital and unimpaired surplus in
excess of $500,000,000 and which bank or its holding company at the time of the
acquisition thereof has a short-term commercial paper rating of at least A-2 or
the equivalent by S&P or at least P-2 or the equivalent by Moody's; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at the
time of the acquisition thereof at least A-2 or the equivalent thereof by S&P or
at least P-2 or the equivalent thereof by Moody's, in each case with maturities
of not more than one year from the date acquired; and (e) investments in money
market funds registered under the Investment Company Act of 1940, which have at
the time of the acquisition thereof net assets of at least $500,000,000 and at
least 85% of whose assets consist of securities and other obligations of the
type described in clauses (a) through (d) above.
“Change of Control” means the occurrence of any of the following:
(a)any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) is or
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that a Person will be deemed to have “beneficial ownership”
of all securities that such Person has the right to acquire, whether such right
is exercisable immediately or only after the passage of time), directly or
indirectly, of more than twenty-five percent (25%) of the total voting power of
the then outstanding voting stock of CLP;


(b)during any period of 12 consecutive months, a majority of the Board of
Trustees or Directors of CLP consists of individuals who were not either
(i) trustees or directors of CLP as of the corresponding date of the previous
year, (ii) selected or nominated to become trustees or directors by the Board of
Trustees or Directors of CLP of which a majority consisted of individuals
described in clause (b)(i) above (including those selected or nominated to
replace members as a result of the retirement due to age, death or disability of
members of such board), or (iii) selected or nominated to become trustees or
directors by the Board of Trustees or Directors of CLP of which a majority
consisted of individuals described in clause

3

--------------------------------------------------------------------------------




(b)(i) above and individuals described in clause (b)(ii), above (including those
selected or nominated to replace members as a result of the retirement due to
age, death or disability of members of such board);


(c)CLP fails to directly own, free of any liens, encumbrances or adverse claims,
at least fifty-one percent (51%) of the Equity Interests of Borrower; or


(d)Borrower fails to own, free of any liens, encumbrances or adverse claims, all
of the Equity Interests of each Guarantor (other than CLP).


“CLP” means Colonial Properties Trust, an Alabama trust.
“Commitment” means, as to each Lender, such Lender's obligation to make a Loan
pursuant to Section 2.1 in an amount up to, but not exceeding the amount set
forth for such Lender on Schedule I as such Lender's “Commitment Amount.”
“Compliance Certificate” has the meaning given that term in Section 8.3.
“Condominium Conversion” means that both of the following have occurred as to a
Residential Property: (a) notice of the conversion of such Property to a
condominium form of ownership has been sent to the tenants of such Property if
required by Applicable Law, and (b) a declaration of condominium or other
similar document with respect to such Property has been filed with the
applicable Governmental Authority.
“Consolidated Basis” means a Person and its Subsidiaries, consolidated in
accordance with GAAP.
“Construction Budget” means, in the aggregate, the fully budgeted total cost to
develop a Property under construction or to convert a Property to Residential
Units for Sale, including the acquisition cost of land as reasonably determined
by Borrower in good faith. A Property shall no longer be considered to be under
construction once it achieves an Occupancy Rate of 80% or more.
“Construction-in-Process” means cash expenditures for land and improvements
(including indirect costs internally allocated and development costs) determined
in accordance with GAAP on all Development Properties that are under
development.
“Contingent Liabilities” as to any Person, but without duplication of any amount
included or includable in items (a) through (h), (j) and (k) of Indebtedness, as
applied to any obligation, means and includes liabilities or obligations with
respect to: (a) a guaranty (other than by endorsement of negotiable instruments
for collection in the ordinary course of business), directly or indirectly, in
any manner, of any part or all of such obligation; (b) an agreement, direct or
indirect, contingent or otherwise, and whether or not constituting a guaranty,
the practical effect of which is to assure the payment or performance (or
payment of damages in the event of nonperformance) of any part or all of such
obligation, whether by: (i) the purchase of securities or obligations, (ii) the
purchase, sale or lease (as lessee or lessor) of property or the purchase or
sale of services primarily for the purpose of enabling the obligor with respect
to such obligation to make any payment (or payment of damages in the event of
nonperformance) of or on account of any part or all of such obligation, or to
assure the owner of such obligation against loss, (iii) the supplying of funds
to or in any other manner investing in the obligor with respect to such
obligation, (iv) repayment of amounts drawn down by beneficiaries of letters of
credit, or (v) the supplying of funds to or investing in a Person on account of
all or any part of such Person's obligation under a guaranty of any obligation
or indemnifying or holding harmless, in any way, such Person against any part or
all of such obligation; (c) all obligations, contingent or otherwise, of such
Person under any synthetic lease, tax retention operating lease, or similar off
balance sheet financing arrangement; (d) all obligations of such Person with
respect to any take-out commitment or

4

--------------------------------------------------------------------------------




forward equity commitment; (e) purchase obligations net of asset value; and
(f) all obligations under performance and/or completion guaranties (or other
agreements the practical effect of which is to assure performance or completion
of such obligations) as and to the extent such obligations are required to be
included as liabilities on the balance sheet of such Person in accordance with
GAAP.
“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.6.
“Contribution Agreement” means the Contribution Agreement of even date herewith
in substantially the form of Exhibit B to be executed by the Borrower and the
Guarantors.
“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.7.
“Credit Event” means any of the following: (a) the making of any Loan and
(b) the Conversion of a Loan.
“Credit Percentage” means, as to each Lender, the ratio, expressed as a
percentage, of (a) the unpaid principal amount of such Lender's Loan to (b) the
aggregate unpaid principal amount of all Loans.
“Credit Rating” means the highest rating assigned by the Rating Agencies to each
series of rated senior unsecured, non-credit enhanced long term indebtedness of
Borrower (or if no such debt exists, its issuer credit rating for debt of such
type). If, at any time after Borrower obtains a Credit Rating, (a) the rating
system of any of the Rating Agencies (as opposed to the rating of Borrower)
shall change, or (b) any of the Rating Agencies shall no longer perform the
functions of a securities rating agency, then the Borrower and the Agent shall
promptly negotiate in good faith to amend the reference to the specific ratings
in this Agreement for the determination of the Pricing Level, and pending such
amendment, the applicable rating in effect as of the date the event described in
this paragraph occurred shall continue to apply.
“Debt to Total Asset Value Ratio” shall mean the ratio (expressed as a
percentage) of (a) the sum of the Borrower's and its Subsidiaries' Indebtedness
to (b) Total Asset Value, with Total Asset Value based on the immediately
preceding calendar quarter.
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.
“Default” means any of the events specified in Section 10.1, whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.
“Defaulting Lender” means, subject to Section 3.11(c), any Lender that (a) has
failed to (i) fund all or any portion of its Loan within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Agent and the Borrower in writing that such failure is the result
of such Lender's determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Agent or any other Lender any other amount required to be paid by it
hereunder within two Business Days of the date when due, (b) has notified the
Borrower and the Agent in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender's obligation to
fund a Loan hereunder

5

--------------------------------------------------------------------------------




and states that such position is based on such Lender's determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Agent or the Borrower, to confirm in writing to the
Agent and the Borrower that it will comply with its prospective funding
obligations hereunder (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by
the Agent and the Borrower), or (d) has, or has a direct or indirect parent
company that has, (i) become the subject of a proceeding under any Debtor Relief
Law, or (ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Agent that a Lender is a Defaulting Lender
under clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 3.11(c)) upon delivery of written notice of such
determination to the Borrower and each Lender.
“Derivatives Contract” means any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement. Not in limitation of the
foregoing, the term “Derivatives Contract” includes any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any such
obligations or liabilities under any such master agreement.
“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and (b)
for any date prior to the date referenced in clause (a) the amount(s) determined
as the mark-to-market value(s) for such Derivatives Contracts, as determined
based upon one or more mid-market or other readily available quotations provided
by any recognized dealer in such Derivatives Contracts (which may include the
Agent or any Lender).
“Development Property” means a Property currently under development that has not
become a Stabilized Property, or on which the improvements (other than tenant
improvements on unoccupied space) related to the development have not been
completed, provided that (a) such a Development Property (other than a Property
being developed as a Residential Unit for Sale Property) on which all
improvements (other than tenant improvements on unoccupied space) related to the
development of such Property have been completed for at least twelve (12) months
for multifamily, retail and office Properties shall cease to constitute

6

--------------------------------------------------------------------------------




a Development Property notwithstanding the fact that such Property has not
become a Stabilized Property, and (b) a Property being developed as a
Residential Unit for Sale Property shall cease to be a Development Property upon
the earlier to occur of (i) twenty four (24) months after the Condominium
Conversion and (ii) thirty-six (36) months after commencement of construction
(whether of infrastructure, above ground improvements or otherwise).
“Dollars” or “$” means dollars in lawful currency of the United States of
America.
“EBITDA” means, with respect to a Person for a given period and without
duplication, the sum of: (a) net income (or loss) of such Person for such period
determined on a Consolidated Basis, in accordance with GAAP, exclusive of the
following (but only to the extent included in the determination of such net
income (loss) for such period): (i) depreciation and amortization; (ii) Interest
Expense; (iii) income tax expense; (iv) extraordinary or nonrecurring items,
including without limitation, extraordinary or non-recurring gains and losses;
(v) in the case of the Borrower, funds received by the Borrower or a Subsidiary
as rent but which are reserved for capital expenses; plus (b) such Person's pro
rata share of EBITDA of its Unconsolidated Affiliates. Straight line rent
leveling adjustments required under GAAP, and amortization of intangibles
pursuant to FASB ASC 805 and the like, shall be disregarded in determinations of
EBITDA (to the extent such adjustments would otherwise have been included in the
determination of EBITDA). For purposes of this definition, nonrecurring items
shall be deemed to include (x) gains and losses on early extinguishment of
Indebtedness, (y) non-cash severance and other non-cash restructuring charges
and (z) transaction costs of acquisitions not permitted to be capitalized
pursuant to GAAP.
“Effective Date” means the later of: (a) the Agreement Date; and (b) the date on
which all of the conditions precedent set forth in Section 5.1 shall have been
fulfilled or waived in writing by all of the Lenders.
“Eligible Assignee” means any Person who is: (i) currently a Lender; (ii) a
commercial bank, trust company, insurance company, investment bank or pension
fund organized under the laws of the United States of America, or any state
thereof, and having total assets in excess of $5,000,000,000; (iii) a savings
and loan association or savings bank organized under the laws of the United
States of America, or any state thereof, and having a tangible net worth of at
least $500,000,000; or (iv) a commercial bank organized under the laws of any
other country which is a member of the Organization for Economic Cooperation and
Development, or a political subdivision of any such country, and having total
assets in excess of $10,000,000,000, provided that such bank is acting through a
branch or agency located in the United States of America.
“Eligible Ground Lease” means a ground lease containing the following terms and
conditions: (a) a remaining term (exclusive of any unexercised extension
options) of 40 years or more from the Effective Date; (b) the right of the
lessee to mortgage and encumber its interest in the leased property without the
consent of the lessor; (c) the obligation of the lessor to give the holder of
any mortgage lien on such leased property written notice of any defaults on the
part of the lessee and agreement of such lessor that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosure, and fails to do so; (d) reasonable transferability of the
lessee's interest under such lease, including the ability to sublease; and
(e) such other rights customarily required by mortgagees making a loan secured
by the interest of the holder of the leasehold estate demised pursuant to a
ground lease.
“Eligible QI Cash and Cash Equivalents” means at any time the sum of (a) the
proceeds from the sale of Properties by Borrower or a Subsidiary of Borrower
which are held by a Qualified Intermediary as cash or Cash Equivalents in a
“qualified escrow account” within the meaning of the regulations issued

7

--------------------------------------------------------------------------------




pursuant to Section 1031 of the Internal Revenue Code as cash or Cash
Equivalents pursuant to an exchange agreement intended for the purposes of
implementing a tax deferred exchange transaction under Section 1031 of the
Internal Revenue Code, minus (b) all costs, expenses and other obligations
incurred by or owing to such Qualified Intermediary or any other Person which
are to be paid from such qualified escrow account prior to or at the time of the
disbursement of the proceeds from such qualified escrow account by the Qualified
Intermediary. In the event (i) all or a portion of the cash or Cash Equivalents
held by the Qualified Intermediary become subject to any Lien or (ii) the
Qualified Intermediary becomes subject to any bankruptcy or insolvency
proceedings, then with respect to clause (i) above, the value of the cash or
Cash Equivalents subject to such Lien shall be reduced by the principal amount
of such Lien, and with respect to clause (ii) above, the cash or Cash
Equivalents held by such Qualified Intermediary shall be deemed to be zero
dollars ($0).
“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, disposal or clean-up of Hazardous
Materials including, without limitation, the following: Clean Air Act, 42 U.S.C.
§ 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.;
Solid Waste Disposal Act, as amended by the Resource Conservation and Recovery
Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency and any applicable rule of common law and any judicial
interpretation thereof relating primarily to the environment or Hazardous
Materials.
“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, any security convertible into or exchangeable for any share of capital
stock of (or other ownership or profit interests in) such Person or warrant,
right or option for the purchase or other acquisition from such Person of such
shares (or such other interests), and any other ownership or profit interest in
such Person (including, without limitation, partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such share,
warrant, option, right or other interest is authorized or otherwise existing on
any date of determination.
“Equity Issuance” means any issuance by a Person of any Equity Interest in such
Person and shall in any event include the issuance of any Equity Interest upon
the conversion or exchange of any security constituting Indebtedness that is
convertible or exchangeable, or is being converted or exchanged, for Equity
Interests.
“Equity Percentage” shall mean the aggregate ownership percentage of Borrower or
a Subsidiary of Borrower in each Unconsolidated Affiliate.
“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.
“ERISA Group” means the Borrower, the other Obligors, any Subsidiary of Borrower
or any of the other Obligors and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control which, together with the Borrower, the other Obligors or any of
their respective Subsidiaries, are treated as a single employer under
Section 414 of the Internal Revenue Code.
“Event of Default” means any of the events specified in Section 10.1, provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.



8

--------------------------------------------------------------------------------




“Excluded Subsidiary” means any Subsidiary of Borrower (a) holding title to
assets which are or are to become collateral for any Secured Indebtedness of
such Subsidiary; (b) which is prohibited from guarantying the Indebtedness of
any other Person pursuant to (i) any document, instrument or agreement
evidencing such Secured Indebtedness or (ii) a provision of such Subsidiary's
organizational documents which provision was included in such Subsidiary's
organizational documents as a condition to the extension of such Secured
Indebtedness; and (c) for which none of the Borrower, CLP, any of their
respective Subsidiaries (other than another Excluded Subsidiary) or any other
Obligor has any Contingent Liability or is otherwise liable with respect to any
of the Indebtedness of such Subsidiary, except for customary exceptions for
fraud, misapplication of funds, environmental indemnities, and other similar
exceptions from non recourse liability.
“Executive Order” has the meaning given that term in Section 6.1(hh).
“Existing Credit Agreement” means that certain Credit Agreement dated as of
March 22, 2005, by and among the Borrower, the financial institutions party
thereto as “Lenders”, Wells Fargo, successor in interest to Wachovia Bank,
National Association, as “Agent,” and the other parties thereto.
“Fair Market Value” means, with respect to (a) a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange by any widely recognized reporting method customarily
relied upon by financial institutions, and (b) with respect to any other
property, the price which could be negotiated in an arm's-length free market
transaction, for cash, between a willing seller and a willing buyer, neither of
which is under pressure or compulsion to complete the transaction.
“Federal Funds Rate” means, for any day, the rate per annum (rounded upward to
the nearest 1/100th of 1%) equal to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day, provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day, and
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Rate for such day shall be the average rate quoted to the Agent by
federal funds dealers selected by the Agent on such day on such transaction as
determined by the Agent.
“Fee Letter” means that certain fee letter dated as of June 23, 2011, by and
among the Borrower, Wells Fargo and Wells Fargo Securities, LLC.
“Fees” means the fees and commissions provided for or referred to in Section 3.6
and any other fees payable by the Borrower to the Agent or any Lender hereunder
or under any other Loan Document or under the Fee Letter.
“First Mortgage Receivable” means a Mortgage Receivable (a) secured by a first
priority mortgage, deed of trust or deed to secure debt on a fully developed and
operational multifamily, retail or office property, (b) which is performing in
accordance with its payment terms and as to which no event of default or other
event which would permit the acceleration of such loan shall have occurred, and
(c) the outstanding principal balance of which shall not exceed eighty percent
(80%) of the value of the underlying real estate, as reasonably determined by
Borrower.
“Fixed Charge Coverage Ratio” shall mean the ratio of (a) Adjusted EBITDA to
(b) Fixed Charges for the period used to calculate EBITDA annualized.



9

--------------------------------------------------------------------------------




“Fixed Charges” means, for the immediately preceding fiscal quarter on an
annualized basis, the sum of (a) Interest Expense of the Borrower and its
Subsidiaries determined on a Consolidated Basis for such period, plus (b) all
regularly scheduled principal payments made with respect to Indebtedness of the
Borrower and its Subsidiaries during such period, other than any balloon, bullet
or similar principal payment which repays such Indebtedness in full, plus
(c) all Preferred Dividends paid during such period. The Borrower's and the
Subsidiaries' Equity Percentage in the Fixed Charges of their Unconsolidated
Affiliates shall be included in the determination of Fixed Charges.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“GAAP” means U.S. generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as may be approved by a significant segment of the accounting
profession, which are applicable to the circumstances as of the Agreement Date.
“Governing Documents” of any Person means the declaration of trust, certificate
or articles of incorporation, by-laws, partnership agreement or operating or
members agreement, as the case may be, and any other organizational or governing
documents, of such Person.
“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.
“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi‑governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau or entity (including, without limitation, the
Federal Deposit Insurance Corporation, the Comptroller of the Currency or the
Federal Reserve Board, any central bank or any comparable authority) or any
arbitrator with authority to bind a party at law.
“Guarantors” means CLP and any other Person that is now or hereafter a party to
the Guaranty as a “Guarantor” and shall in any event include all existing and
future Material Subsidiaries (unless an Excluded Subsidiary).
“Guaranties” (whether one or more) means the Guaranty substantially in the form
of Exhibit C executed by the Guarantors as of the Agreement Date and delivered
to the Agent in accordance with this Agreement.
“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “contaminant”, “hazardous substances”, “hazardous
materials”, “hazardous wastes”, “pollutant”, “toxic substances” or any other
formulation intended to define, list or classify substances by reason of
deleterious properties such as ignitability, corrosivity, reactivity,
carcinogenicity, reproductive toxicity, “TCLP” toxicity or “EP toxicity”;
(b) oil, petroleum or petroleum derived substances, natural gas, natural gas
liquids or synthetic gas and drilling fluids, produced waters and other wastes
associated with the exploration, development or production

10

--------------------------------------------------------------------------------




of crude oil, natural gas or geothermal resources; (c) any flammable substances
or explosives or any radioactive materials; (d) asbestos in any form;
(e) electrical equipment which contains any oil or dielectric fluid containing
levels of polychlorinated biphenyls in excess of fifty parts per million; and
(f) any other chemicals, materials or substances regulated pursuant to any
Environmental Law.
“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed (other than trade debt incurred in the
ordinary course of business which is not more than 30 days past due); (b) all
obligations of such Person, whether or not for money borrowed (i) represented by
notes payable, or drafts accepted, in each case representing extensions of
credit, (ii) evidenced by bonds, debentures, notes or similar instruments, or
(iii) constituting purchase money indebtedness, conditional sales contracts,
title retention debt instruments or other similar instruments, upon which
interest charges are customarily paid or that are issued or assumed as full or
partial payment for property or services rendered; (c) Capitalized Lease
Obligations of such Person; (d) all reimbursement obligations of such Person
under any letters of credit or acceptances (whether or not the same have been
presented for payment); (e) all Off-Balance Sheet Obligations of such Person;
(f) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Mandatorily Redeemable Stock issued
by such Person or any other Person, valued at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends; (g) all
obligations of such Person in respect of any purchase obligation, repurchase
obligation, takeout commitment or forward equity commitment, in each case
evidenced by a binding agreement (excluding any such obligation to the extent
the obligation can be satisfied by the issuance of Equity Interests (other than
Mandatorily Redeemable Stock)); (h) net obligations under any Derivatives
Contract not entered into as a hedge against existing Indebtedness, in an amount
equal to the Derivatives Termination Value thereof; (i) all Contingent
Liabilities of such Person (except for and guaranties of customary exceptions
for fraud, misapplication of funds, environmental indemnities, and other similar
exceptions to recourse liability (but not exceptions relating to bankruptcy,
insolvency, receivership or other similar events)); (j) all Indebtedness of
another Person secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien on property
or assets owned by such Person, even though such Person has not assumed or
become liable for the payment of such Indebtedness or other payment obligation;
and (k) such Person's pro rata share of the Indebtedness of any Unconsolidated
Affiliate of such Person. Indebtedness of any Person shall include Indebtedness
of any partnership or joint venture in which such Person is a general partner or
joint venturer to the extent of such Person's pro rata share of the ownership of
such partnership or joint venture (except if such Indebtedness, or portion
thereof, is recourse to such Person, in which case the greater of such Person's
pro rata portion of such Indebtedness or the amount of the recourse portion of
the Indebtedness, shall be included as Indebtedness of such Person). All Loans
shall constitute Indebtedness of the Borrower.
“Intellectual Property” has the meaning given that term in Section 6.1(t).
“Interest Expense” means, for any period, without duplication, (a) total
interest expense of the Borrower and its Subsidiaries, including capitalized
interest not funded under a construction loan interest reserve account plus
recurring fees such as recurring issuer, trustee and credit enhancement fees in
connection with tax-exempt financings, determined on a Consolidated Basis in
accordance with GAAP for such period, plus (b) the Borrower's and its
Subsidiaries' Equity Percentage of Interest Expense of their Unconsolidated
Affiliates for such period.
“Interest Period” means, with respect to each LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the continuation of a
LIBOR Loan the last day of the immediately preceding Interest Period for such
Loan, and ending on the numerically corresponding day in the first, third

11

--------------------------------------------------------------------------------




or sixth calendar month thereafter, as the Borrower may select, except that each
Interest Period that commences on the last Business Day of a calendar month (or
on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month. Notwithstanding the foregoing: (i) if any
Interest Period would otherwise end after the Termination Date, such Interest
Period shall end on the Termination Date; and (ii) each Interest Period that
would otherwise end on a day which is not a Business Day shall end on the
immediately following Business Day (or, if such immediately following Business
Day falls in the next calendar month, on the immediately preceding Business
Day).
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.
“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following: (a) the purchase or other acquisition of any Equity Interest in
another Person; (b) a loan, advance or extension of credit to, capital
contribution to, guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person; or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of another Person.
Any binding commitment to make an Investment in any other Person, as well as any
option of another Person to require an Investment in such Person, shall
constitute an Investment. Except as expressly provided otherwise, for purposes
of determining compliance with any covenant contained in the Loan Documents, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment.
“Joinder Agreement” means the joinder agreement with respect to the Guaranty and
the Contribution Agreement to be executed and delivered pursuant to Section 7.12
by any additional Guarantor, substantially in the form of Exhibit D.
“Lead Arranger” means Wells Fargo Securities LLC and its successors and assigns.
“Lender” means each financial institution from time to time party hereto as a
“Lender,” together with its respective successors and assigns.
“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender's Administrative Questionnaire or in the
applicable Assignment and Acceptance Agreement, or such other office of such
Lender as such Lender may notify the Agent in writing from time to time.
“LIBOR” means, for the Interest Period for any LIBOR Loan, the rate of interest
obtained by dividing (i) the rate of interest referred to as the BBA (British
Bankers' Association) LIBOR rate as set forth by any service selected by the
Agent that has been nominated by the British Bankers' Association as an
authorized information vendor for the purpose of displaying such rate for
deposits in Dollars at approximately 9:00 a.m. Pacific time, two (2) Business
Days prior to the date of commencement of such Interest Period for purposes of
calculating effective rates of interest for loans or obligations making
reference thereto, for an amount approximately equal to the applicable LIBOR
Loan and for a period of time approximately equal to such Interest Period by
(ii) a percentage equal to 1 minus the stated maximum rate (stated as a decimal)
of all reserves, if any, required to be maintained with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”) as specified in
Regulation D of the Board of Governors of the Federal Reserve System (or against
any other category of liabilities which includes deposits by reference to which
the interest rate on LIBOR Loans is determined or any applicable category of
extensions of credit or other assets which includes loans by an office of any
Lender outside of the United States of America). Any change in such

12

--------------------------------------------------------------------------------




maximum rate shall result in a change in LIBOR on the date on which such change
in such maximum rate becomes effective.
“LIBOR Loan” means any portion of a Loan (other than a Base Rate Loan) bearing
interest at a rate based on LIBOR.
“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one-month Interest Period determined at
approximately 9:00 a.m. Pacific time for such day (or if such day is not a
Business Day, the immediately preceding Business Day). The LIBOR Market Index
Rate shall be determined on a daily basis.
“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, pledge,
lien, charge or lease constituting a Capitalized Lease Obligation, conditional
sale or other title retention agreement, or other security title, encumbrance or
preferential arrangement which has the same practical effect of constituting a
security interest or encumbrance of any kind, whether voluntarily incurred or
arising by operation of law, in respect of any property of such Person, or upon
the income or profits therefrom; (b) any arrangement, express or implied, under
which any property of such Person is transferred, sequestered or otherwise
identified for the purpose of subjecting the same to the payment of Indebtedness
or performance of any other obligation in priority to the payment of the
general, unsecured creditors of such Person; and (c) the filing of any financing
statement under the Uniform Commercial Code or its equivalent in any
jurisdiction, other than a financing statement filed in respect of a lease not
constituting a Capitalized Lease Obligation pursuant to Section 9-505 (or a
successor provision) of the Uniform Commercial Code as in effect in an
applicable jurisdiction that is not in the nature of a security interest.
“Loan” means a loan made by a Lender to the Borrower pursuant to Section 2.1.
“Loan Document” means this Agreement, each Note, the Guaranty, the Contribution
Agreement, each Joinder Agreement, and each other document or instrument now or
hereafter executed and delivered by an Obligor in connection with, pursuant to
or relating to this Agreement (other than the Fee Letter).
“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise (a)
matures or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests), (b) is
convertible into or exchangeable or exercisable for Indebtedness or Mandatorily
Redeemable Stock, or (c) is redeemable at the option of the holder thereof, in
whole or in part (other than an Equity Interest which is redeemable solely in
exchange for common stock or other equivalent common Equity Interests); in each
case, on or prior to the Termination Date.
“Material Adverse Effect” means a material adverse change in or effect on
(a) the business, assets, financial condition, liabilities (actual or
contingent), or results of operations or prospects of Borrower and its
Subsidiaries or any other Obligor and its Subsidiaries each taken as a whole,
(b) the ability of an Obligor to perform its obligations under the Loan
Documents to which it is a party, (c) the validity or enforceability of such
Loan Documents, or (d) the rights and remedies of Lenders and Agent under the
Loan Documents.
“Material Contract” means any contract or other arrangement (other than Loan
Documents), whether written or oral, to which the Borrower, any other Obligor or
any of their respective Subsidiaries is a party as to which the breach,
nonperformance, cancellation or failure to renew by any party thereto could

13

--------------------------------------------------------------------------------




reasonably be expected to have a Material Adverse Effect.
“Material Subsidiary” means any Subsidiary which either (a) has assets which
constitute more than five percent (5%) of Adjusted Total Asset Value at the end
of the most recent calendar quarter of Borrower, or (b) owns (or is the lessee
under an Eligible Ground Lease of) an Unencumbered Asset included in determining
the Unencumbered Asset Value.
“Moody's” means Moody's Investors Service, Inc. and its successors.
“Mortgage Receivable” means mortgage and notes receivable, including interest
payments thereunder, of Borrower or any Subsidiary in a Person (other than CLP
or its Subsidiaries).
“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five year period.
“Negative Pledge” means a provision of any document, instrument or agreement
(including any Governing Document), other than this Agreement or any other Loan
Document, that prohibits, restricts or limits, or purports to prohibit, restrict
or limit, the creation or assumption of any Lien on any assets of a Person as
security for the Indebtedness of such Person or any other Person, or entitles
another Person to obtain or claim the benefit of a Lien on any assets of such
Person; provided, however, that an agreement that conditions a Person's ability
to encumber its assets upon the maintenance of one or more specified ratios that
limit such Person's ability to encumber its assets but that do not generally
prohibit the encumbrance of its assets, or the encumbrance of specific assets,
shall not constitute a Negative Pledge.
“Net Operating Income” or “NOI” means, for any Property and for a given period,
the sum of the following (without duplication and determined on a consistent
basis with prior periods): (a) rents and other revenues received in the ordinary
course from such Property (including proceeds of rent loss or business
interruption insurance but excluding pre-paid rents and revenues (including
termination payments) and security deposits except to the extent applied in
satisfaction of tenants' obligations for rent) minus (b) all expenses paid
(excluding interest but including an appropriate accrual for property taxes and
insurance) related to the ownership, operation or maintenance of such Property,
including but not limited to property taxes, assessments and the like,
insurance, utilities, payroll costs, maintenance, repair and landscaping
expenses, marketing expenses, and general and administrative expenses (including
an appropriate allocation for legal, accounting, advertising, marketing and
other expenses incurred in connection with such Property, but specifically
excluding general overhead expenses of the Borrower or any Subsidiary and any
property management fees) minus (c) the Capital Reserves for such Property as of
the end of such period minus (d) the greater of (i) the actual property
management fee paid during such period and (ii) an imputed management fee in the
amount of 3% of the gross revenues for such Property for such period.
Notwithstanding anything in this Agreement to the contrary, (x) for the purpose
of determining Residential Unit for Sale Value, no Net Operating Income
attributable to a Property for the period after the end of the calendar quarter
immediately preceding the Condominium Conversion with respect to such Property
shall be included, (y) for the purpose of calculating compliance with the Fixed
Charge Coverage Ratio and the Net Operating Income attributable to a Property
following the Condominium Conversion may be included, and (z) in no event shall
Net Operating Income include any income, gain or loss in any case realized on
the sale of any portion of a Residential Unit for Sale Property.
“Note” has the meaning assigned to such term in Section 2.8.

14

--------------------------------------------------------------------------------




“Notice of Borrowing” means a notice in the form of Exhibit E to be delivered to
the Agent pursuant to Section 2.1(b) evidencing the Borrower's request for the
borrowing of the Loans.
“Notice of Continuation” means a notice in the form of Exhibit F to be delivered
to the Agent pursuant to Section 2.6 evidencing the Borrower's request for the
Continuation of a LIBOR Loan.
“Notice of Conversion” means a notice in the form of Exhibit G to be delivered
to the Agent pursuant to Section 2.7 evidencing the Borrower's request for the
Conversion of a Loan from one Type to another Type.
“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans and (b) all other
indebtedness, liabilities, obligations, covenants and duties of the Borrower and
the other Obligors owing to the Agent or any Lender of every kind, nature and
description, under or in respect of this Agreement or any of the other Loan
Documents, including, without limitation, the Fees and indemnification
obligations, whether direct or indirect, absolute or contingent, due or not due,
contractual or tortious, liquidated or unliquidated, and whether or not
evidenced by any promissory note.
“Obligors” means any Person now or hereafter primarily or secondarily obligated
to pay all or any part of the Obligations, including Borrower and Guarantors.
“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property (or with respect to a multifamily Property, the number of multifamily
units) actually occupied by tenants that are not affiliated with the Borrower
and paying rent at rates not materially less than rates generally prevailing at
the time the applicable lease was entered into, pursuant to binding leases as to
which no monetary default has occurred and has continued unremedied for 60 or
more days to (b) the aggregate net rentable square footage (or with respect to a
multifamily Property, the number of multifamily units) of such Property. For
purposes of the definition of “Occupancy Rate”, a tenant shall be deemed to
actually occupy a Property notwithstanding a temporary cessation of operations
for renovation, repairs or other temporary reason, or for the purpose of
completing tenant build-out or that is otherwise scheduled to be open for
business within 90 days of such date.
“Off-Balance Sheet Obligations” means liabilities and obligations of the
Borrower, any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in the SEC Off-Balance Sheet Rules) which the Borrower
would be required to disclose in the “Management's Discussion and Analysis of
Financial Condition and Results of Operations” section of the Borrower's report
on Form 10‑Q or Form 10‑K (or their equivalents) which the Borrower is required
to file with the Securities and Exchange Commission (or any Governmental
Authority substituted therefore). As used in this definition, the term “SEC
Off-Balance Sheet Rules” means the Disclosure in Management's Discussion and
Analysis About Off Balance Sheet Arrangements, Securities Act Release No.
33-8182, 68 Fed. Reg. 5982 (Feb. 5, 2003) (codified at 17 CFR Parts 228, 229 and
249).
“Participant” has the meaning given that term in Section 12.5(d).
“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, as
the same may be amended from time to time, and corresponding provisions of
future laws.
“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.



15

--------------------------------------------------------------------------------




“Permitted Liens” means, as to any Person, (a) liens securing taxes, assessments
and other charges or levies imposed by any governmental authority (excluding any
lien imposed pursuant to any of the provisions of ERISA or pursuant to any
environmental laws) or the claims of materialmen, mechanics, carriers,
warehousemen or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, which are not at the time required to be paid
or discharged under the applicable provisions of this Agreement; (b) liens
consisting of deposits or pledges made, in the ordinary course of business, in
connection with, or to secure payment of, obligations under workers'
compensation, unemployment insurance or similar applicable laws; (c) liens
consisting of encumbrances in the nature of zoning restrictions, easements, and
rights or restrictions of record on the use of real property, which do not
materially detract from the value of such property or impair the intended use
thereof in the business of such Person; (d) the rights of tenants under leases
or subleases not interfering with the ordinary conduct of business of such
Person; (e) liens in favor of the Agent for the benefit of the Lenders; and (f)
liens in favor of the Borrower or a Guarantor securing obligations owing by a
Subsidiary to the Borrower or a Guarantor.
“Person” means an individual, corporation, partnership, limited liability
company, joint stock company, association, trust or unincorporated organization,
joint venture, a government or any agency or political subdivision thereof, or
any other entity of whatever nature.
“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding five years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.
“Post-Default Rate” means, in respect of any principal of any Loan or any other
Obligation that is not paid when due (whether at stated maturity, by
acceleration, by optional or mandatory prepayment or otherwise), a rate per
annum equal to the sum of (a) two percent (2.0%) per annum plus (b) the sum of
(i) the Base Rate plus (ii) the Applicable Margin as in effect from time to
time.
“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by the Borrower, CLP or a Subsidiary of either of them. Preferred Dividends
shall not include dividends or distributions (a) paid or payable solely in
Equity Interests (other than Mandatorily Redeemable Stock) payable to holders of
such class of Equity Interests; (b) paid or payable to the Borrower or a
Subsidiary of Borrower; or (c) constituting or resulting in the redemption of
Preferred Equity Interests, other than scheduled redemptions not constituting
balloon, bullet or similar redemptions in full.
“Preferred Equity Interest” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.
“Pricing Level” means one of the following five pricing levels, as applicable,
based on the Credit Ratings by S&P and Moody's as provided herein:
“Pricing Level 1” means the Pricing Level which would be applicable for so long
as the higher of the Credit Ratings of Borrower is equal to BBB+ by S&P or Baa1
by Moody's.



16

--------------------------------------------------------------------------------




“Pricing Level 2” means the Pricing Level which would be applicable for so long
as the higher of the Credit Ratings of Borrower is equal to BBB by S&P or Baa2
by Moody's.
“Pricing Level 3” means the Pricing Level which would be applicable for so long
as the higher of the Credit Ratings of Borrower is equal to BBB- by S&P or Baa3
by Moody's.
“Pricing Level 4” means the Pricing Level which would be applicable for so long
as the higher of the Credit Ratings of Borrower is equal to BB+ by S&P or Ba1 by
Moody's.
“Pricing Level 5” means the Pricing Level which would be applicable for so long
as the higher of the Credit Ratings of Borrower is less than BB+ by S&P or Ba1
by Moody's.
If Borrower shall not have a Credit Rating from either Rating Agency, Pricing
Level 5 shall apply. If Borrower shall only obtain a Credit Rating from one of
the Rating Agencies, the Borrower shall be entitled to the benefit of the
applicable Pricing Level based upon the Credit Rating issued by such Rating
Agency. During any period that Borrower has obtained two Credit Ratings that are
not equivalent and which differ by more than one rating level (for example, BBB+
by S&P and Baa3 by Moody's), then the Pricing Level shall be determined by
reference to one rating level below the higher Credit Rating of the Borrower.
“Principal Office” means the office of the Agent located at 608 2nd Avenue
South, 11th floor, Minneapolis, Minnesota 55402, or such other office of the
Agent as the Agent may designate from time to time.
“Prohibited Person” has the meaning given that term in Section 6.1(hh).
“Property” means any parcel of real property, together with all improvements
thereon, owned or leased pursuant to a ground lease by Borrower, any other
Obligor, or any of their respective Subsidiaries or any Unconsolidated Affiliate
of Borrower and which is located in a State of the United States of America or
the District of Columbia.
“Qualified Intermediary” means any Person serving as a “qualified intermediary”
and/or “exchange accommodation title holder” for purposes of a sale or exchange
pursuant to, and qualifying for tax treatment under, Section 1031 of the
Internal Revenue Code.
“Rating Agencies” means S&P and Moody's.
“Register” has the meaning given that term in Section 12.5(e).
“Regulatory Change” means, with respect to any Lender, any change in Applicable
Law effective after the Agreement Date (including without limitation, Regulation
D of the Board of Governors of the Federal Reserve System) or the adoption or
making after such date of any interpretation, directive or request applying to a
class of banks, including such Lender, of or under any Applicable Law (whether
or not having the force of law and whether or not failure to comply therewith
would be unlawful) by any Governmental Authority or monetary authority charged
with the interpretation or administration thereof or compliance by any Lender
with any request or directive regarding capital adequacy. Notwithstanding
anything herein to the contrary, (a) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules,

17

--------------------------------------------------------------------------------




guidelines or directives thereunder or issued in connection therewith and
(b) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Regulatory Change”, regardless of the date enacted, adopted or issued.
“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.
“Related Parties” means, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person's Affiliates.
“Requisite Lenders” means, as of any date, Lenders holding more than 66-2/3% of
the aggregate outstanding principal amount of the Loans (excluding Defaulting
Lenders who, accordingly, are not entitled to vote).
“Residential Property” means a residential condominium Property or a Property
comprised of a group of residential units for sale.
“Residential Unit For Sale” means a Residential Property that is completed or
has been the subject of a Condominium Conversion for the purpose of sale of
units therein.
“Residential Unit For Sale Value” means as of any date of determination, the sum
of the following: (a) the sum of (i) the Net Operating Income attributable to
Residential Properties subject to a Condominium Conversion for the four (4)
calendar quarter period ending immediately prior to such conversion divided by
six and three quarters percent (6.75%), plus (ii) the cost of capital
improvements made to such Residential Properties following the Condominium
Conversion, which amount pursuant to this clause (ii) shall not as to any
Residential Property exceed twenty-five percent (25%) of the amount determined
in accordance with the preceding clause (a) (i) with respect to such Residential
Property, plus (b) the cost of all other Residential Units For Sale that are not
the subject of a Condominium Conversion (that is, such Residential Units For
Sale are a new development), minus (c) ninety percent (90%) of the gross actual
contractual sales price of each Residential Unit For Sale prior to any
deductions for commissions, fees and any other expenses. Notwithstanding the
foregoing, no value will be attributed to any Residential Unit For Sale that is
the subject of a Condominium Conversion twenty-four (24) months after such
conversion, and no value will be attributed to any other Residential Unit For
Sale thirty-six (36) months after commencement of construction (whether of
infrastructure, above-ground improvements or otherwise) except that after the
expiration of the applicable period and at which point no Residential Unit for
Sale Value would be attributable to such converted condominium Property,
Residential Unit for Sale Value may include (without duplication) an amount
equal to the Net Operating Income attributable to such converted condominium
property for the most recently ended four (4) fiscal quarter period, divided by
six and three quarters percent (6.75%) (the “Reverse Conversion Value”). In
addition, no value shall be attributable to any Residential Unit For Sale at any
time following the earlier of the date that (i) all residential units within
such Residential Property have been sold or otherwise conveyed, (ii) the
management or control of such Residential Property has been turned over to such
Property's homeowner's association or similar entity, or (iii) less than ten
percent (10%) of the residential units within such Residential Property remain
unsold.
“Responsible Officer” means (a) with respect to CLP (acting as a signatory for
Borrower), CLP's President, chief financial officer, chief accounting officer or
any other senior officer, (b) with respect to any other Obligor, such Obligor's
chief executive officer, chief financial officer, or any other senior officer,
and

18

--------------------------------------------------------------------------------




(c) with respect to any Lender, any officer, partner, managing member or similar
person apparently authorized to execute documents on behalf of such Lender. A
Responsible Officer shall also include any other person or officer specifically
authorized and designated as such by the applicable Person.
“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Borrower, any Obligor or any
of their respective Subsidiaries now or hereafter outstanding, except a dividend
payable solely in Equity Interests of identical class to the holders of that
class; (b) any redemption, conversion, exchange, retirement, sinking fund or
similar payment, purchase or other acquisition for value, direct or indirect, of
any Equity Interest of the Borrower, any Obligor or any of their respective
Subsidiaries now or hereafter outstanding; and (c) any payment made to retire,
or to obtain the surrender of, any outstanding warrants, options or other rights
to acquire any Equity Interests of the Borrower, any Obligor or any of their
respective Subsidiaries now or hereafter outstanding.
“Reverse Conversion Value” has the meaning set forth in the definition of
Residential Unit for Sale Value.
“Secured Debt” means with respect to Borrower or any of its Subsidiaries as of
any given date, the aggregate principal amount of all Indebtedness of such
Persons on a Consolidated Basis outstanding at such date and that is secured in
any manner by any Lien, and in the case of the Borrower, shall include (without
duplication), the Borrower's Equity Percentage of the Secured Debt of its
Unconsolidated Affiliates.
“Secured Debt to Total Asset Value Ratio” shall mean the ratio (expressed as a
percentage) of Secured Debt to Total Asset Value.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.
“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets are each in excess of the fair
valuation of its total liabilities (including all contingent liabilities
computed at the amount which, in light of all the facts and circumstances
existing at such time, represents the amount that could reasonably be expected
to become an actual and matured liability); (b) such Person is able to pay its
debts or other obligations in the ordinary course as they mature; and (c) such
Person has capital not unreasonably small to carry on its business and all
business in which it proposes to be engaged.
“S&P” means Standard & Poor's Rating Services, a division of The McGraw-Hill
Companies, Inc. and its successors.
“Stabilized Property” means a completed Property that has achieved an Occupancy
Rate of at least eighty percent (80%) for a period of not less than one (1) full
calendar quarter.
“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the securities
or other ownership interests having by the terms thereof ordinary voting power
to elect a majority of the board of directors or other persons performing
similar functions of such corporation, partnership, limited liability company or
other entity (without regard to the occurrence of any contingency) is at the
time directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person, and shall include all Persons the accounts of which are
consolidated with those of such Person pursuant to GAAP.



19

--------------------------------------------------------------------------------




“Tangible Net Worth” means, as of a given date, (a) the stockholders' equity of
the REIT determined on a consolidated basis, plus (b) accumulated depreciation
and amortization, minus (c) the following (to the extent reflected in
determining stockholders' equity of the Borrower and its Subsidiaries): (i) the
amount of any write-up in the book value of any assets contained in any balance
sheet resulting from revaluation thereof or any write‑up in excess of the cost
of such assets acquired, and (ii) all amounts appearing on the assets side of
any such balance sheet for assets which would be classified as intangible assets
under GAAP, all determined on a Consolidated Basis.
“Taxes” has the meaning given that term in Section 3.12.
“Termination Date” means August 1, 2018.
“Titled Agent” means the Lead Arranger and its successors and permitted assigns.
“Total Asset Value” means as of any date of determination the sum (without
duplication) of all of the following of the Borrower and its Subsidiaries on a
Consolidated Basis determined in accordance with GAAP applied on a consistent
basis: (a) cash and Cash Equivalents, plus (b) with respect to each Property
owned for the prior twelve (12) consecutive months by the Borrower or any
Subsidiary of Borrower, the quotient of (i) Net Operating Income attributable to
such Property (without regard to its occupancy) for the calendar quarter most
recently ended times four (4), divided by (ii) the applicable Capitalization
Rate, plus (c) the GAAP book value of Properties acquired during the most recent
period of twelve (12) consecutive months, plus (d) Construction‑in‑Process until
the earlier of (i) the date such Property is no longer a Development Property or
(ii) the calendar quarter after the Property becomes a Stabilized Property, plus
(e) the GAAP book value of Unimproved Land, Mortgage Receivables, other
promissory notes and other tangible assets, plus (f) the Residential Unit for
Sale Value except to the extent the Reverse Conversion Value shall exceed two
and one half percent (2.50%) of Total Asset Value, such excess shall be
excluded. The Borrower's pro rata share of assets held by Unconsolidated
Affiliates (excluding assets of the type described in the immediately preceding
clause (a)) will be included in Total Asset Value calculations consistent with
the above described treatment for wholly‑owned assets. For purposes of
determining Total Asset Value, (x) Net Operating Income from Properties acquired
or disposed of by the Borrower, any Subsidiary of Borrower or any Unconsolidated
Affiliate during the immediately preceding calendar quarter of the Borrower
shall be excluded and (y) Capital Reserves shall not be deducted from Net
Operating Income of multifamily Properties. Notwithstanding the foregoing, the
Net Operating Income of enclosed mall Properties shall for the purposes of
clause (b)(i) above be determined for the preceding four (4) calendar quarters
divided by four (4), and then annualized. The value attributable to any
Residential Unit for Sale Property shall only be included under clause (f)
above.
“Total Indebtedness” means all Indebtedness of the Borrower and all of its
Subsidiaries determined on a Consolidated Basis.
“Transfer Authorizer Designation Form” means a form substantially in the form of
Exhibit J to be delivered by the Borrower to the Agent pursuant to
Section 5.1(a), as the same may be amended, restated or modified from time to
time with the prior written approval of the Agent.
“Type” with respect to any Loan, refers to whether such Loan is a LIBOR Loan or
Base Rate Loan.
“Unconsolidated Affiliate” means, in respect of any Person, any other Person
(a) in whom such Person holds an Investment, which Investment is accounted for
in the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such first Person on the consolidated financial statements of such
first Person, or

20

--------------------------------------------------------------------------------




(b) which is not a Subsidiary of such first Person.
“Unencumbered Adjusted NOI” means, for any period, NOI from all Unencumbered
Assets (without regard to the occupancy of an individual Unencumbered Asset, but
subject to the terms of Section 9.14) for the immediately preceding quarter
annualized. Notwithstanding the foregoing, NOI of enclosed mall Properties
included within Unencumbered Assets shall be determined for the preceding four
(4) calendar quarters divided by four (4), and then annualized.
“Unencumbered Asset” means a Property which satisfies all of the following
requirements: (a) such Property is fully developed and operational as a retail,
office or multifamily property unless such property is a Development Property;
(b) the Property is owned, or leased under an Eligible Ground Lease, entirely by
the Borrower and/or a Guarantor (except for any individual units within a
Residential Unit for Sale Property that have been sold to unaffiliated third
party purchasers); (c) neither such Property, nor any interest of the Borrower
or any Guarantor therein, is subject to any Lien (other than those described in
clauses (a), (c) and (d) of the definition of Permitted Liens) or a Negative
Pledge; (d) if such Property is owned or leased by a Guarantor (i) none of the
Borrower's direct or indirect ownership interest in such Guarantor is subject to
any Lien or to a Negative Pledge; and (ii) the Borrower directly or indirectly
through a Subsidiary, has the right to take the following actions without the
need to obtain the consent of any Person: (x) to sell, transfer or otherwise
dispose of such Property and (y) to create a Lien on such Property as security
for Indebtedness of the Borrower or such Guarantor, as applicable; (e) such
Property is free of all structural defects or major architectural deficiencies,
title defects, environmental conditions or other adverse matters except for
defects, deficiencies, conditions or other matters individually or collectively
which are not material to the profitable operation of such Property; (f) if such
Property constitutes Construction-In-Process and construction of above-ground
improvements has commenced, or in the case of a Property being developed as a
Residential Unit for Sale Property and improvements or alterations thereto have
commenced, such construction has not been terminated, suspended, or otherwise
interrupted for more than one hundred twenty (120) consecutive days (unless such
delay is a result of force majeure); (g) such Property is located entirely in a
state within the contiguous 48 states of the continental United States or the
District of Columbia; and (h) such Property has been designated as an
“Unencumbered Asset” on Schedule 6.1(y) or an Unencumbered Asset Certificate and
in either event has not been removed as an Unencumbered Asset pursuant to
Section 8.4(o). With respect to Eligible QI Cash and Cash Equivalents,
unrestricted Cash Equivalents and First Mortgage Receivables included in the
Unencumbered Asset Value, (x) neither such asset, nor any interest of the
Borrower or any Guarantor therein, is subject to any Lien (other than those
described in clause (a) of the definition of “Permitted Liens”) or a Negative
Pledge, (y) with respect to First Mortgage Receivables, the underlying
collateral for such loan shall be a property which is owned in fee simple by the
borrower or is ground leased under an Eligible Ground Lease which satisfies the
requirements of clauses (a), (e), (f) and (g) of the definition of “Unencumbered
Assets”(except that the underlying real estate need not be owned by Borrower or
a Guarantor), and (z) in any such case such asset has been designated as an
“Unencumbered Asset” on Schedule 6.1(y) or an Unencumbered Asset Certificate and
in either event has not been removed as an Unencumbered Asset pursuant to
Section 8.4(o).
“Unencumbered Asset Certificate” has the meaning given that term in Section 8.3.
“Unencumbered Asset Value” means as of any date of determination the sum
(without duplication) of (a) the Unencumbered Adjusted NOI from Properties
included in Unencumbered Assets (excluding NOI attributable to Development
Properties included within Unencumbered Assets) for the calendar quarter most
recently ended times four (4) divided by the applicable Capitalization Rate,
plus (b) the GAAP book value of all Unencumbered Assets acquired during the
period of eighteen (18) consecutive months most recently ended, plus (c) the
GAAP book value of Construction-In-Process and Development Properties included

21

--------------------------------------------------------------------------------




within Unencumbered Assets, until the earlier of (i) the date such Property is
no longer a Development Property or (ii) the second calendar quarter after such
Property becomes a Stabilized Property (except that to the extent the
Unencumbered Asset Value pursuant to this clause (c) and clause (d) would exceed
fifteen percent (15%) of the Unencumbered Asset Value, such excess shall be
excluded), plus (d) the Residential Units for Sale Value (including the Reserve
Conversion Value) for Residential Units for Sale included in Unencumbered Assets
(except that to the extent the Unencumbered Asset Value pursuant to this clause
(d) would exceed ten percent (10%) of the Unencumbered Asset Value, such excess
shall be excluded), plus (e) Eligible QI Cash and Cash Equivalents included
within Unencumbered Assets, plus (f) unrestricted Cash Equivalents held by the
Borrower and the Guarantors included within Unencumbered Assets (except that to
the extent that the Unencumbered Asset Value pursuant to clauses (e) and (f)
exceeds ten percent (10%) of Unencumbered Asset Value, any such excess shall be
excluded), plus (g) the outstanding principal balance of First Mortgage
Receivables of the Borrower and Guarantors included within Unencumbered Assets
(except that to the extent the Unencumbered Asset Value pursuant to this clause
(g) would exceed five percent (5%) of the Unencumbered Asset Value, such excess
shall be excluded). In addition, to the extent that the aggregate Unencumbered
Asset Value pursuant to clauses (c), (d), (e), (f) and (g) exceeds twenty-five
percent (25%) of the Unencumbered Asset Value, any such excess shall be
excluded. For purposes of this definition, Capital Reserves for multifamily
Properties shall not be deducted from Net Operating Income.
“Unencumbered Leverage Ratio” means the ratio (expressed as a percentage) of
(a) the Unsecured Debt of the Obligors and their Subsidiaries as of the date of
determination to (b) the Unencumbered Asset Value as of such date of
determination.
“Unimproved Land” shall mean land on which no development (other than
improvements that are not material and are temporary in nature) has occurred.
“Unsecured Debt” means Indebtedness of the Obligors and their Subsidiaries on a
Consolidated Basis outstanding at any time which is not Secured Debt.
Indebtedness secured solely by a pledge of Equity Interests in a Subsidiary
owning one or more Properties which is also recourse to the Borrower or a
Guarantor shall not be treated as Secured Debt.
“Wells Fargo” means Wells Fargo Bank, National Association and its successors
and assigns.
“Wholly Owned Subsidiary” means any Subsidiary of the Borrower in respect of
which all of the equity securities or other ownership interests (other than, in
the case of a corporation, directors' qualifying shares) are at the time
directly or indirectly owned by the Borrower.
Section 1.2    General; References to Times.


Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP in effect as of the
Agreement Date. References in this Agreement to “Sections”, “Articles”,
“Exhibits” and “Schedules” are to sections, articles, exhibits and schedules
herein and hereto unless otherwise indicated. references in this Agreement to
any document, instrument or agreement (a) shall include all exhibits, schedules
and other attachments thereto, (b) shall include all documents, instruments or
agreements issued or executed in replacement thereof, to the extent permitted
hereby and (c) shall mean such document, instrument or agreement, or replacement
or predecessor thereto, as amended, supplemented, restated or otherwise modified
as of the date of this Agreement and from time to time thereafter to the extent
not prohibited hereby and in effect at any given time. Wherever from the context
it appears appropriate, each term stated in either the singular or plural shall
include the singular and plural, and pronouns stated in the masculine, feminine
or neuter gender shall include the masculine, the

22

--------------------------------------------------------------------------------




feminine and the neuter. Titles and captions of Articles, Sections, subsections
and clauses in this Agreement are for convenience only, and neither limit nor
amplify the provisions of this Agreement. Unless otherwise indicated, all
references to time are references to Minneapolis, Minnesota time.
ARTICLE II. CREDIT FACILITY


Section 2.1Term Loans.


(a)Generally. Subject to the terms and conditions hereof, on the Effective Date
each Lender severally and not jointly agrees to make a Loan to the Borrower in
the aggregate principal amount of such Lender's Commitment. There shall only be
a single advance of proceeds of each Loan. Any amount of any Loan that is repaid
may not be reborrowed.


(b)Requesting the Loans. The Borrower shall give the Agent notice pursuant to a
Notice of Borrowing or telephonic notice of the borrowing of the Loans. Such
Notice of Borrowing shall be delivered to the Agent (i) before 10:00 a.m. in the
case of LIBOR Loans, on the date three (3) Business Days prior to the Effective
Date and (ii) in the case of Base Rate Loans, on the date one (1) Business Day
prior to the Effective Date. Any such telephonic notice shall include all
information to be specified in a written Notice of Borrowing and shall be
promptly confirmed in writing by the Borrower pursuant to a Notice of Borrowing
sent to the Agent by telecopy on the same day of the giving of such telephonic
notice. The Agent will transmit by telecopy the Notice of Borrowing (or the
information contained in such Notice of Borrowing) or the information contained
in a telephonic notice of borrowing (if such telephonic notice is received prior
to a Notice of Borrowing) to each Lender promptly upon receipt by the Agent.
Each Notice of Borrowing or telephonic notice of each borrowing shall be
irrevocable once given and binding on the Borrower.


(c)Disbursements of Loan Proceeds. On the Effective Date, each Lender will make
available for the account of its applicable Lending Office to the Agent at the
Principal Office, in immediately available funds, the proceeds of the Loan to be
made by such Lender. Subject to satisfaction of the applicable conditions set
forth in Article V for such borrowing, the Agent will make the proceeds of such
borrowing available to the Borrower in Dollars, in immediately available funds,
on the Effective Date.


Section 2.2    Rates and Payment of Interest on Loans.


(a)Rates. The Borrower promises to pay to the Agent for the account of each
Lender interest on the unpaid principal amount of the Loan made by such Lender
for the period from and including the date of the making of such Loan to but
excluding the date such Loan shall be paid in full, at the following per annum
rates:


(i)During such periods as such Loan is a Base Rate Loan, at the Base Rate (as in
effect from time to time) plus the Applicable Margin; and


(ii)During such periods as such Loan is a LIBOR Loan, at LIBOR for such Loan for
the Interest Period therefor, plus the Applicable Margin.


Notwithstanding the foregoing, during the continuance of an Event of Default,
the Borrower shall pay to the Agent for the account of each Lender interest at
the Post-Default Rate on the outstanding principal amount of the Loan made by
such Lender and on any other amount payable by the Borrower hereunder or under
the Note held by such Lender to or for the account of such Lender (including
without limitation, accrued but unpaid interest to the extent permitted under
Applicable Law).

23

--------------------------------------------------------------------------------




(b)Payment of Interest. All accrued and unpaid interest on the outstanding
principal amount of each Loan shall be payable (i) monthly in arrears on the
first day of each month, commencing with the first full calendar month occurring
after the Effective Date and (ii) on any date on which the principal balance of
such Loan is due and payable in full (whether at maturity, due to acceleration
or otherwise). Interest payable at the Post-Default Rate shall be payable from
time to time on demand. Promptly after the determination of any interest rate
provided for herein or any change therein, the Agent shall give notice thereof
to the Lenders to which such interest is payable and to the Borrower. All
determinations by the Agent of an interest rate hereunder shall be conclusive
and binding on the Lenders and the Borrower for all purposes, absent manifest
error (that is an obvious mathematical error).


Section 2.3    Number of Interest Periods.


There may be no more than three (3) different Interest Periods for LIBOR Loans
outstanding at the same time.
Section 2.4    Repayment of Loans.


(a)The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Loans on the Termination Date, together with
all other amounts then outstanding under this Agreement.


Section 2.5    Prepayments.


(a)Generally. Except as otherwise provided in the immediately following
subsection and subject to Section 3.5 and Section 4.4, the Borrower may prepay
any Loan at any time without premium or penalty. The Borrower shall give the
Agent at least one (1) Business Day's prior written notice of the prepayment of
any Loan. Each such notice of prepayment shall be irrevocable.


(b)Prepayment Premium. During the periods set forth below, the Borrower may only
prepay the Loans, in whole or in part, at the prices (expressed as percentages
of principal amount of the Loans to be prepaid) set forth below, plus accrued
and unpaid interest, if any, to the date or prepayment:


Period
Percentage
Effective Date to and including July 22, 2013
102%
After July 22, 2013 to and including July 22, 2014
101%
All times after July 22, 2014
100%



The Borrower acknowledges and agrees that the amount payable by it in connection
with the prepayment of the Loans is a reasonable calculation of the Lenders'
lost profits in view of the difficulties and impracticality of determining
actual damages resulting from the prepayment of the Loans.
Section 2.6    Continuation.


So long as no Default or Event of Default shall have occurred and be continuing,
the Borrower may on any Business Day, with respect to any Loan that is a LIBOR
Loan, elect to maintain such LIBOR Loan or any portion thereof as a LIBOR Loan
by selecting a new Interest Period for such LIBOR Loan. Each new Interest Period
selected under this Section shall commence on the last day of the immediately
preceding Interest Period. Each selection of a new Interest Period shall be made
by the Borrower's giving to the Agent

24

--------------------------------------------------------------------------------




a Notice of Continuation not later than 10:00 a.m. on the third (3rd) Business
Day prior to the date of any such Continuation. Such notice by the Borrower of a
Continuation shall be by telephone or telecopy, confirmed immediately in writing
if by telephone, in the form of a Notice of Continuation, specifying (a) the
proposed date of such Continuation, (b) the LIBOR Loans and portions thereof
subject to such Continuation and (c) the duration of the selected Interest
Period, all of which shall be specified in such manner as is necessary to comply
with all limitations on Loans outstanding hereunder. Each Notice of Continuation
shall be irrevocable by and binding on the Borrower once given. Promptly after
receipt of a Notice of Continuation, the Agent shall notify each applicable
Lender by telecopy, or other similar form of transmission, of the proposed
Continuation. If the Borrower shall fail to select in a timely manner a new
Interest Period for any such LIBOR Loan in accordance with this Section, or if a
Default or Event of Default shall have occurred and be continuing, such Loan
will automatically, on the last day of the current Interest Period therefor,
Convert into a Base Rate Loan notwithstanding the first sentence of Section 2.7
or the Borrower's failure to comply with any of the terms of such Section.
Section 2.7    Conversion.


So long as no Default or Event of Default shall have occurred and be continuing,
the Borrower may on any Business Day, upon the Borrower's giving of a Notice of
Conversion to the Agent, Convert all or a portion of a Loan of one Type into a
Loan of another Type. Any Conversion of a Loan that is a LIBOR Loan into a Base
Rate Loan shall be made on, and only on, the last day of an Interest Period for
such LIBOR Loan and, upon Conversion of a Base Rate Loan into a LIBOR Loan, the
Borrower shall pay accrued interest to the date of Conversion on the principal
amount so Converted. Each such Notice of Conversion shall be given not later
than 10:00 a.m. on the Business Day prior to the date of any proposed Conversion
into Base Rate Loans and on the third (3rd) Business Day prior to the date of
any proposed Conversion into LIBOR Loans. Promptly after receipt of a Notice of
Conversion, the Agent shall notify each applicable Lender by telecopy, or other
similar form of transmission, of the proposed Conversion. Subject to the
restrictions specified above, each Notice of Conversion shall be by telephone
(confirmed immediately in writing) or telecopy in the form of a Notice of
Conversion specifying (a) the requested date of such Conversion, (b) the Type of
Loan to be Converted, (c) the portion of such Type of Loan to be Converted,
(d) the Type of Loan such Loan is to be Converted into and (e) if such
Conversion is into a LIBOR Loan, the requested duration of the Interest Period
of such Loan. Each Notice of Conversion shall be irrevocable by and binding on
the Borrower once given.
Section 2.8    Notes.


(a)Notes. The Loan made by each Lender shall, in addition to this Agreement,
also be evidenced by a promissory note of the Borrower substantially in the form
of Exhibit I (each, a “Note”), payable to the order of such Lender in a
principal amount equal to the amount of its Commitment as originally in effect
(or if such Lender was not a Lender on the Effective Date, in a principal amount
equal to the initial principal amount of the Loan of such Lender) and otherwise
duly completed.


(b)Records. The date, amount, interest rate, Type and duration of Interest
Periods (if applicable) of the Loan made by each Lender to the Borrower, and
each payment made on account of the principal thereof, shall be recorded by such
Lender on its books and such entries shall be binding on the Borrower absent
manifest error (that is an obvious mathematical error).


(c)Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrower of
(i) written notice from a Lender that the Note of such Lender has been lost,
stolen, destroyed or mutilated, and (ii) (A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form

25

--------------------------------------------------------------------------------




reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.


Section 2.9    Additional Loans.


Subject to the approval of the Agent (which shall not be unreasonably withheld,
delayed or, except with respect to the fees to be paid to Agent for arranging
the increase, conditioned), the Borrower shall have the right at any time and
from time to time during the period beginning on the Effective Date to but
excluding the Termination Date to request additional Loans by providing written
notice to the Agent, which notice shall be irrevocable once given; provided,
however, that after giving effect to any such increases the aggregate amount of
the Loans shall not exceed $400,000,000. Each such increase in the Loans must be
an aggregate minimum amount of $50,000,000 and integral multiples of $10,000,000
in excess thereof. The Agent, in consultation with the Borrower, shall manage
all aspects of the syndication of such increase in the Loans, including
decisions as to the selection of the existing Lenders and/or other banks,
financial institutions and other institutional lenders to be approached with
respect to such increase and the allocations of the increase in the Loans among
such existing Lenders and/or other banks, financial institutions and other
institutional lenders. No Lender shall be obligated in any way whatsoever to
increase the principal amount of its Loan or provide a new Loan, and any new
Lender becoming a party to this Agreement in connection with any such requested
increase must be an Eligible Assignee. Effecting the increase of the Loans under
this Section is subject to the following conditions precedent: (x) no Default or
Event of Default shall be in existence on the effective date of such increase,
(y) the representations and warranties made or deemed made by the Borrower or
any other Obligor in any Loan Document to which such Obligor is a party shall be
true and correct in all material respects on the effective date of such increase
except to the extent that such representations and warranties expressly relate
solely to an earlier date (in which case such representations and warranties
shall have been true and correct in all material respects on and as of such
earlier date) and except for changes in factual circumstances specifically and
expressly permitted hereunder, and (z) the Agent shall have received each of the
following, in form and substance satisfactory to the Agent: (i) if not
previously delivered to the Agent, copies certified by the Secretary or
Assistant Secretary of (A) all corporate and other necessary action taken by the
Borrower to authorize such increase and (B) all corporate and other necessary
action taken by each Guarantor authorizing the guaranty of such increase;
(ii) an opinion of counsel to the Borrower and the Guarantors, and addressed to
the Agent and the Lenders covering such matters as reasonably requested by the
Agent, and (iii) new Notes executed by the Borrower, payable to any new Lenders
and replacement Notes executed by the Borrower, payable to any existing Lenders
increasing the principal amount of their Loans, in the principal amount of such
Lender's Loan at the time of the effectiveness of the applicable increase in the
aggregate principal amount of the Loans. In connection with any increase in the
aggregate principal amount of the Loans pursuant to this Section any Lender
becoming a party hereto shall execute such documents and agreements as the Agent
may reasonably request.
Section 2.10    Advances by Agent.


Unless the Agent shall have been notified by any Lender prior to the specified
date of borrowing that such Lender does not intend to make available to the
Agent the Loan to be made by such Lender on such date, the Agent may assume that
such Lender will make the proceeds of such Loan available to the Agent on the
date of the requested borrowing and the Agent may (but shall not be obligated
to), in reliance upon such assumption, make available to the Borrower the amount
of such Loan to be provided by such Lender and such Lender shall be liable to
Agent for the amount of such advance. If such Lender does not pay such
corresponding amount upon the Agent's demand therefor, the Agent will promptly
notify the Borrower, and the Borrower shall promptly pay such corresponding
amount to the Agent. The Agent shall

26

--------------------------------------------------------------------------------




also be entitled to recover from the Lender or the Borrower, as the case may be,
interest on such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Agent to the Borrower to the date
such corresponding amount is recovered by the Agent at a per annum rate equal to
(i) from the Borrower at the applicable rate for such Loan or (ii) from a Lender
at the Federal Funds Rate. Subject to the terms of this Agreement (including,
without limitation, Section 12.15), Borrower does not waive any claim that it
may have against a Defaulting Lender.
Section 2.11    Funds Transfer Disbursements.


(a)Generally. The Borrower hereby authorizes the Agent to disburse the proceeds
of any Loan made by the Lenders or any of their Affiliates pursuant to the Loan
Documents as requested by an authorized representative of the Borrower to any of
the accounts designated in the Transfer Authorizer Designation Form. The
Borrower agrees to be bound by any transfer request: (i) authorized or
transmitted by the Borrower; or (ii) made in the Borrower's name and accepted by
the Agent in good faith and in compliance with these transfer instructions, even
if not properly authorized by the Borrower. The Borrower further agrees and
acknowledges that the Agent may rely solely on any bank routing number or
identifying bank account number or name provided by the Borrower to effect a
wire or funds transfer even if the information provided by the Borrower
identifies a different bank or account holder than named by the Borrower. The
Agent is not obligated or required in any way to take any actions to detect
errors in information provided by the Borrower. If the Agent takes any actions
in an attempt to detect errors in the transmission or content of transfer
requests or takes any actions in an attempt to detect unauthorized funds
transfer requests, the Borrower agrees that no matter how many times the Agent
takes these actions the Agent will not in any situation be liable for failing to
take or correctly perform these actions in the future and such actions shall not
become any part of the transfer disbursement procedures authorized under this
provision, the Loan Documents, or any agreement between the Agent and the
Borrower. The Borrower agrees to notify the Agent of any errors in the transfer
of any funds or of any unauthorized or improperly authorized transfer requests
within fourteen (14) days after the Agent's confirmation to the Borrower of such
transfer.


(b)Funds Transfer. The Agent will, in its sole discretion, determine the funds
transfer system and the means by which each transfer will be made. The Agent may
delay or refuse to accept a funds transfer request if the transfer would:
(i) violate the terms of this authorization, (ii) require use of a bank
unacceptable to the Agent or any Lender or prohibited by any Governmental
Authority, (iii) cause the Agent or any Lender to violate any Federal Reserve or
other regulatory risk control program or guideline or (iv) otherwise cause the
Agent or any Lender to violate any Applicable Law or regulation.


(c)Limitation of Liability. Neither the Agent nor any Lender shall be liable to
the Borrower or any other parties for (i) errors, acts or failures to act of
others, including other entities, banks, communications carriers or
clearinghouses, through which the Borrower's transfers may be made or
information received or transmitted, and no such entity shall be deemed an agent
of the Agent or any Lender, (ii) any loss, liability or delay caused by fires,
earthquakes, wars, civil disturbances, power surges or failures, acts of
government, labor disputes, failures in communications networks, legal
constraints or other events beyond Agent's or any Lender's control, or (iii) any
special, consequential, indirect or punitive damages, whether or not (x) any
claim for these damages is based on tort or contract or (y) the Agent, any
Lender or the Borrower knew or should have known the likelihood of these damages
in any situation. Neither the Agent nor any Lender makes any representations or
warranties other than those expressly made in this Agreement.







27

--------------------------------------------------------------------------------




ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS


Section 3.1Payments.


Except to the extent otherwise provided herein, all payments of principal,
interest and other amounts to be made by the Borrower under this Agreement or
any other Loan Document shall be made in Dollars, in immediately available
funds, without deduction, set-off or counterclaim, to the Agent at its Principal
Office, not later than 1:00 p.m. on the date on which such payment shall become
due (each such payment made after such time on such due date to be deemed to
have been made on the next succeeding Business Day). Subject to Sections 3.2 and
3.3, the Agent may (but shall not be obligated to) debit the amount of any such
payment which is not made by such time from any special or general deposit
account of Borrower with the Agent. The Borrower shall, at the time of making
each payment under this Agreement or any Note, specify to the Agent the amounts
payable by the Borrower hereunder to which such payment is to be applied. Each
payment received by the Agent for the account of a Lender under this Agreement
or any Note shall be paid to such Lender at the applicable Lending Office of
such Lender no later than one (1) Business Day after receipt. If the Agent fails
to pay such amount to a Lender as provided in the previous sentence, the Agent
shall pay interest on such amount until paid at a rate per annum equal to the
Federal Funds Rate from time to time in effect. If the due date of any payment
under this Agreement or any other Loan Document would otherwise fall on a day
which is not a Business Day such date shall be extended to the next succeeding
Business Day and interest shall be payable for the period of such extension. If
a court of competent jurisdiction shall adjudge that any amount received and
distributed by the Agent is to be repaid, each Person to whom any such
distribution shall have been made shall either repay to the Agent its
proportionate share of the amount so adjudged to be repaid or shall pay over the
same in such manner and to such Persons as shall be determined by such court.
Section 3.2    Pro Rata Treatment.


Except to the extent otherwise provided herein: (a) the making of the Loans by
the Lenders under Section 2.1(a) shall be made by the Lenders pro rata according
to the amount of their respective Commitments; (b) each payment or prepayment of
principal of the Loans by the Borrower shall be made for the account of the
Lenders pro rata in accordance with the respective unpaid principal amounts of
the Loans held by them; (c) each payment of interest on the Loans by the
Borrower shall be made for the account of the Lenders pro rata in accordance
with the amount of interest on such Loans then due and payable to the respective
Lenders; (d) each payment of the Fees under Section 3.6(a) shall be made for the
account of the Lenders pro rata in accordance with their respective Commitments;
and (e) the Conversion and Continuation of the Loans of a particular Type (other
than Conversions provided for by Section 4.6) shall be made pro rata among the
Lenders according to their respective Loans and the then current Interest Period
for each Lender's portion of each Loan of such Type shall be coterminous. Any
payment or prepayment of principal or interest made during the existence of a
Default or Event of Default shall be made for the account of the Lenders in
accordance with the order set forth in Section 10.3.
Section 3.3    Sharing of Payments, Etc.


If a Lender shall obtain payment of any principal of, or interest on, its Loan
made by it to the Borrower under this Agreement, or shall obtain payment on any
other Obligation owing by the Borrower or an Obligor through the exercise of any
right of set-off, banker's lien or counterclaim or similar right or otherwise or
through voluntary prepayments directly to a Lender or other payments made by the
Borrower to a Lender not in accordance with the terms of this Agreement and such
payment should be distributed to some or all of the Lenders pro rata in
accordance with Section 3.2 or Section 10.3, as applicable, such Lender shall

28

--------------------------------------------------------------------------------




promptly purchase from the other applicable Lenders participations in (or, if
and to the extent specified by such Lender, direct interests in) the Loans made
by such other Lenders or other Obligations owed to such other Lenders in such
amounts, and make such other adjustments from time to time as shall be
equitable, to the end that all the applicable Lenders shall share the benefit of
such payment (net of any reasonable expenses which may be incurred by such
Lender in obtaining or preserving such benefit) pro rata in accordance with
Section 3.2 or Section 10.3. To such end, all the applicable Lenders shall make
appropriate adjustments among themselves (by the resale of participations sold
or otherwise) if such payment is rescinded or must otherwise be restored. The
Borrower agrees that any Lender so purchasing a participation (or direct
interest) in the Loans or other Obligations owed to such other Lenders may
exercise all rights of set‑off, banker's lien, counterclaim or similar rights
with respect to such participation as fully as if such Lender were a direct
holder of Loans in the amount of such participation. Nothing contained herein
shall require any Lender to exercise any such right or shall affect the right of
any Lender to exercise, and retain the benefits of exercising, any such right
with respect to any other indebtedness or obligation of the Borrower.
Section 3.4    Several Obligations.


No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.
Section 3.5    Minimum Amounts.


(a)Borrowings and Conversions. Base Rate Loans shall be in an aggregate minimum
amount of $1,000,000 and integral multiples of $250,000 in excess thereof. LIBOR
Loans shall be in an aggregate minimum amount of $5,000,000 and integral
multiples of $500,000 in excess of that amount.


(b)Prepayments. Each voluntary prepayment of Loans shall be in an aggregate
minimum amount of $1,000,000 and integral multiples of $500,000 in excess
thereof (or, if less, the aggregate principal amount of the Loans then
outstanding).


Section 3.6    Fees.


(a)Closing Fee. On the Effective Date, the Borrower agrees to pay to the Agent
and each Lender all loan fees as have been agreed to in writing by the Borrower
and the Agent.


(b)Administrative and Other Fees. The Borrower agrees to pay the reasonable
administrative and other fees of the Agent as provided in the Fee Letter and as
may be agreed to in writing from time to time.


Section 3.7    Computations.


Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days (or a year of 365 days in the case of Base Rate Loans) and
the actual number of days elapsed.





29

--------------------------------------------------------------------------------




Section 3.8    Usury.


In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or received by any Lender, then such
excess sum shall be credited as a payment of principal, unless the Borrower
shall notify the respective Lender in writing that the Borrower elects to have
such excess sum returned to it forthwith. It is the express intent of the
parties hereto that the Borrower not pay and the Lenders not receive, directly
or indirectly, in any manner whatsoever, interest in excess of that which may be
lawfully paid by the Borrower under Applicable Law.
Section 3.9    Agreement Regarding Interest and Charges.


The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this Agreement is and shall
be the interest specifically described in Section 2.2. Notwithstanding the
foregoing, the parties hereto further agree and stipulate that all agency fees,
syndication fees, arrangement fees, amendment fees, up‑front fees, commitment
fees, facility fees, prepayment premiums, closing fees, underwriting fees,
default charges, late charges, funding or “breakage” charges, increased cost
charges, attorneys' fees and reimbursement for costs and expenses paid by the
Agent or any Lender to third parties or for damages incurred by the Agent or any
Lender, or any other similar amounts are charges made to compensate the Agent or
any such Lender for underwriting or administrative services and costs or losses
performed or incurred, and to be performed or incurred, by the Agent and the
Lenders in connection with this Agreement and shall under no circumstances be
deemed to be charges for the use of money. Borrower hereby acknowledges and
agrees that the Lenders have imposed no minimum borrowing requirements, reserve
or escrow balances or compensating balances related in any way to the
Obligations. Any use by Borrower of certificates of deposit issued by any Lender
or other accounts maintained with any Lender has been and shall be voluntary on
the part of Borrower. All charges other than charges for the use of money shall
be fully earned and nonrefundable when due.
Section 3.10    Statements of Account.


The Agent will account to the Borrower monthly with a statement of Loans,
accrued interest and Fees, charges and payments made pursuant to this Agreement
and the other Loan Documents, and such account rendered by the Agent shall be
deemed conclusive upon Borrower absent manifest error (that is an obvious
mathematical error). The failure of the Agent to deliver such a statement of
accounts shall not relieve or discharge the Borrower from any of its obligations
hereunder.
Section 3.11    Defaulting Lenders.


Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:


(a)Waivers and Amendments. Such Defaulting Lender's right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Requisite Lenders.


(b)Defaulting Lender Waterfall. Any payment of principal, interest, Fees or
other amounts received by the Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article X or
otherwise) or received by the Agent from a Defaulting Lender pursuant to Section

30

--------------------------------------------------------------------------------




3.3 shall be applied at such time or times as may be determined by the Agent as
follows: first, to the payment of any amounts owing by such Defaulting Lender to
the Agent hereunder; second, as the Borrower may request (so long as no Default
or Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Agent; third, to the payment of any amounts
owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting Lender as a result
of such Defaulting Lender's breach of its obligations under this Agreement;
fourth, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender's breach of its obligations under this
Agreement; and fifth, to such Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans in respect of which such Defaulting Lender
has not fully funded its appropriate share, and (y) such Loans were made at a
time when the conditions set forth in Article V were satisfied or waived, such
payment shall be applied solely to pay the Loans of all Non-Defaulting Lenders
on a pro rata basis prior to being applied to the payment of any Loan of such
Defaulting Lender until such time as all Loans are held by the Lenders pro rata
in accordance with their respective Credit Percentages). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender pursuant to this
subsection shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto.


(c)Defaulting Lender Cure. If the Borrower and the Agent agree in writing that a
Lender is no longer a Defaulting Lender, the Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein, such Lender will make such adjustments as
the Agent may determine to be necessary to cause the interest of the Lenders in
the Loans to be on a pro rata basis in accordance with their respective Credit
Percentages, whereupon such Lender will cease to be a Defaulting Lender;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender's
having been a Defaulting Lender.


Section 3.12    Taxes.
 
(a)Taxes Generally. All payments by the Borrower of principal of, and interest
on, the Loans and all other Obligations shall be made free and clear of and
without deduction for any present or future excise, stamp or other taxes, fees,
duties, levies, imposts, charges, deductions, withholdings or other charges of
any nature whatsoever imposed by any taxing authority, but excluding
(i) franchise taxes, and (ii) any taxes imposed on or measured by any Lender's
assets, net income, receipts or branch profits (such non‑excluded items being
collectively called “Taxes”). If any withholding or deduction from any payment
to be made by the Borrower hereunder is required in respect of any Taxes
pursuant to any Applicable Law, then the Borrower will:


(i)pay directly to the relevant Governmental Authority the full amount required
to be so withheld or deducted;


(ii)promptly forward to the Agent an official receipt or other documentation
satisfactory to the Agent evidencing such payment to such Governmental
Authority; and


(iii)pay to the Agent for its account or the account of the applicable Lender,
as the case may be, such additional amount or amounts as is necessary to ensure
that the net amount actually received by the Agent or such Lender will equal the
full amount that the Agent or such Lender would have received

31

--------------------------------------------------------------------------------




had no such withholding or deduction been required.


(b)Tax Indemnification. If the Borrower fails to pay any Taxes when due to the
appropriate Governmental Authority or fails to remit to the Agent, for its
account or the account of the respective Lender, as the case may be, the
required receipts or other required documentary evidence, the Borrower shall
indemnify the Agent and the Lenders for any incremental Taxes, interest or
penalties that may become payable by the Agent or any Lender as a result of any
such failure. For purposes of this Section, a distribution hereunder by the
Agent or any Lender to or for the account of any Lender shall be deemed a
payment by the Borrower.


(c)Tax Forms. Prior to the date that any Lender or participant organized under
the laws of a jurisdiction outside the United States of America becomes a party
hereto, such Person shall deliver to the Borrower and the Agent (but only so
long as such Lender or participant is or remains lawfully able to do so) such
certificates, documents or other evidence, as required by the Internal Revenue
Code or Treasury Regulations issued pursuant thereto (including Internal Revenue
Service Forms W-8ECI and W-8BEN, as applicable, or appropriate successor forms),
and as may be reasonably requested by Borrower or the Agent from time to time,
properly completed, currently effective and duly executed by such Lender or
participant which will permit payments to it hereunder and under the Notes to be
made without withholding or at a reduced rate of withholding, including that
such documentation shall indicate whether such payments are (i) not subject to
United States Federal backup withholding tax or (ii) not subject to United
States Federal withholding tax under the Internal Revenue Code because such
payment is either effectively connected with the conduct by such Lender or
participant of a trade or business in the United States or totally exempt from
United States Federal withholding tax by reason of the application of the
provisions of a treaty to which the United States is a party or such Lender is
otherwise wholly exempt; provided that nothing herein (including, without
limitation, the failure or inability to provide any of such certificates,
documents or other evidence) shall relieve the Borrower of its obligations under
this Section 3.12. In addition, any such Lender or participant shall deliver to
the Borrower and the Agent (but only so long as such Lender or participant is or
remains lawfully able to do so) further copies of any such certificate, document
or other evidence on or before the date that any such certificate, document or
other evidence expires or becomes obsolete.


ARTICLE IV. YIELD PROTECTION, ETC.


Section 4.1Additional Costs; Capital Adequacy.


(a)Capital Adequacy. If any Lender or any Participant determines that compliance
with any law or regulation or with any guideline or request from any central
bank or other Governmental Authority (whether or not having the force of law) or
any Regulatory Change affects or would affect the amount of capital required or
expected to be maintained by such Lender or such Participant, or any corporation
controlling such Lender or such Participant, as a consequence of, or with
reference to, such Lender's maintaining Loans below the rate which such Lender
or such Participant or such corporation controlling such Lender or such
Participant could have achieved but for such compliance (taking into account the
policies of such Lender or such Participant or such corporation with regard to
capital), then the Borrower shall, from time to time, within thirty (30) days
after written demand by such Lender or such Participant, pay to such Lender or
such Participant additional amounts sufficient to compensate such Lender or such
Participant or such corporation controlling such Lender or such Participant to
the extent that such Lender or such Participant determines such increase in
capital is allocable to such Lender's or such Participant's obligations
hereunder.


(b)Additional Costs. In addition to, and not in limitation of the immediately
preceding subsection, the Borrower shall promptly pay to the Agent for the
account of a Lender from time to time such

32

--------------------------------------------------------------------------------




amounts as such Lender may determine to be necessary to compensate such Lender
for any costs incurred by such Lender that it determines are attributable to its
maintaining of any LIBOR Loans hereunder, any reduction in any amount receivable
by such Lender under this Agreement or any of the other Loan Documents in
respect of any of such LIBOR Loans or the maintenance by such Lender of capital
in respect of its LIBOR Loans (such increases in costs and reductions in amounts
receivable being herein called “Additional Costs”), resulting from any
Regulatory Change that: (i) changes the basis of taxation of any amounts payable
to such Lender under this Agreement or any of the other Loan Documents in
respect of any of such LIBOR Loans (other than taxes imposed on or measured by
the overall net income of such Lender or of its Lending Office for any of such
LIBOR Loans or by the jurisdiction in which such Lender has its principal office
or such Lending Office), or (ii) imposes or modifies any reserve, special
deposit or similar requirements (other than Regulation D of the Board of
Governors of the Federal Reserve System or other similar reserve requirement
applicable to any other category of liabilities or category of extensions of
credit or other assets by reference to which the interest rate on LIBOR Loans is
determined to the extent utilized when determining LIBOR for such Loans)
relating to any extensions of credit or other assets of, or any deposits with or
other liabilities of, or other credit extended by, or any other acquisition of
funds by such Lender (or its parent corporation), or any commitment of such
Lender or (iii) has or would have the effect of reducing the rate of return on
capital of such Lender to a level below that which such Lender could have
achieved but for such Regulatory Change (taking into consideration such Lender's
policies with respect to capital adequacy).


(c)Lender's Suspension of LIBOR Loans. Without limiting the effect of the
provisions of the immediately preceding subsection (a) and (b), if by reason of
any Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Loans is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Loans or (ii) becomes subject to restrictions on the amount
of such a category of liabilities or assets that it may hold, then, if such
Lender so elects by notice to the Borrower (with a copy to the Agent), the
obligation of such Lender to Continue or to Convert a Base Rate Loan into a
LIBOR Loan hereunder shall be suspended until such Regulatory Change ceases to
be in effect (in which case the provisions of Section 4.6 shall apply).


(d)Notification and Determination of Additional Costs. Each of the Agent, each
Lender, and each Participant, as the case may be, agrees to notify the Borrower
of any event occurring after the Agreement Date entitling the Agent, such Lender
or such Participant to compensation under any of the preceding subsections of
this Section as promptly as practicable; provided, however, that the failure of
the Agent, any Lender or any Participant to give such notice shall not release
the Borrower from any of its obligations hereunder (and in the case of a Lender,
to the Agent); provided, however, that notwithstanding the foregoing provisions
of this Section, the Agent or any Lender shall not be entitled to compensation
for any such amount relating to any period ending more than six (6) months prior
to the date that the Agent or such Lender, as applicable, first notifies the
Borrower in writing thereof. The Agent, each Lender and each Participant, as the
case may be, agrees to furnish to the Borrower (and in the case of a Lender or a
Participant to the Agent as well) a certificate setting forth the basis and
amount of each request for compensation under this Section. Determinations by
the Agent, such Lender, or such Participant, as the case may be, of the effect
of any Regulatory Change shall be conclusive and binding for all purposes,
absent manifest error.


Section 4.2    Suspension of LIBOR Loans.


Anything herein to the contrary notwithstanding, if, on or prior to the
determination of LIBOR for any Interest Period:



33

--------------------------------------------------------------------------------




(a)the Agent reasonably determines (which determination shall be conclusive)
that by reason of circumstances affecting the relevant market, adequate and
reasonable means do not exist for ascertaining LIBOR for such Interest Period,
or


(b)the Agent reasonably determines (which determination shall be conclusive)
that LIBOR as determined by the Agent will not adequately and fairly reflect the
cost to the Lenders of making or maintaining LIBOR Loans for such Interest
Period;


then the Agent shall give the Borrower and each Lender prompt notice thereof
and, so long as such condition remains in effect, the Lenders shall be under no
obligation to, and shall not, Continue LIBOR Loans or Convert Loans into LIBOR
Loans and the Borrower shall, on the last day of each current Interest Period
for each outstanding LIBOR Loan, either repay such Loan or Convert such Loan
into a Base Rate Loan.
Section 4.3    Illegality.


Notwithstanding any other provision of this Agreement, if it becomes unlawful
for any Lender to honor its obligation to maintain LIBOR Loans hereunder, then
such Lender shall promptly notify the Borrower thereof (with a copy to the
Agent) and such Lender's obligation to Continue, or to Convert Loans of any
other Type into, LIBOR Loans shall be suspended until such time as such Lender
may again make and maintain LIBOR Loans (in which case the provisions of
Section 4.6 shall be applicable).
Section 4.4    Compensation.
  
In addition to any amounts payable pursuant to Section 2.5(b), the Borrower
shall pay to the Agent for the account of each Lender, upon the request of such
Lender through the Agent, such amount or amounts as shall be sufficient (in the
reasonable opinion of such Lender) to compensate it for any loss, cost or
expense that such Lender determines is attributable to:
(a)any payment or prepayment (whether mandatory or optional) of a LIBOR Loan, or
Conversion of a LIBOR Loan, made by such Lender for any reason (including,
without limitation, acceleration) on a date other than the last day of the
Interest Period for such Loan; or


(b)any failure by the Borrower for any reason (including, without limitation,
the failure of any of the applicable conditions precedent specified in Article V
to be satisfied) to borrow a LIBOR Loan from such Lender on the date for such
borrowing, or to Convert a Base Rate Loan into a LIBOR Loan or Continue a LIBOR
Loan on the requested date of such Conversion or Continuation.


Upon the Borrower's request, any Lender requesting compensation under this
Section shall provide the Borrower with a statement setting forth the basis for
requesting such compensation and the method for determining the amount thereof.
Each Lender may use any reasonable averaging and attribution methods generally
applied by such Lender and may include, without limitation, administrative costs
as a component of such loss, cost or expense. Absent manifest error (that is an
obvious mathematical error), determinations by any Lender in any such statement
shall be conclusive, provided that such determinations are made on a reasonable
basis and in good faith.
Section 4.5    Affected Lenders.


If (a) a Lender requests compensation pursuant to Section 3.12 or 4.1, and the
Requisite Lenders are not also doing the same, (b) the obligation of any Lender
to Continue, or to Convert Base Rate Loans

34

--------------------------------------------------------------------------------




into, LIBOR Loans shall be suspended pursuant to Section 4.1(b) or 4.3 but the
obligation of the Requisite Lenders shall not have been suspended under such
Sections, or (c) any Lender is a Defaulting Lender, then, so long as there does
not then exist any Default or Event of Default, the Borrower, within thirty (30)
days of such request for compensation or suspension, as applicable, may either
(i) demand that such Lender (the “Affected Lender”), and upon such demand the
Affected Lender shall promptly, assign its Loan to an Eligible Assignee subject
to and in accordance with the provisions of Section 12.5(d) for a purchase price
equal to the principal balance of the Loan then owing to the Affected Lender
plus any accrued but unpaid interest thereon and accrued but unpaid fees owing
to the Affected Lender, or (ii) in the case of any Affected Lender that is not a
Defaulting Lender, pay to such Affected Lender the aggregate principal balance
of Loans then owing to such Affected Lender plus any accrued but unpaid interest
thereon and accrued but unpaid fees owing to such Affected Lender, whereupon
such Affected Lender shall no longer be a party hereto or have any rights or
obligations hereunder or under any of the other Loan Documents. Each of the
Agent and the Affected Lender shall reasonably cooperate in effectuating the
replacement of such Affected Lender under this Section, but at no time shall the
Agent, such Affected Lender nor any other Lender be obligated in any way
whatsoever to initiate any such replacement or to assist in finding an Eligible
Assignee. The exercise by the Borrower of its rights under this Section shall be
at the Borrower's sole cost and expense and at no cost or expense to the Agent,
the Affected Lender or any of the other Lenders. The terms of this Section shall
not in any way limit the Borrower's obligation to pay to any Affected Lender
compensation owing to such Affected Lender pursuant to Section 3.12, 4.1 or 4.4.
Section 4.6    Treatment of Affected Loans.


If the obligation of any Lender to Continue, or to Convert Base Rate Loans into,
LIBOR Loans shall be suspended pursuant to Section 4.1(b), 4.2 or 4.3, then such
Lender's LIBOR Loans shall be automatically Converted into Base Rate Loans on
the last day(s) of the then current Interest Period(s) for LIBOR Loans (or, in
the case of a Conversion required by Section 4.1(b) or 4.3, on such earlier date
as such Lender may specify to the Borrower with a copy to the Agent) and, unless
and until such Lender gives notice as provided below that the circumstances
specified in Section 4.1 or 4.3 that gave rise to such Conversion no longer
exist:
(a)to the extent that such Lender's LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender's LIBOR Loans shall be applied instead to its Base Rate Loans; and


(b)any portion of such Lender's Loan that would otherwise be Continued by such
Lender as a LIBOR Loan shall be Continued instead as a Base Rate Loan, and any
Base Rate Loan of such Lender that would otherwise be Converted into a LIBOR
Loan shall remain as a Base Rate Loan.
If such Lender gives notice to the Borrower (with a copy to the Agent) that the
circumstances specified in Section 4.1 or 4.3 that gave rise to the Conversion
of such Lender's LIBOR Loans pursuant to this Section no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when LIBOR Loans made by other Lenders are outstanding, then such Lender's
Base Rate Loans shall be automatically Converted, on the first day(s) of the
next succeeding Interest Period(s) for such outstanding LIBOR Loans, to the
extent necessary so that, after giving effect thereto, all Loans held by the
Lenders holding LIBOR Loans and by such Lender are held pro rata (as to
principal amounts, Types and Interest Periods) in accordance with the respective
unpaid principal amount of the Loan held by each Lender.







35

--------------------------------------------------------------------------------




Section 4.7    Change of Lending Office.
 
Each Lender agrees that it will use reasonable efforts to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.12, 4.1 or 4.3 to reduce the liability of
the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.
Section 4.8    Assumptions Concerning Funding of LIBOR Loans.


Calculation of all amounts payable to a Lender under this Article IV shall be
made as though such Lender had actually funded LIBOR Loans through the purchase
of deposits in the relevant market bearing interest at the rate applicable to
such LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having
a maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article IV.
ARTICLE V. CONDITIONS PRECEDENT


Section 5.1Initial Conditions Precedent.


The obligation of the Lenders to make the Loans is subject to the following
conditions precedent:
(a)The Agent shall have received each of the following, in form and substance
satisfactory to the Agent:


(i)Counterparts of this Agreement executed by each of the parties hereto;


(ii)Notes executed by the Borrower payable to each Lender, as applicable, and
complying with the applicable provisions of Section 2.8;


(iii)The Guaranty executed by each Guarantor existing as of the Effective Date;


(iv)A favorable opinion of counsel to the Obligors, addressed to the Agent and
the Lenders, addressing such matters as Agent may reasonably require;


(v)The Governing Documents of Borrower, each Guarantor, each general partner,
and each managing member (or Person performing similar functions) of such
Persons certified as of a recent date by the Secretary of State of the State of
formation of the applicable Person;


(vi)A good standing certificate with respect to Borrower, each Guarantor and
each general partner, and each managing member (or Person performing similar
functions) of such Persons issued as of a recent date by the appropriate
Secretary of State (and any state department of taxation, as applicable) and
certificates of qualification to transact business or other comparable
certificates issued by the Secretary of State (and any state department of
taxation, as applicable), of each state in which such Person is organized, in
which the Unencumbered Assets owned (or leased pursuant to an Eligible Ground
Lease) by such Person are located, and wherever such Person is required to be so
qualified and where the failure to be so qualified would have, in each instance,
a Material Adverse Effect;



36

--------------------------------------------------------------------------------




(vii)A certificate of incumbency signed by the general partner, secretary (or
Person performing similar functions) of Borrower, each Guarantor and their
respective general partners and managing members (or Person performing similar
functions) as to each of the partners, officers or other Persons authorized to
execute and deliver the Loan Documents to which any of them is a party and the
officers or other representatives of the Borrower then authorized to deliver the
Notice of Borrowing and Notices of Continuation, and Notices of Conversion;


(viii)Copies, certified by the general partner, secretary or other authorized
Person of each of the Borrower, the Guarantors and their respective general
partners or managing members (or Persons performing similar functions) of such
Persons of all partnership, limited liability company, corporate (or comparable)
action taken by such Person to authorize the execution, delivery and performance
of the Loan Documents to which such Persons are a party;


(ix)A copy of each document or agreement evidencing any of the Indebtedness
described in Schedule 6.1(g) as Agent may request, in each case certified as
true, correct and complete by the chief operating officer or chief financial
officer of the Borrower;


(x)The Notice of Borrowing from the Borrower for the Loans indicating how the
proceeds thereof are to be made available to the Borrower, and if any of the
Loans initially are to be LIBOR Loans, the Interest Period therefor;


(xi)The Fees then due and payable under Section 3.6, and any other Fees payable
to the Agent and the Lenders on or prior to the Effective Date;


(xii)A pro forma Compliance Certificate calculated as of March 31, 2011;


(xiii)A Transfer Authorizer Designation Form effective as of the Agreement Date;
and


(xiv)Such other documents, agreements and instruments as the Agent on behalf of
the Lenders may reasonably request; and


(b)In the good faith judgment of the Agent and the Lenders:


(i)There shall not have occurred or become known to the Agent or any of the
Lenders any event, condition, situation or status since the date of the
information contained in the financial and business projections, budgets, pro
forma data and forecasts concerning the Borrower, the other Obligors, and their
respective Subsidiaries delivered to the Agent and the Lenders prior to the
Agreement Date that has had or could reasonably be expected to result in a
Material Adverse Effect;


(ii)There shall not have occurred any material adverse change in the business,
assets, liabilities, condition (financial or otherwise), results of operations,
or business prospects of the Borrower and its Subsidiaries taken as a whole;


(iii)No litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened which could
reasonably be expected to (1) result in a Material Adverse Effect or
(2) restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect the ability of the Borrower or any other Obligor
to fulfill the respective obligations under the Loan Documents to which it is a
party;



37

--------------------------------------------------------------------------------




(iv)The Borrower, the other Obligors and their respective Subsidiaries shall
have received all approvals, consents and waivers, and shall have made or given
all necessary filings and notices as shall be required to consummate the
transactions contemplated hereby without the occurrence of any default under,
conflict with or violation of (1) any Applicable Law or (2) any agreement,
document or instrument to which the Borrower or any other Obligor is a party or
by which any of them or their respective properties is bound, except for such
approvals, consents, waivers, filings and notices the receipt, making or giving
of which would not reasonably be likely to (A) have a Material Adverse Effect,
or (B) restrain or enjoin, impose materially burdensome conditions on, or
otherwise materially and adversely affect the ability of the Borrower or any
other Obligor to fulfill their respective obligations under the Loan Documents
to which it is a party;


(v)There shall not have occurred or exist any other material disruption of
financial or capital markets that could reasonably be expected to materially and
adversely affect the transactions contemplated by the Loan Documents; and


(vi)The Borrower and each other Obligor shall have provided all information
requested by the Agent and each Lender in order to comply with the USA Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)).


Section 5.2    Conditions Precedent to All Loans.
 
The obligations of the Lenders to make the Loans are all subject to the further
condition precedent (as determined in the good faith judgment of the Agent)
that: (a) no Default or Event of Default shall have occurred and be continuing
as of the date of the making of the Loans or would exist immediately after
giving effect thereto; and (b) the representations and warranties made or deemed
made by the Borrower and each other Obligor in the Loan Documents to which any
of them is a party, shall be true and correct in all material respects (and
without regard to any qualifications limiting such representations to knowledge
or belief) on and as of the date of the making of such Loan with the same force
and effect as if made on and as of such date except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and accurate
on and as of such earlier date) and except for changes in factual circumstances
specifically and expressly permitted hereunder. Each Credit Event shall
constitute a certification by the Borrower to the effect set forth in the
preceding sentence (both as of the date of the giving of notice relating to such
Credit Event and, unless the Borrower otherwise notifies the Agent, prior to the
date of such Credit Event, as of the date of the occurrence of such Credit
Event). In addition, if such Credit Event is the making of the Loan, the
Borrower shall be deemed to have represented to the Agent and the Lenders at the
time the Loans are made that all applicable conditions to the making of such
Loans contained in Article V have been satisfied.
ARTICLE VI. REPRESENTATIONS AND WARRANTIES


Section 6.1Representations and Warranties.


In order to induce the Agent and each Lender to enter into this Agreement and to
make the Loans, the Borrower represents and warrants to the Agent and each
Lender as follows:
(a)Organization; Power; Qualification. Each of the Borrower, the other Obligors
and their respective Subsidiaries is a corporation, partnership or other legal
entity, duly organized or formed, validly existing and in good standing under
the jurisdiction of its incorporation or formation, has the power and authority
to own or lease its respective properties and to carry on its respective
business as now being and

38

--------------------------------------------------------------------------------




hereafter proposed to be conducted and is duly qualified and is in good standing
as a foreign corporation, partnership or other legal entity, and authorized to
do business, in each jurisdiction in which the character of its properties or
the nature of its business requires such qualification or authorization and
where the failure to be so qualified or authorized could reasonably be expected
to have, in each instance, a Material Adverse Effect.


(b)Ownership Structure. As of the Agreement Date Part I of Schedule 6.1(b) is a
complete and correct list or diagram of all Subsidiaries of Borrower and the
other Obligors setting forth for each such Subsidiary (i) the jurisdiction of
organization of such Subsidiary, (ii) each Obligor which holds any Equity
Interests in such Subsidiary, (iii) the nature of the Equity Interests held by
each such Person, (iv) the percentage of ownership of such Subsidiary
represented by such Equity Interests and (v) whether such Subsidiary is a
Material Subsidiary and/or an Excluded Subsidiary. Except as disclosed in such
Schedule, as of the Agreement Date (i) each Obligor and its Subsidiaries owns,
free and clear of all Liens (other than Permitted Liens) and Negative Pledges,
and has the unencumbered right to vote, all outstanding Equity Interests in each
Person shown to be held by it on such Schedule, (ii) all of the issued and
outstanding capital stock of each such Person organized as a corporation is
validly issued, fully paid and nonassessable, and (iii) there are no outstanding
subscriptions, options, warrants, commitments, preemptive rights or agreements
of any kind (including, without limitation, any stockholders' or voting trust
agreements) for the issuance, sale, registration or voting of, or outstanding
securities convertible into, any additional shares of capital stock of any
class, or partnership or other ownership interests of any type in, any such
Person. As of the Agreement Date Part II of Schedule 6.1(b) correctly sets forth
or diagrams all Unconsolidated Affiliates of Borrower, including the correct
legal name of such Person, the type of legal entity which each such Person is,
and all Equity Interests in such Person held directly or indirectly by Borrower.


(c)Authorization of Agreement, Etc. Borrower has the right and power, and has
taken all necessary action to authorize it, to borrow and obtain other
extensions of credit hereunder. Borrower and each other Obligor has the right
and power, and has taken all necessary action to authorize it, to execute,
deliver and perform each of the Loan Documents and the Fee Letter to which it is
a party in accordance with their respective terms and to consummate the
transactions contemplated hereby and thereby. The Loan Documents and the Fee
Letter to which the Borrower or any other Obligor is a party have been duly
executed and delivered by the duly authorized officers or other representatives
of such Person and each is a legal, valid and binding obligation of such Person
enforceable against such Person in accordance with its respective terms except
as the same may be limited by bankruptcy, insolvency, and other similar laws
affecting the rights of creditors generally and the availability of equitable
remedies for the enforcement of certain obligations (other than the payment of
principal) contained herein or therein may be limited by equitable principles
generally.


(d)Compliance of Loan Documents with Laws, Etc. The execution, delivery and
performance of this Agreement, the Notes, the other Loan Documents and the Fee
Letter to which the Borrower or any other Obligor is a party in accordance with
their respective terms and the borrowings and other extensions of credit
hereunder do not and will not, by the passage of time, the giving of notice, or
both: (i) require any Governmental Approval or violate any Applicable Law
(including all Environmental Laws) relating to the Borrower or any other
Obligor; (ii) conflict with, result in a breach of or constitute a default under
the organizational documents of the Borrower or any other Obligor, or any
indenture, agreement or other instrument to which the Borrower or any other
Obligor is a party or by which it or any of its respective properties may be
bound; or (iii) result in or require the creation or imposition of any Lien upon
or with respect to any property now owned or hereafter acquired by the Borrower
or any other Obligor.





39

--------------------------------------------------------------------------------




(e)Compliance with Law; Governmental Approvals, Agreements. The Borrower, each
other Obligor, and each of their respective Subsidiaries is in compliance with
its Governing Documents, each agreement, judgment, decree or order to which any
of them is a party or by which any of them or their properties may be bound,
each Governmental Approval applicable to it and in compliance with all other
Applicable Law (including without limitation, Environmental Laws) relating to
such Person except for noncompliances which, and Governmental Approvals the
failure to possess which, would not, individually or in the aggregate, cause a
Default or an Event of Default or have a Material Adverse Effect.


(f)Title to Properties; Liens; Title Insurance. As of the Agreement Date, Part I
of Schedule 6.1(f) sets forth all of the real property owned or leased by the
Borrower, each other Obligor and each of their respective Subsidiaries. Each
such Person has good, marketable and legal title to, or a valid leasehold
interest in, its respective assets. Each of the Borrower, the other Obligors and
their respective Subsidiaries have title to their properties sufficient for the
conduct of their business. As of the Agreement Date, there are no Liens or
Negative Pledges against any Unencumbered Assets except for Permitted Liens. The
Borrower or another Obligor is with respect to all Unencumbered Assets and other
real property reasonably necessary for the operation of its business, the named
insured under a policy of title insurance issued by a title insurer operating in
the jurisdiction where such real property is located. As to each such policy of
title insurance (i) the coverage amount equals or exceeds the acquisition cost
of the related real property and any improvements added thereto by such Person
(ii) no claims are pending that, if adversely determined, have had or could
reasonably be expected to have a Material Adverse Effect; and (iii) no title
insurer has given notice to the insured Person that such policy of title
insurance is no longer in effect. Neither Borrower, any other Obligor nor any of
their respective Subsidiaries has knowledge of any defect in title of any
Property that, individually or in the aggregate, has had or could reasonably be
expected to have a Material Adverse Effect. Notwithstanding the foregoing in
this Section 6.1(f), there may be a limited number of Properties for which no
title insurance policies exist or have been found but the results of such
failure to exist or to be able to locate such policies, individually or in the
aggregate, has not had and could not reasonably be expected to have a Material
Adverse Effect.


(g)Existing Indebtedness. Schedule 6.1(g) is, as of the Agreement Date, a
complete and correct listing of all Indebtedness of the Borrower, the other
Obligors and their respective Subsidiaries, including without limitation,
Contingent Liabilities of the Borrower and the other Obligors and their
respective Subsidiaries, and indicating whether such Indebtedness is Secured
Debt or Unsecured Debt. During the period from such date to the Agreement Date,
neither the Borrower, any other Obligor nor any of their respective Subsidiaries
incurred any material Indebtedness except as set forth in such Schedule. The
Borrower, the other Obligors, and their respective Subsidiaries have performed
and are in compliance with all of the material terms of all Indebtedness of such
Persons and all instruments and agreements relating thereto, and no default or
event of default, or event or condition which with the giving of notice, the
lapse of time, or both, would constitute such a default or event of default,
exists with respect to any such Indebtedness.


(h)Material Contracts. Each of the Borrower, the other Obligors and their
respective Subsidiaries that is a party to any Material Contract is in
compliance with all of the material terms of such Material Contract, and no
default or event of default, or event or condition which with the giving of
notice, the lapse of time, or both, would constitute such a default or event of
default, exists with respect to any such Material Contract.


(i)Litigation. Except as set forth on Schedule 6.1(i), there are no actions,
suits or proceedings pending (nor, to the knowledge of the Borrower, are there
any actions, suits or proceedings threatened, nor is there any basis therefor)
against or in any other way relating adversely to or affecting the Borrower, any

40

--------------------------------------------------------------------------------




other Obligor, any of their respective Subsidiaries or any of their respective
property in any court, or before any tribunal, administrative agency, board,
arbitrator or mediator of any kind or before or by any other Governmental
Authority which has had or could reasonably be expected to have a Material
Adverse Effect or which question the validity or enforceability of any of the
Loan Documents or the Fee Letter. There are no strikes, slow downs, work
stoppages or walkouts or other labor disputes in progress or threatened relating
to the Borrower, any other Obligor, or any of their respective Subsidiaries
which has had or could be reasonably expected to have a Material Adverse Effect.
There are no judgments outstanding against or affecting the Borrower, any other
Obligor, any of their respective Subsidiaries or any of their respective
properties individually or in the aggregate involving amounts in excess of
$10,000,000.


(j)Taxes. All federal, state and other tax returns of the Borrower, any other
Obligor or any of their respective Subsidiaries required by Applicable Law to be
filed have been duly filed, and all federal, state and other taxes, assessments
and other governmental charges or levies upon the Borrower, each other Obligor,
any of their respective Subsidiaries and their respective properties, income,
profits and assets which are due and payable have been paid, except any such
nonpayment which is at the time permitted under Section 7.6. As of the Agreement
Date, none of the United States income tax returns of the Borrower, any other
Obligor or any of their respective Subsidiaries is under audit. All charges,
accruals and reserves on the books of the Borrower, any other Obligor and each
of their respective Subsidiaries in respect of any taxes or other governmental
charges are in accordance with GAAP.


(k)Financial Statements. Borrower has furnished to each Lender copies of (i) the
audited consolidated balance sheet of Borrower and its consolidated Subsidiaries
for the fiscal year ending December 31, 2010, and the related audited
consolidated statements of income, shareholders' equity and cash flow for the
fiscal year ending on such date, with the opinion thereon of Pricewaterhouse
Coopers, (ii) the audited consolidated balance sheet of CLP and its consolidated
Subsidiaries for the fiscal year ending December 31, 2010 and the related
audited consolidated statements of income, shareholders' equity and cash flow
for the fiscal year ending on such date with the opinion thereof of
Pricewaterhouse Coopers, (iii) the unaudited consolidated balance sheet of
Borrower and its consolidated Subsidiaries for the fiscal quarter ending March
31, 2011, and the related unaudited consolidated statements of income,
shareholders' equity and cash flow for the fiscal quarter ending on such date,
(iv) the unaudited consolidated balance sheet of CLP and its consolidated
Subsidiaries for the fiscal quarter ending March 31, 2011, and the related
unaudited consolidated statements of income, shareholders' equity and cash flow
for the fiscal quarter ending on such date, and (v) unaudited statements of Net
Operating Income for each of the Unencumbered Assets for the fiscal quarter
ended March 31, 2011 satisfactory in form to the Agent and certified by a
Responsible Officer of CLP. Such financial statements (including in each case
related schedules and notes) are complete and correct and present fairly, in
accordance with GAAP consistently applied throughout the periods involved, the
consolidated financial position of Borrower and its consolidated Subsidiaries or
CLP and its consolidated Subsidiaries, as applicable, as at their respective
dates and the results of operations and the cash flow for such periods. Such
statements included in the item (v) above are complete and correct and present
fairly, in accordance with GAAP consistently applied throughout the periods
involved the Net Operating Income for such periods. Neither Borrower, CLP, nor
any Subsidiary of Borrower or CLP has on the Agreement Date any material
contingent liabilities, liabilities, liabilities for taxes, or unusual or
long-term commitments or unrealized or forward anticipated losses from any
unfavorable commitments, except as referred to or reflected or provided for in
said financial statements or except as set forth on Schedule 6.1(k).


(l)No Material Adverse Change. Since December 31, 2010, there has been no
material adverse change in the consolidated financial condition, results of
operations, business or prospects of the Borrower, the Obligors or their
respective Subsidiaries. Each of the Borrower, the other Obligors and their
respective Subsidiaries are Solvent.

41

--------------------------------------------------------------------------------




(m)ERISA. Each member of the ERISA Group is in compliance with its obligations
under the minimum funding standards of ERISA and the Internal Revenue Code with
respect to each Plan and is in compliance with the presently applicable
provisions of ERISA and the Internal Revenue Code with respect to each Plan,
except in each case for noncompliances which could not reasonably be expected to
have a Material Adverse Effect. As of the Agreement Date, no member of the ERISA
Group has (i) sought a waiver of the minimum funding standard under Section 412
of the Internal Revenue Code in respect of any Plan, (ii) failed to make any
contribution or payment to any Plan or Multiemployer Plan or in respect of any
Benefit Arrangement, or made any amendment to any Plan or Benefit Arrangement,
which has resulted or could result in the imposition of a Lien or the posting of
a bond or other security under ERISA or the Internal Revenue Code or
(iii) incurred any liability under Title IV of ERISA other than a liability to
the PBGC for premiums under Section 4007 of ERISA.


(n)No Plan Assets; No Prohibited Transaction. None of the assets of the
Borrower, any other Obligor or their respective Subsidiaries constitute “plan
assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder. The execution, delivery and
performance of this Agreement and the other Loan Documents, and the borrowing
and repayment of amounts hereunder, do not and will not constitute “prohibited
transactions” under ERISA or the Internal Revenue Code.


(o)Absence of Defaults. None of the Borrower, any other Obligor nor any of their
respective Subsidiaries is in default under its Governing Documents, and no
event has occurred, which has not been remedied, cured or irrevocably waived:
(i) which constitutes a Default or an Event of Default; or (ii) which
constitutes, or which with the passage of time, the giving of notice, a
determination of materiality, the satisfaction of any condition, or any
combination of the foregoing, would constitute, a default or event of default by
Borrower, any other Obligor or any of their respective Subsidiaries under any
agreement (other than this Agreement) or judgment, decree or order to which
Borrower, any other Obligor or any of their respective Subsidiaries is a party
or by which any Borrower, any other Obligor, any of their respective
Subsidiaries or any of their respective properties may be bound where such
default or event of default could, individually or in the aggregate, involve
Indebtedness or other obligations or liabilities in excess of $20,000,000.


(p)Environmental Matters.


(i)The Borrower, each other Obligor and each of their respective Subsidiaries is
in compliance with the requirements of all applicable Environmental Laws except
for the matters set forth on Schedule 6.1(p) and such other non-compliance
which, in any event, either individually or in the aggregate, has not had and
could not reasonably be expected to have a Material Adverse Effect.


(ii)No Hazardous Materials have been (i) generated or manufactured on,
transported to or from, treated at, stored at or discharged from any Property in
violation of any Environmental Laws; (ii) discharged into subsurface waters
under any Property in violation of any Environmental Laws; or (iii) discharged
from any Property on or into property or waters (including subsurface waters)
adjacent to any Property in violation of any Environmental Laws, except for the
matters set forth on Schedule 6.1(p) and other violations which violations, in
any event, in the case of any of (i), (ii) or (iii), either individually or in
the aggregate, has had or could reasonably be expected to have a Material
Adverse Effect.


(iii)Except for the matters set forth on Schedule 6.1(p) and any of the
following matters or liabilities that, in any event, either individually or in
the aggregate, have not had and could not reasonably be expected to have a
Material Adverse Effect, neither the Borrower, any other Obligor nor any of
their

42

--------------------------------------------------------------------------------




respective Subsidiaries (i) has received notice (written or oral) or otherwise
learned of any claim, demand, suit, action, proceeding, event, condition,
report, directive, lien, violation, non-compliance or investigation indicating
or concerning any potential or actual liability (including, without limitation,
potential liability for enforcement, investigatory costs, cleanup costs,
government response costs, removal costs, remedial costs, natural resources
damages, property damages, personal injuries or penalties) arising in connection
with (x) any non-compliance with or violation of the requirements of any
applicable Environmental Laws, or (y) the presence of any Hazardous Materials on
any Property (or any Property previously owned by any of such Persons) or the
release or threatened release of any Hazardous Materials into the environment,
(ii) has any threatened or actual liability in connection with the presence of
any Hazardous Materials on any Property (or any Property previously owned by any
of such Persons) or the release or threatened release of any Hazardous Materials
into the environment, (iii) has received notice of any federal or state
investigation evaluating whether any remedial action is needed to respond to the
presence of any Hazardous Materials on any Property (or any Property previously
owned by any of such Persons) or a release or threatened release of any
Hazardous Materials into the environment for which the Borrower, any Obligor or
any of their respective Subsidiaries is or may be liable, or (iv) has received
notice that a Borrower, any Obligor or any of their respective Subsidiaries is
or may be liable to any Person under any Environmental Law.


(iv)To the best of Borrower's knowledge after due inquiry, no Property is
located in an area identified by the Secretary of Housing and Urban Development
as an area having special flood hazards, or if any such Property is located in
such a special flood hazard area, then the Borrower has obtained all insurance
that is required to be maintained by law or which is customarily maintained by
Persons engaged in similar businesses and owning similar Properties in the same
general areas in which the Borrower operates except where such failure
individually or in the aggregate has not had and could not reasonably be
expected to have a Material Adverse Effect.


(q)Investment Company; Etc. None of the Borrower, any other Obligor or any of
their respective Subsidiaries, is (i) an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended or (ii) subject to any other Applicable Law
which purports to regulate or restrict its ability to borrow money or to
consummate the transactions contemplated by this Agreement or to perform its
obligations under any Loan Document to which it is a party.


(r)Margin Stock. None of the Borrower, any other Obligor or any of their
respective Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying “margin stock” or a
“margin security” within the meaning of Regulations T, U and X of the Board of
Governors of the Federal Reserve System.


(s)Affiliate Transactions. Except as permitted by Section 9.10, none of the
Borrower, any other Obligor or any of their respective Subsidiaries is a party
to or bound by any agreement or arrangement (whether oral or written) to which
any Affiliate (but not any Subsidiary of Borrower) of any Borrower, any other
Obligor or any of their respective Subsidiaries is a party.


(t)Intellectual Property. Except as has not had and could not be reasonably
expected to have a Material Adverse Effect, (i) the Borrower, each other Obligor
and each of their respective Subsidiaries owns or has the right to use, under
valid license agreements or otherwise, all material patents, licenses,
franchises, trademarks, trademark rights, trade names, trade name rights, trade
secrets and copyrights (collectively, “Intellectual Property”) used in the
conduct of their respective businesses as now conducted and as contemplated by
the Loan Documents, without known conflict with any patent, license, franchise,

43

--------------------------------------------------------------------------------




trademark, trade secret, trade name, copyright, or other proprietary right of
any other Person; (ii) the Borrower, and each other Obligor and each of their
respective Subsidiaries have taken all such steps as they deem reasonably
necessary to protect their respective rights under and with respect to such
Intellectual Property; (iii) no claim has been asserted by any Person with
respect to the use of any Intellectual Property by the Borrower, any other
Obligor or any of their respective Subsidiaries, or challenging or questioning
the validity or effectiveness of any Intellectual Property; and (iv) the use of
such Intellectual Property by the Borrower, the other Obligors and each of their
respective Subsidiaries, does not infringe on the rights of any Person, subject
to such claims and infringements as do not, in the aggregate, give rise to any
liabilities on the part of the Borrower, the other Obligors or any of their
respective Subsidiaries.


(u)Business. The Borrower, the other Obligors and each of their respective
Subsidiaries are engaged substantially in the business of the acquisition,
disposition, financing, ownership, development rehabilitation, leasing,
operation and management of office, multifamily and retail buildings and other
business activities similar, related or incidental thereto.


(v)Broker's Fees. No broker's or finder's fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby except normal accounting, legal or other related or normal charges. No
other similar fees or commissions will be payable by any Obligor for any other
services rendered to the Borrower, any of the Subsidiaries of the Borrower or
any other Obligor or any other Obligor ancillary to the transactions
contemplated hereby.


(w)Accuracy and Completeness of Information. No written information, report or
other papers or data (excluding financial projections and other forward looking
statements) furnished to the Agent or any Lender by, on behalf of, or at the
direction of, the Borrower, any other Obligor or any of their respective
Subsidiaries in connection with or relating in any way to this Agreement,
contained any untrue statement of a fact material to the creditworthiness of the
Borrower, any other Obligor or any of their respective Subsidiaries or omitted
to state a material fact necessary in order to make such statements contained
therein, in light of the circumstances under which they were made, not
misleading. The written information, reports and other papers and data with
respect to the Borrower, any other Obligor or any of their respective
Subsidiaries or the Unencumbered Assets (other than projections and other
forward-looking statements) furnished to the Agent or the Lenders in connection
with or relating in any way to this Agreement was, at the time so furnished,
complete and correct in all material respects, or has been subsequently
supplemented by other written information, reports or other papers or data, to
the extent necessary to give in all material respects a true and accurate
knowledge of the subject matter. All financial statements furnished to the Agent
or any Lender by, on behalf of, or at the direction of, the Borrower, any other
Obligor or any of their respective Subsidiaries in connection with or relating
in any way to this Agreement, present fairly, in accordance with GAAP
consistently applied throughout the periods involved, the financial position of
the Persons involved as at the date thereof and the results of operations for
such periods. All financial projections and other forward looking statements
prepared by, or on behalf of the Borrower, any other Obligor or any of their
respective Subsidiaries that have been or may hereafter be made available to the
Agent or any Lender were or will be prepared in good faith based on reasonable
assumptions. No fact or circumstance is known to the Borrower which has had, or
may in the future have (so far as the Borrower can reasonably foresee), a
Material Adverse Effect which has not been set forth in the financial statements
referred to in Section 6.1(k) or in such information, reports or other papers or
data or otherwise disclosed in writing to the Agent and the Lenders prior to the
Effective Date.


(x)REIT Status. CLP qualifies, and has since 1993 qualified, as a REIT, has
elected to be treated as a REIT, and is in compliance with all requirements and
conditions imposed under the Internal Revenue Code to allow CLP to maintain its
status as a REIT.

44

--------------------------------------------------------------------------------




(y)Unencumbered Assets. As of the Agreement Date, Schedule 6.1(y) is a correct
and complete list of all Unencumbered Assets. Each of the Unencumbered Assets
included by the Borrower in calculations of the Unencumbered Asset Value
satisfies all of the requirements contained in this Agreement for the same to be
included therein.


(z)Insurance. The Borrower, the other Obligors and their respective Subsidiaries
have insurance covering the Borrower, the other Obligors and their respective
Subsidiaries and their respective Properties in such amounts and against such
risks and casualties as are customary for Persons or Properties of similar
character and location, due regard being given to the type of improvements
thereon, their construction, location, use and occupancy. As of the Agreement
Date, none of the Borrower, any other Obligor nor any of their respective
Subsidiaries has received notice that any such insurance has been cancelled, not
renewed, or impaired in any way.


(aa)Ownership of Borrower. CLP is the sole general partner of Borrower and owns
free of any Lien or other claim not less than a fifty-one percent (51%) Equity
Interest in Borrower as the general partner thereof.


(ab)No Bankruptcy Filing. None of the Borrower, any Obligor or any of their
respective Subsidiaries is contemplating either the filing of a petition by it
under any state or federal bankruptcy or insolvency laws or the liquidation of
its assets or property, and the Borrower has no knowledge of any Person
threatening the filing of any such petition against any of the Borrower, any
Obligor or any of their respective Subsidiaries.


(ac)No Fraudulent Intent. Neither the execution and delivery of this Agreement
or any of the other Loan Documents nor the performance of any actions required
hereunder or thereunder is being undertaken by the Borrower or any other Obligor
with or as a result of any actual intent by any of such Persons to hinder, delay
or defraud any entity to which any of such Persons is now or will hereafter
become indebted.


(ad)Transaction in Best Interests of Borrower and Obligors; Consideration. The
transaction evidenced by this Agreement and the other Loan Documents is in the
best interests of the Borrower and the other Obligors and the creditors of such
Persons. The direct and indirect benefits to inure to the Borrower and the other
Obligors pursuant to this Agreement and the other Loan Documents constitute
substantially more than “reasonably equivalent value” (as such term is used in
§548 of the Bankruptcy Code) and “valuable consideration,” “fair value,” and
“fair consideration” (as such terms are used in any applicable state fraudulent
conveyance law), in exchange for the benefits to be provided by the Borrower and
the other Obligors pursuant to this Agreement and the other Loan Documents, and
but for the willingness of each Guarantor to guaranty the Obligations, the
Borrower would be unable to obtain the financing contemplated hereunder which
financing will enable the Borrower and the other Obligors to have available
financing to conduct and expand their business. The Borrower and the other
Obligors constitute a single integrated financial enterprise and each receives a
benefit from the availability of credit under this Agreement to the Borrower.


(ae)Property. All of the Borrower's, the other Obligors' and their respective
Subsidiaries' properties are in good repair and condition, subject to ordinary
wear and tear, other than with respect to deferred maintenance existing as of
the date of acquisition of such property as permitted in this Section. The
Borrower has completed or caused to be completed an appropriate investigation of
the environmental condition of each Property as of the later of the date of the
Borrower's, the Obligors' or the applicable Subsidiary's purchase thereof or the
date upon which such property was last security for Indebtedness of such
Persons, including preparation of a “Phase I” report and, if appropriate, a
“Phase II” report, in each

45

--------------------------------------------------------------------------------




case prepared by a recognized environmental engineer in accordance with
customary standards which discloses that such property is not in violation of
the representations and covenants set forth in this Agreement, unless such
violation has been disclosed in writing to the Agent and remediation actions
satisfactory to Agent are being taken. There are no unpaid or outstanding real
estate or other taxes or assessments on or against any property of the Borrower,
the other Obligors or their respective Subsidiaries which are delinquent. Except
as set forth in Schedule 6.1(ee) hereto, there are no pending eminent domain
proceedings against any property of the Borrower, the other Obligors or their
respective Subsidiaries or any part thereof, and, to the knowledge of the
Borrower, no such proceedings are presently threatened or contemplated by any
taking authority which, in all such events, individually or in the aggregate
have had or could reasonably be expected to have a Material Adverse Effect. None
of the property of the Borrower, the other Obligors or their respective
Subsidiaries is now damaged or injured as a result of any fire, explosion,
accident, flood or other casualty in any manner which individually or in the
aggregate has had or could reasonably be expected to have any Material Adverse
Effect. Notwithstanding the foregoing in this Section 6.1(ee), certain
environmental matters have been disclosed to Agent and the Lenders on Schedule
6.1(p) and there may be a limited number of Properties for which no Phase I
reports have been obtained or located but the result of any such matters,
individually or in the aggregate, have not had and could not reasonably be
expected to have any Material Adverse Effect.


(af)No Event of Default. No Default or Event of Default has occurred and is
continuing.


(ag)Subordination. None of the Borrower or any other Obligor is a party to or
bound by any agreement, instrument or indenture that may require the
subordination in right or time of payment of any of the Obligations to any other
indebtedness or obligation of any of such Persons.


(ah)Anti-Terrorism Laws.
(i)None of the Borrower or any other Obligor or any of their Affiliates is in
violation of any laws or regulations relating to terrorism or money laundering
(“Anti-Terrorism Laws”), including Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 (the "Executive Order") and the Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001, Public Law 107-56.


(ii)None of the Borrower, any other Obligor or any of their Affiliates, or any
of their brokers or other agents acting or benefiting from the Loan is a
Prohibited Person. A "Prohibited Person" is any of the following:


(A)a person or entity that is listed in the Annex to, or is otherwise subject to
the provisions of, the Executive Order;


(B)a person or entity owned or controlled by, or acting for or on behalf of, any
person or entity that is listed in the Annex to, or is otherwise subject to the
provisions of, the Executive Order;


(C)a person or entity with whom any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;


(D)a person or entity who commits, threatens or conspires to commit or supports
"terrorism" as defined in the Executive Order; or


(E)a person or entity that is named as a "specially designated national and

46

--------------------------------------------------------------------------------




blocked person" on the most current list published by the U.S. Treasury
Department Office of Foreign Asset Control at its official website or any
replacement website or other replacement official publication of such list.


(iii)None of the Borrower or any other Obligor, any of their Affiliates or any
of their brokers or other agents acting in any capacity in connection with the
Loan (1) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Prohibited
Person, (2) deals in, or otherwise engages in any transaction relating to, any
property or interests in property blocked pursuant to the Executive Order, or
(iii) engages in or conspires to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law.


(iv)Borrower and the other Obligors shall not (1) conduct any business or engage
in making or receiving any contribution of funds, goods or services to or for
the benefit of any Prohibited Person, (ii) deal in, or otherwise engage in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order or any other Anti-Terrorism Law, or (iii) engage in or
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law (and Borrower shall deliver to Agent any
certification or other evidence requested from time to time by Agent in its
reasonable discretion, confirming Borrower's and the other Obligors' compliance
herewith).


Section 6.2    Survival of Representations and Warranties, Etc.


All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of the Borrower, any other Obligor or any
of their respective Subsidiaries to the Agent or any Lender pursuant to or in
connection with this Agreement or any of the other Loan Documents (including,
but not limited to, any such statement made in or in connection with any
amendment thereto or any statement contained in any certificate, financial
statement or other instrument delivered by or on behalf of the Borrower prior to
the Agreement Date and delivered to the Agent or any Lender in connection with
closing the transactions contemplated hereby) shall constitute representations
and warranties made by the Borrower under this Agreement. All representations
and warranties made under this Agreement and the other Loan Documents shall be
deemed to be made at and as of the Agreement Date, the Effective Date and the
date of the occurrence of any Credit Event, except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and accurate
on and as of such earlier date) and except for changes in factual circumstances
specifically permitted hereunder. All such representations and warranties shall
survive the effectiveness of this Agreement, the execution and delivery of the
Loan Documents and the making of the Loans.
ARTICLE VII. AFFIRMATIVE COVENANTS


For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6, all of the Lenders) shall otherwise consent
in the manner provided for in Section 12.6, the Borrower shall comply with the
following covenants:
Section 7.1
Preservation of Existence and Similar Matters.



Except as otherwise permitted under Section 9.7, the Borrower shall preserve and
maintain, and cause each other Obligor and each Subsidiary of the Borrower or
any other Obligor to preserve and maintain, their respective existence, rights,
franchises, licenses and privileges in the jurisdiction of its incorporation

47

--------------------------------------------------------------------------------




or formation and qualify and remain qualified and authorized to do business in
each jurisdiction in which it is organized, in each jurisdiction in which any
Unencumbered Asset owned (or leased pursuant to an Eligible Ground Lease) by it
is located, and in each other jurisdiction in which the character of its
properties or the nature of its business requires such qualification and
authorization and where the failure to be so authorized and qualified could
reasonably be expected to have a Material Adverse Effect. Borrower shall, and
shall cause the other Obligors and each Subsidiary of the Borrower or any other
Obligor to, develop and implement such programs, policies and procedures as are
necessary to comply with the USA Patriot Act and shall promptly advise Agent in
writing in the event that any of such Persons shall determine that any investors
in such Persons are in violation of such act.
Section 7.2    Compliance with Applicable Law and Contracts.


The Borrower shall comply, and cause each other Obligor and each Subsidiary of
the Borrower or any other Obligor to comply, with (a) all Applicable Law,
including the obtaining of all Governmental Approvals, (b) their respective
Governing Documents, and (c) all mortgages, indentures, contracts, agreements
and instruments to which it is a party or by which any of its properties may be
bound, the failure, in any such event, with which to comply could reasonably be
expected to have a Material Adverse Effect.
Section 7.3    Maintenance of Property.


In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Obligor and each Subsidiary of the Borrower
and each other Obligor to, (a) protect and preserve all of its properties or
cause to be protected and preserved, and maintain or cause to be maintained in
good repair, working order and condition all tangible properties, ordinary wear
and tear excepted, and (b)  make or cause to be made all needed and appropriate
repairs, renewals, replacements and additions to such properties, so that the
business carried on in connection therewith may be properly and advantageously
conducted at all times.
Section 7.4    Conduct of Business.


The Borrower shall at all times carry on, and cause the other Obligors and the
Subsidiaries of the Borrower and the other Obligors to carry on, their
respective businesses as now conducted and as described in Section 6.1(u).
Section 7.5    Insurance.


In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Obligor and each Subsidiary of the Borrower
and each other Obligor to, maintain or cause to be maintained commercially
reasonable insurance with financially sound and reputable insurance companies
covering such Persons and their respective properties in such amounts and
against such risks and casualties as are customary for Persons or properties of
similar character and location, due regard being given to the type of
improvements thereon, their construction, location, use and occupancy, and from
time to time deliver to the Agent or any Lender upon its request a detailed list
stating the names of the insurance companies, the amounts and rates of the
insurance, the dates of the expiration thereof and the properties and risks
covered thereby, together with copies of all policies or certificates of the
insurance then in effect.







48

--------------------------------------------------------------------------------




Section 7.6    Payment of Taxes and Claims.


The Borrower shall, and shall cause each other Obligor and each Subsidiary of
the Borrower and each other Obligor to, pay and discharge or cause to be paid
and discharged when due (a) all taxes, assessments and governmental charges or
levies imposed upon it or upon its income or profits or upon any properties
belonging to it, and (b) all lawful claims of materialmen, mechanics, carriers,
warehousemen and landlords for labor, materials, supplies and rentals which, if
unpaid, might become a Lien on any properties of such Person; provided, however,
that this Section shall not require the payment or discharge of any such tax,
assessment, charge, levy or claim which is being contested in good faith by
appropriate proceedings which operate to suspend the collection thereof and for
which adequate reserves have been established on the books of such Person, in
accordance with GAAP; provided further that upon the commencement of proceedings
to foreclose any lien that may have attached as security therefor, such Person
either (A) will provide a bond issued by a surety reasonably acceptable to the
Agent and sufficient to stay all such proceedings or (B) if no such bond is
provided, will pay each such tax, assessment, governmental charge, levy or
claim.
Section 7.7    Visits and Inspections.


The Borrower shall, and shall cause each other Obligor and each Subsidiary of
the Borrower and each other Obligor to, permit representatives or agents of any
Lender or the Agent, from time to time, as often as may be reasonably requested,
but only during normal business hours and at the expense of such Lender or the
Agent (unless a Default or Event of Default shall be continuing, in which case
the exercise by the Agent or such Lender of its rights under this Section shall
be at the expense of the Borrower), as the case may be, to: (a) visit and
inspect all properties of the Borrower, such Subsidiary or other Obligor (but
without disturbing the quiet possession of tenants) to the extent any such right
to visit or inspect is within the control of such Person; (b) inspect and make
extracts from their respective books and records, including but not limited to
management letters prepared by independent accountants; and (c) discuss with its
principal officers, and its independent accountants, its business, properties,
condition (financial or otherwise), results of operations and performance. If
requested by the Agent, the Borrower shall execute an authorization letter
addressed to its accountants authorizing the Agent or any Lender to discuss the
financial affairs of the Borrower, any other Obligor or any Subsidiary of
Borrower or any other Obligor with its accountants.
Section 7.8    Use of Proceeds.


The Borrower shall use the proceeds of the Loans to refinance existing
Indebtedness and for other corporate purposes. The Borrower shall not, and shall
not permit any other Obligor or any Subsidiary of Borrower or any other Obligor
to, use any part of such proceeds to purchase or carry, or to reduce or retire
or refinance any credit incurred to purchase or carry, any margin stock (within
the meaning of Regulations T, U or X of the Board of Governors of the Federal
Reserve System) or to extend credit to others for the purpose of purchasing or
carrying any such margin stock.
Section 7.9    Environmental Matters.


The Borrower shall, and shall cause all other Obligors and each Subsidiary of
the Borrower and each other Obligor to, comply or cause to be complied with, all
Environmental Laws in all material respects. If the Borrower, any other Obligor
or any Subsidiary of Borrower or any other Obligor shall (a) receive notice that
any material violation of any Environmental Law may have been committed or is
about to be committed by such Person, (b) receive notice that any administrative
or judicial complaint or order has been filed or is about to be filed against
Borrower, or any other Obligor or any of their respective Subsidiaries alleging
material violations of any Environmental Law or requiring Borrower, any other
Obligor or any of

49

--------------------------------------------------------------------------------




their respective Subsidiaries to take any action in connection with the release
of Hazardous Materials, or (c) receive any notice from a Governmental Authority
or private party alleging that Borrower, any other Obligor or any of their
respective Subsidiaries may be liable or responsible for costs associated with a
response to or cleanup of a release of Hazardous Materials or any damages caused
thereby individually or in the aggregate in excess of $10,000,000, the Borrower
shall provide the Agent and each Lender with a copy of such notice within thirty
(30) days after the receipt thereof by such Person. The Borrower shall, and
shall cause the other Obligors and each Subsidiary of the Borrower or any other
Obligor to, take or cause to be taken promptly all actions necessary to prevent
the imposition of any Liens on any of their respective properties arising out of
or related to any Environmental Laws.
Section 7.10    Books and Records.


The Borrower shall, and shall cause each of the other Obligors and each
Subsidiary of the Borrower or any other Obligor to, maintain true and accurate
books and records pertaining to their respective business operations in which
full, true and correct entries will be made in accordance with GAAP. Borrower
shall maintain its current accounting procedures unless approved by the Agent or
as required by Applicable Law.
Section 7.11    Further Assurances.


The Borrower shall, at the Borrower's cost and expense and upon request of the
Agent, execute and deliver or cause to be executed and delivered, to the Agent
such further instruments, documents and certificates, and do and cause to be
done such further acts that may be reasonably necessary or advisable in the
reasonable opinion of the Agent to carry out more effectively the provisions and
purposes of this Agreement and the other Loan Documents.
Section 7.12    Guarantors.


(a)Material Subsidiaries.    Within fifteen (15) days of any Person becoming a
Material Subsidiary (other than an Excluded Subsidiary) after the Effective
Date, the Borrower shall deliver to the Agent each of the following items, each
in form and substance satisfactory to the Agent: (i) a Joinder Agreement
executed by such Material Subsidiary and (ii) the items that would have been
delivered under Sections 5.1(a)(iv) through (viii) if such Material Subsidiary
had been one on the Effective Date. Additionally, in the event that any
Subsidiary of Borrower or CLP, whether presently existing or hereafter formed or
acquired, which is not a Guarantor at such time, shall after the date hereof
become a guarantor under any existing or future Unsecured Debt of Borrower or
any other Obligor, then Borrower shall cause such Subsidiary to execute and
deliver the items described in this Section 7.12(a).


(b)Release of a Guarantor.    The Borrower may request in writing that the Agent
release, and upon receipt of such request the Agent shall release, the
applicable Guarantor from the Guaranty so long as: (i) such Guarantor is not
otherwise required to be a party to the Guaranty under this Section 7.12; (ii)
no Default or Event of Default shall then be in existence or would occur as a
result of such release, including without limitation, a Default or Event of
Default resulting from a violation of any of the covenants contained in this
Section 7.12; (iii) the Agent shall have received such written request at least
ten (10) Business Days prior to the requested date of release and (iv) Borrower
shall deliver to Agent evidence reasonably satisfactory to Agent either that
(A) if the Guarantor is a Material Subsidiary, the Borrower has disposed of or
simultaneously with such release will dispose of its entire interest in such
Guarantor or (B) if Guarantor is the owner of an Unencumbered Asset, but not a
Material Subsidiary, that all assets owned by such Guarantor have been removed
from the calculation of Unencumbered Asset Value. Delivery by the Borrower to
the Agent of any such request for a release shall constitute a representation by
the Borrower that the matters set

50

--------------------------------------------------------------------------------




forth in the preceding sentence (both as of the date of the giving of such
request and as of the date of the effectiveness of such request) are true and
correct with respect to such request. Notwithstanding the foregoing, the
foregoing provisions shall not apply to CLP, which may only be released upon the
written approval of Agent and all of the Lenders.


Section 7.13    REIT Status.


CLP shall at all times maintain its status as, and elect to receive status as, a
REIT.
Section 7.14    Distribution of Income to the Borrower.


The Borrower shall cause all of its Subsidiaries to promptly distribute to the
Borrower (but not less frequently than once each fiscal quarter of the Borrower
unless otherwise approved by the Agent), whether in the form of dividends,
distributions or otherwise, all profits, proceeds or other income relating to or
arising from such Subsidiaries' use, operation, financing, refinancing, sale or
other disposition of their respective assets and properties after (a) the
payment by each such Subsidiary of its debt service and operating expenses for
such quarter and (b) the establishment of reasonable reserves for the payment of
operating expenses not paid on at least a quarterly basis and capital
improvements to be made to such Subsidiary's assets and properties approved by
such Subsidiary in the ordinary course of business consistent with its past
practices, (c) funding of reserves required by the terms of any deed of trust,
mortgage or similar lien encumbering property of the Subsidiary; (d) payment or
establishment of reserves for payment to minority equity interest holders of
amounts required to be paid in respect of such equity interest.
Section 7.15    Credit Rating.


Borrower shall at all times pay such monitoring, surveillance or similar fees as
may be required by the applicable Rating Agency to continue to monitor Borrower,
and the Borrower shall upon the request of Agent provide evidence to Agent of
the payment thereof.
Section 7.16    Exchange Listing.


The Borrower shall cause CLP to maintain at least one class of common shares of
CLP having trading privileges on and to be traded on the New York Stock Exchange
or the American Stock Exchange.
ARTICLE VIII. INFORMATION


For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6, all of the Lenders) shall otherwise consent
in the manner set forth in Section 12.6, the Borrower shall furnish to each
Lender (or to the Agent if so provided below) at its Lending Office:
Section 8.1
Quarterly Financial Statements.



(a)As soon as available and in any event not later than the first to occur of
(i) the date that is five (5) days following the filing of the Borrower's 10-Q
Report with the Securities and Exchange Commission and (ii) the date that is
fifty (50) days after the close of each of the first, second and third calendar
quarters of Borrower, the unaudited consolidated balance sheet of Borrower and
its Subsidiaries as at the end of such period and the related unaudited
consolidated statements of income, shareholders' equity and cash flows of
Borrower and its Subsidiaries for such period, setting forth in each case in
comparative form the figures as of the end of and for the corresponding periods
of the previous calendar year, all of which shall be certified

51

--------------------------------------------------------------------------------




by the chief financial or chief accounting officer of CLP, to the best of such
officer's knowledge, to present fairly, in accordance with GAAP as then in
effect, the consolidated financial position of Borrower and its Subsidiaries as
at the date thereof and the results of operations for such period (subject to
normal year-end audit adjustments). Such certificate shall further include such
certifications as are required by the Sarbanes-Oxley Act of 2002. Together with
such financial statements, the Borrower shall deliver reports, in form and
detail satisfactory to the Agent, setting forth (i) all capital expenditures
made during the calendar quarter then ended; (ii) a description of all
Properties acquired during such calendar quarter, including the Net Operating
Income of each such Property, acquisition costs and related mortgage debt;
(iii) a description of all Properties sold during the calendar quarter then
ended, including the Net Operating Income from such Properties and the sales
price; (iv) a schedule of the Net Operating Income contribution by each Property
and by each market, including a summary of the economic occupancy, rent
potential, and income and expense for such Properties for the preceding calendar
quarter; (v) pro forma quarterly financial information for Borrower and its
Subsidiaries for the next four (4) calendar quarters, including pro forma
covenant calculations, EBITDA, sources and uses of funds, capital expenditures,
Net Operating Income for the Properties, and other income and expenses; and (vi)
such other information as the Agent may request.


(b)As soon as available and in any event not later than the first to occur of
(i) the date that is five (5) days following the filing of CLP's 10‑Q Report
with the Securities and Exchange Commission and (ii) the date that is fifty (50)
days after the close of each of the first, second and third calendar quarters of
CLP, the unaudited consolidated balance sheet of CLP and its Subsidiaries as at
the end of such period and the related unaudited consolidated statements of
income, shareholders' equity and cash flows of CLP and its Subsidiaries for such
period, setting forth in each case in comparative form the figures as of the end
of and for the corresponding periods of the previous calendar year, all of which
shall be certified by the chief financial or chief accounting officer of CLP, in
his or her opinion, to present fairly, in accordance with GAAP as then in
effect, the consolidated financial position of CLP and its Subsidiaries as at
the date thereof and the results of operations for such period (subject to
normal year-end audit adjustments).


Section 8.2    Year-End Statements.
 
(a)As soon as available and in any event not later than the first to occur of
(i) the date that is five (5) days following the filing of the Borrower's 10-K
Report with the Securities and Exchange Commission and (ii) the date that is one
hundred (100) days after the end of each respective calendar year of Borrower
and its Subsidiaries, the audited consolidated balance sheet of Borrower and its
Subsidiaries as at the end of such calendar year and the related audited
consolidated statements of income, shareholders' equity and cash flows of
Borrower and its Subsidiaries for such calendar year, setting forth in
comparative form the figures as at the end of and for the previous calendar
year, all of which shall be certified by (i) the chief executive officer or
chief financial officer of CLP, to the best of such officer's knowledge, to
present fairly, in accordance with GAAP as then in effect, the consolidated
financial position of Borrower and its Subsidiaries as at the date thereof and
the results of operations for such period, and (ii) independent certified public
accountants of recognized national standing acceptable to the Agent, whose
certificate shall be unqualified and in scope and substance satisfactory to the
Agent and who shall have authorized Borrower to deliver such financial
statements and certification thereof to the Agent and the Lenders pursuant to
this Agreement. Such certificate shall further include such certifications as
are required by the Sarbanes-Oxley Act of 2002. In addition, Borrower shall
deliver the reports described in clauses (i)-(v) of the third sentence of
Section 8.1(a) with such year-end statements.


(b)As soon as available and in any event not later than the first to occur of
(i) the date that is five (5) days following the filing of CLP's 10-K Report
with the Securities and Exchange Commission and (ii) the date that is within one
hundred (100) days after the end of each respective calendar year of CLP and

52

--------------------------------------------------------------------------------




its Subsidiaries, the audited consolidated balance sheet of CLP and its
Subsidiaries as at the end of such calendar year and the related audited
consolidated statements of income, shareholders' equity and cash flows of CLP
and its Subsidiaries for such calendar year, setting forth in comparative form
the figures as at the end of and for the previous calendar year, all of which
shall be (i) certified by the chief executive officer or chief financial officer
of CLP, to the best of such officer's knowledge, to present fairly, in
accordance with GAAP as then in effect, the consolidated financial position of
CLP and its Subsidiaries as at the date thereof and the results of operations
for such period and (ii) independent certified public accountants of recognized
national standing acceptable to the Agent, whose certificate shall be
unqualified and in scope and substance satisfactory to the Agent and who shall
have authorized CLP to deliver such financial statements and certification
thereof to the Agent and the Lenders pursuant to this Agreement. Such
certificate shall further include such certifications as are required by the
Sarbanes-Oxley Act of 2002. Together with such financial statements, CLP shall
deliver a written statement from such accountants to the effect that they have
read a copy of this Agreement and the Guaranty, and that in making the
examination necessary to such certification, they have obtained no knowledge of
any Default of Event of Default, or if such accountants shall have obtained
knowledge of any then existing Default or Event of Default they shall disclose
in such statement any such Default or Event of Default; provided that such
accountants shall not be liable to Agent or the Lenders should they fail to
obtain knowledge of any Default or Event of Default.


Section 8.3    Compliance Certificate.


At the time financial statements are required to be furnished pursuant to
Sections 8.1 and 8.2, and within ten (10) Business Days of the Agent's request
with respect to any other fiscal period, a certificate substantially in the form
of Exhibit H (a “Compliance Certificate”) executed by the chief financial
officer of CLP: (a) setting forth in reasonable detail as at the end of such
quarterly accounting period, calendar year, or other fiscal period, as the case
may be, the calculations required to establish whether or not the Borrower is in
compliance with the covenants contained in Sections 9.1 through 9.3, 9.6 and
9.14; and (b) stating that no Default or Event of Default exists, or, if such is
not the case, specifying such Default or Event of Default and its nature, when
it occurred, whether it is continuing and the steps being taken by the Borrower
with respect to such event, condition or failure. With each Compliance
Certificate, Borrower shall also deliver a certificate (an “Unencumbered Asset
Certificate”) executed by the chief financial officer of CLP that: (i) sets
forth a list of all Unencumbered Assets; and (ii) certifies that (A) all
Unencumbered Assets so listed fully qualify as such under the applicable
criteria for inclusion as Unencumbered Assets, and (B) all acquisitions,
dispositions or other removals of Unencumbered Assets completed during such
quarterly accounting period, calendar year, or other fiscal period were
permitted under this Agreement, and (C) the acquisition cost or principal
balance of any Unencumbered Assets, as applicable, acquired during such period
and any other information that Agent may require to determine the Unencumbered
Asset Value of such Unencumbered Asset, and the Unencumbered Asset Value of any
Unencumbered Assets removed during such period. In addition, with each such
Compliance Certificate, Borrower shall deliver the following information: (u) a
development schedule of the announced development pipeline (including
Residential Units for Sale), including for each announced development project,
the project name and location, the square footage (or number of units, as
applicable) to be developed, the expected construction start date, the expected
date of delivery, the expected stabilization date and the total anticipated
cost; (v) with respect to the Residential Units for Sale, the number of units
for sale, the number of units sold, the number of units remaining for sale, the
sales price of each unit, and whether management or control of such Property has
been turned over to a homeowner's association or similar entity, (w) a schedule
of all outstanding Indebtedness of Borrower and its Subsidiaries and CLP and its
Subsidiaries, showing for each component of Indebtedness, the lender, the total
commitment, the total indebtedness outstanding, the interest rate, if fixed, or
the applicable margin over an index, if the interest rate floats, the term, the
required amortization (if any) and the security (if any); (x) a schedule of all
interest rate protection agreements to which Borrower, CLP or any of their
respective

53

--------------------------------------------------------------------------------




Subsidiaries are a party, showing for each such agreement, the total dollar
amount, the type of agreement (i.e. cap, collar, swap, etc.) and the term
thereof and (z) a copy of all management reports, if any, submitted to the
Borrower or CLP or its management by its independent public accountants.
Section 8.4    Other Information.


(a)Securities Filings. Within five (5) Business Days of the filing thereof,
written notice and a listing of all registration statements, reports on Forms
10-K, 10-Q and 8-K (or their equivalents) and all other periodic reports which
the Borrower, any other Obligor or any of their respective Subsidiaries shall
file with the Securities and Exchange Commission (or any Governmental Authority
substituted therefor) or any national securities exchange;


(b)Shareholder Information. Promptly upon the mailing thereof to the
shareholders or partners of Borrower, any other Obligor or any of their
respective Subsidiaries generally, copies of all financial statements, reports
and proxy statements so mailed and promptly upon the issuance thereof copies of
all press releases issued by the Borrower, any other Obligor or any of their
respective Subsidiaries;


(c)ERISA. If and when any member of the ERISA Group (i) gives or is required to
give notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Plan which might constitute grounds for a termination
of such Plan under Title IV of ERISA, or knows that the plan administrator of
any Plan has given or is required to give notice of any such reportable event, a
copy of the notice of such reportable event given or required to be given to the
PBGC; (ii) receives notice of complete or partial withdrawal liability under
Title IV of ERISA or notice that any Multiemployer Plan is in reorganization, is
insolvent or has been terminated, a copy of such notice; (iii) receives notice
from the PBGC under Title IV of ERISA of an intent to terminate, impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or appoint a trustee to administer any Plan, a copy of such notice; (iv) applies
for a waiver of the minimum funding standard under Section 412 of the Internal
Revenue Code, a copy of such application; (v) gives notice of intent to
terminate any Plan under Section 4041(c) of ERISA, a copy of such notice and
other information filed with the PBGC; (vi) gives notice of withdrawal from any
Plan pursuant to Section 4063 of ERISA, a copy of such notice; or (vii) fails to
make any payment or contribution to any Plan or Multiemployer Plan or in respect
of any Benefit Arrangement or makes any amendment to any Plan or Benefit
Arrangement which has resulted or could result in the imposition of a Lien or
the posting of a bond or other security, a certificate of the chief financial
officer of CLP setting forth details as to such occurrence and the action, if
any, which the Borrower or applicable member of the ERISA Group is required or
proposes to take;


(d)Litigation. To the extent Borrower, any other Obligor or any of their
respective Subsidiaries is aware of the same, prompt notice of the commencement
of any proceeding or investigation by or before any Governmental Authority and
any action or proceeding in any court or other tribunal or before any arbitrator
against or in any other way relating adversely to, or adversely affecting,
Borrower, any other Obligor, any of their respective Subsidiaries or any of
their respective properties, assets or businesses which involve claims
individually or in the aggregate in excess of $5,000,000, and prompt notice of
the receipt of notice that any United States income tax returns of Borrower, any
other Obligor, or any of their respective Subsidiaries are being audited;


(e)Modification of Governing Documents. A copy of any amendment to a Governing
Document of Borrower or any other Obligor promptly upon, and in any event within
fifteen (15) Business Days of, the effectiveness thereof;



54

--------------------------------------------------------------------------------




(f)Change of Management or Financial Condition. Prompt notice of any material
change in the senior management of Borrower, any other Obligor or any of their
respective Subsidiaries, any change in the business, assets, liabilities,
financial condition, results of operations or (provided that such change is
related to Borrower, any other Obligor or any of their respective Subsidiaries
and Affiliates and not a general matter affecting the economy or society)
business prospects of Borrower, any other Obligor, or any of their respective
Subsidiaries which has had or could reasonably be expected to have a Material
Adverse Effect, or any other event or circumstance which has had or could
reasonably be expected to have a Material Adverse Effect;


(g)Default. Notice of the occurrence of any of the following promptly upon a
Responsible Officer obtaining knowledge thereof: (i) any Default or Event of
Default (which notice shall state that it is a “notice of default” for the
purposes of Section 11.4 below) or (ii) any event which constitutes or which
with the passage of time, the giving of notice, or otherwise, would constitute a
default or event of default by Borrower, any other Obligor, or any of their
respective Subsidiaries under any Indebtedness individually or in the aggregate
in excess of $20,000,000, or under any Material Contract to which any such
Person is a party or by which any such Person or any of its respective
properties may be bound;


(h)Judgments. Prompt notice of any order, judgment or decree in excess of
$10,000,000 having been entered against Borrower, any other Obligor, or any of
their respective Subsidiaries or any of their respective properties or assets;


(i)Notice of Violations of Law. Prompt notice if Borrower, any other Obligor, or
any of their respective Subsidiaries shall receive any notification from any
Governmental Authority alleging a violation of any Applicable Law or any inquiry
which could reasonably be expected to have a Material Adverse Effect;


(j)Material Assets Sales. Prompt notice of the sale, transfer or other
disposition of any material assets of Borrower, any other Obligor, or any of
their respective Subsidiaries to any Person other than Borrower, any other
Obligor, or any of their respective Subsidiaries;


(k)Material Contracts. Promptly upon (i) entering into any Material Contract
after the Agreement Date, a copy to the Agent of such Material Contract,
together with a copy of all related or ancillary documentation and (ii) the
giving or receipt thereof by Borrower, any other Obligor, or any of their
respective Subsidiaries notice alleging that any party to any Material Contract
is in default of its obligations thereunder;


(l)Material Subsidiary. Prompt notice of any Person becoming a Material
Subsidiary;


(m)Rating Notices. Not later than two (2) Business Days after Borrower receives
notice of the same from any Rating Agency or otherwise learns of the same,
notice of the issuance of any change or withdrawal in the Credit Rating by any
Rating Agency in respect of Borrower, together with the details thereof, and of
any announcement by such Rating Agency that any such Credit Rating is “under
review” or that any such Credit Rating has been placed on a watch list or that
any similar action has been taking by such Rating Agency;


(n)Additions to Unencumbered Assets. In order to add any asset as an
Unencumbered Asset, the Borrower must deliver to the Agent an Unencumbered Asset
Certificate reflecting such addition, together with a statement of: (i) the
acquisition cost (or with respect to First Mortgage Receivables, the outstanding
principal balance) of such asset; and (ii) the same information that the
Borrower would be required to include in a Compliance Certificate;



55

--------------------------------------------------------------------------------




(o)Removals from Unencumbered Assets. Within ten (10) Business Days after any
Obligor's disposition of any Unencumbered Asset (or payoff of any First Mortgage
Receivable) or after any Unencumbered Asset ceases to qualify as an Unencumbered
Asset, the Borrower shall deliver to the Agent an Unencumbered Asset Certificate
reflecting such removal or disqualification, together with a statement of: (i)
the identity of the Unencumbered Asset being disposed of or disqualified, and
(ii) the Unencumbered Asset Value attributable to such Unencumbered Asset. The
Borrower also may voluntarily remove any asset from Unencumbered Assets by
delivering to the Agent an Unencumbered Asset Certificate reflecting such
removal, together with a statement (x) that no Default or Event of Default then
exists or would, upon the occurrence of such event or with the passage of time,
result from such removal, (y) of the identity of the Unencumbered Asset being
removed, and (z) the Unencumbered Asset Value attributable to such Unencumbered
Asset; and


(p)Other Information. From time to time and promptly upon each request, such
data, certificates, reports, statements, opinions of counsel, documents or
further information regarding the business, assets, liabilities, financial
condition, results of operations or business prospects of the Borrower, any or
other Obligor or any of their respective Subsidiaries as the Agent or any Lender
may reasonably request.


Section 8.5    Electronic Delivery of Certain Information.


(a)Documents required to be delivered pursuant to the Loan Documents shall be
delivered by electronic communication and delivery, including, the Internet,
e-mail or intranet websites to which the Agent and each Lender have access
(including a commercial, third-party website such as www.sec.gov
<http://www.sec.gov> or a website sponsored or hosted by the Agent or the
Borrower) provided that (A) the foregoing shall not apply to notices to any
Lender pursuant to Article II and (B) the Lender has not notified the Agent or
Borrower that it cannot or does not want to receive electronic communications. 
The Agent or the Borrower may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic delivery pursuant to
procedures approved by it for all or particular notices or communications. 
Documents or notices delivered electronically shall be deemed to have been
delivered twenty-four (24) hours after the date and time on which the Agent or
Borrower posts such documents or the documents become available on a commercial
website and the Agent or Borrower notifies each Lender of said posting and
provides a link thereto provided if such notice or other communication is not
sent or posted during the normal business hours of the recipient, said posting
date and time shall be deemed to have commenced as of  9:00 a.m. on the opening
of business on the next business day for the recipient.  Notwithstanding
anything contained herein, in every instance the Borrower shall be required to
provide paper copies of the certificate required by Section 8.3 to the Agent and
shall deliver paper copies of any documents to the Agent or to any Lender that
requests such paper copies until a written request to cease delivering paper
copies is given by the Agent or such Lender.  Except for the certificates
required by Section 8.3, the Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents delivered
electronically, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery.  Each Lender
shall be solely responsible for requesting delivery to it of paper copies and
maintaining its paper or electronic documents.


(b)Documents required to be delivered pursuant to Article II may be delivered
electronically to a website provided for such purpose by the Agent pursuant to
the procedures provided to the Borrower by the Agent.









56

--------------------------------------------------------------------------------




ARTICLE IX. NEGATIVE COVENANTS


For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 12.6, all of the Lenders) shall otherwise consent
in the manner set forth in Section 12.6, the Borrower shall comply with the
following covenants:
Section 9.1
Financial Covenants.



The Borrower shall not permit, on a consolidated basis in accordance with GAAP:
(a)The Secured Debt to Total Asset Value Ratio to exceed forty percent (40%) at
any time;


(b)The Fixed Charge Coverage Ratio to be less than 1.50:1.00 at any time;


(c)The Debt to Total Asset Value Ratio to exceed sixty percent (60%) at any
time;


(d)The Unencumbered Leverage Ratio to exceed sixty-two and one half percent
(62.5%) at any time;


(e)The Adjusted Total Asset Value directly or indirectly owned by the Borrower
and the Guarantors to be less than ninety percent (90%) of the Adjusted Total
Asset Value; and


(f)The Tangible Net Worth to be less than $1,000,000,000 at any time.


Section 9.2    Indebtedness.


The Borrower shall not, and shall not permit any other Obligor or any Subsidiary
of Borrower or any other Obligor to, create, incur, assume, or permit or suffer
to exist, or assume or guarantee, directly or indirectly, contingently or
otherwise, or become or remain liable with respect to any Indebtedness other
than the following:
(a)the Obligations;


(b)intercompany Indebtedness among Borrower and its Wholly Owned Subsidiaries;
provided, however, that the obligations of the Borrower and each Guarantor in
respect of such intercompany Indebtedness shall be subordinate to the
Obligations; and


(c)any other Indebtedness existing, created, incurred or assumed so long as
immediately prior to the existence, creation, incurring or assumption thereof,
and immediately thereafter and after giving effect thereto, no Default or Event
of Default is or would be in existence, including without limitation, a Default
or Event of Default resulting from a violation of any of the covenants contained
in Section 9.1.


Section 9.3    Certain Permitted Investments of Borrower.


The Borrower shall not, and shall not permit any other Obligor or any Subsidiary
of Borrower or any other Obligor to, make any Investment in or otherwise own or
hold the following items (whether through the Borrower, an Obligor, a Subsidiary
of Borrower or an Obligor, or their respective Unconsolidated Affiliates) which
would cause the aggregate book value of such holdings of the Borrower, such
Subsidiaries and the other Obligors to exceed the percentage of Total Asset
Value set forth below at any time:

57

--------------------------------------------------------------------------------




(a)Unimproved Land such that the aggregate value of such Unimproved Land exceeds
12.5% of Total Asset Value;  


(b)Mortgage Receivables such that the aggregate book value of such Mortgage
Receivables exceeds 5.0% of Total Asset Value;


(c)Investments in (x) Unconsolidated Affiliates and (y) Persons that are not
Subsidiaries, such that the aggregate value of such Investments exceeds 10.0% of
Total Asset Value;


(d)Residential Units For Sale such that the aggregate value of such Residential
Units For Sale exceeds 5.0% of Total Asset Value; and


(e)Construction Budget such that the aggregate value of such Construction Budget
exceeds 20.0% of Total Asset Value.


Notwithstanding the foregoing, in no event shall the aggregate value of the
holdings of the Borrower, any other Obligor and their Subsidiaries in the
Investments described in clauses (a), (b), (d) and (e), exceed thirty percent
(30%) of Total Asset Value at any time.
For the purposes of this Section 9.3, the Investment of Borrower, any other
Obligor or their Subsidiaries in any Unconsolidated Affiliates will equal
(without duplication) the sum of (i) such Person's pro rata share of
Construction-in-Process of their Unconsolidated Affiliates, plus (ii) such
Person's pro rata share of their Unconsolidated Affiliate's Investment in
Unimproved Land; plus (iii) such Person's pro rata share of any other
Investments valued at the lower of GAAP book value or market value.
Section 9.4    Investments Generally.
 
The Borrower shall not, and shall not permit any other Obligor or any of their
Subsidiaries to, directly or indirectly, acquire, make or purchase any
Investment, or permit any Investment of such Person to be outstanding on and
after the Agreement Date, other than the following:
(a)Investments in Subsidiaries and Unconsolidated Affiliates in existence on the
Agreement Date and disclosed on Part I of Schedule 6.1(b);


(b)Investments to acquire Equity Interests of a Subsidiary or any other Person
who after giving effect to such acquisition would be a Subsidiary, so long as in
each case (i) immediately after giving effect to such Investment, no Default or
Event of Default is or would be in existence and (ii) if such Subsidiary is (or
after giving effect to such Investment would become) a Material Subsidiary, the
terms and conditions set forth in Section 7.12 are satisfied;


(c)Investments permitted under Section 9.3;


(d)Investments in Cash Equivalents; and


(e)intercompany Indebtedness among the Borrower, CLP and their Wholly Owned
Subsidiaries provided that such Indebtedness is permitted by the terms of
Section 9.2.







58

--------------------------------------------------------------------------------




Section 9.5    Liens; Negative Pledges; Other Matters.


(a)The Borrower shall not, and shall not permit any other Obligor or any
Subsidiary of Borrower or any other Obligor to, create, assume, or incur any
Lien (other than Permitted Liens) upon any of its properties, assets, income or
profits of any character whether now owned or hereafter acquired if immediately
prior to the creation, assumption or incurring of such Lien, or immediately
thereafter, a Default or Event of Default is or would be in existence, including
without limitation, a Default or Event of Default resulting from a violation of
any of the covenants contained in Section 9.1.


(b)The Borrower shall not, and shall not permit any other Obligor or any
Subsidiary of Borrower or any other Obligor to, enter into, assume or otherwise
be bound by any Negative Pledge except for a Negative Pledge contained in any
agreement (i) evidencing Indebtedness which Borrower or such Subsidiary or
Obligor may create, incur, assume, or permit or suffer to exist under
Section 9.2, (ii) which Indebtedness is secured by a Lien permitted to exist
pursuant to this Agreement, and (iii) which prohibits the creation of any other
Lien on only the property securing such Indebtedness as of the date such
agreement was entered into.


(c)The Borrower shall not, and shall not permit any other Obligor or any
Subsidiary of Borrower or any other Obligor to, create or otherwise cause or
suffer to exist or become effective any consensual encumbrance or restriction of
any kind on (i) the ability of Borrower, any other Obligor or any Subsidiary of
Borrower or any other Obligor to: (A) pay dividends or make any other
distribution on any of such Person's capital stock or other equity interests
owned by the Borrower, any other Obligor, or any of their respective
Subsidiaries, (B) pay any Indebtedness owed to Borrower, any other Obligor, or
any of their respective Subsidiaries, (C) make loans or advances to Borrower,
any other Obligor, or any of their respective Subsidiaries, or (D) transfer any
of its property or assets to Borrower, any Obligor, or any of their respective
Subsidiaries, or (ii) the ability of Borrower or any other Obligor to pledge the
Unencumbered Assets as security for the Obligations, except for such
encumbrances and restrictions, if any, contained in the Existing Credit
Agreement.


Section 9.6    Restricted Payments; Stock Repurchases.


(a)Borrower will not make any Restricted Payment to CLP and CLP will not make
any Restricted Payments if, immediately thereafter and after giving effect
thereto, a Default or Event of Default is or would be in existence. If a Default
or Event of Default specified in Section 10.1(a), Section 10.1(b),
Section 10.1(c)(i), Section 10.1(e), Section 10.1(f) or Section 10.1(g) shall
have occurred and be continuing or if as a result of the occurrence of any other
Event of Default the Obligations have been accelerated pursuant to
Section 10.2(a), then neither the Borrower nor CLP shall make any Restricted
Payments to any Person whatsoever without the prior written consent of the
Requisite Lenders.


(b)Neither the Borrower nor CLP shall at any time buy back, redeem, retire or
otherwise acquire, directly or indirectly, any shares of its capital stock if a
Default or Event of Default exists or immediately thereafter and after giving
effect thereto, a Default or Event of Default is or would be in existence.


Section 9.7    Merger, Consolidation, Sales of Assets and Other Arrangements.
  
The Borrower shall not, and shall not permit any other Obligor or any Subsidiary
of Borrower or any other Obligor to: (i) enter into any transaction of merger,
consolidation, reorganization or other business combination; (ii) liquidate,
wind up or dissolve itself (or suffer any liquidation or dissolution); or
(iii) convey, sell, lease, sublease, transfer or otherwise dispose of, in one
transaction or a series of transactions, all or any

59

--------------------------------------------------------------------------------




substantial part of its business or assets, whether now owned or hereafter
acquired, or discontinue or eliminate any business line or segment (any such
event described in clause (iii), a “Sale”); provided, however, that:
(a)Any of the actions described in the immediately preceding clauses (i) through
(iii) may be taken with respect to any Subsidiary of Borrower that is not also
an Obligor, so long as immediately prior to the taking of such action, and
immediately thereafter and after giving effect thereto, no Default or Event of
Default is or would be in existence;


(b)a Person may merge with Borrower or any of its Subsidiaries that is a
Guarantor, so long as (i) such Person was organized under the laws of the United
States of America or one of its states; (ii) if such merger involves the
Borrower, Borrower is the survivor of such merger; (iii) if such merger involves
a Subsidiary of Borrower that is a Guarantor, subject to Section 9.7(b)(ii),
such Subsidiary is the survivor of such merger; (iv) immediately prior to such
merger, and immediately thereafter and after giving effect thereto, no Default
or Event of Default is or would be in existence; (v) the Borrower shall have
given the Agent and the Lenders at least ten (10) Business Days' prior written
notice of such merger (except that such prior notice shall not be required in
the case of the merger of a Subsidiary of Borrower with and into Borrower); (vi)
such merger is completed as a result of negotiations with the approval of the
board of directors or similar body of such Person and is not a so called
“hostile takeover”; and (vii) following such merger, Borrower and its
Subsidiaries will continue to be engaged solely in the business of the
ownership, development, management and investment in real estate; and


(c)the foregoing limitation on the sale, lease or other transfer of assets and
on the discontinuation or elimination of a business line or segment shall not
prohibit the sale of Properties whether to an Affiliate or a third party, during
any period of twelve (12) calendar months, pursuant to reasonable terms which
are no less favorable to the owner of such Property than would be obtained in a
comparable arm's length transaction with a Person which is not an Affiliate, if
such sale is to an Affiliate, for fair market value (as determined in good faith
by the board of directors of CLP or an executive committee thereof), for an
aggregate amount, which when combined with all other such sales pursuant to this
clause (c), does not exceed twenty-five percent (25%) of Total Asset Value as of
the end of the fiscal quarter that immediately precedes the commencement of such
twelve (12) calendar month period. Notwithstanding anything in this Agreement to
the contrary, any disposition of assets by the Obligors and their Subsidiaries
shall be made in the ordinary course of business for a full and fair
consideration.


Section 9.8    Fiscal Year.


Neither the Borrower nor CLP shall change its fiscal year from that in effect as
of the Agreement Date.
Section 9.9    Modifications to Material Contracts.


The Borrower shall not, and shall not permit any other Obligor or any Subsidiary
of Borrower or any other Obligor to, enter into any amendment or modification to
any Material Contract which could reasonably be expected to have a Material
Adverse Effect.
Section 9.10    Transactions with Affiliates.
 
The Borrower shall not, and shall not permit any other Obligor or any Subsidiary
of Borrower or any other Obligor to, permit to exist or enter into, any
transaction (including the purchase, sale, lease or exchange of any property or
the rendering of any service) with any Affiliate (but not including any
Subsidiary

60

--------------------------------------------------------------------------------




of Borrower), except transactions in the ordinary course of and pursuant to the
reasonable requirements of the business of such Person and upon fair and
reasonable terms which are no less favorable to such Person than would be
obtained in a comparable arm's length transaction with a Person that is not an
Affiliate.
Section 9.11    ERISA Exemptions.


The Borrower shall not, and shall not permit any other Obligor or any Subsidiary
of Borrower or any other Obligor to, permit any of its respective assets to
become or be deemed to be “plan assets” within the meaning of ERISA, the
Internal Revenue Code and the respective regulations promulgated thereunder.
Section 9.12    Restriction on Prepayment of Indebtedness.


Without the prior written consent of the Agent, neither Borrower, any other
Obligor, nor any Subsidiary of Borrower or any other Obligor shall prepay,
redeem or purchase the principal amount, in whole or in part, of any
Indebtedness other than the Obligations after the occurrence of any Event of
Default; provided, however, that this Section 9.12 shall not prohibit the
prepayment of Indebtedness which is financed solely from the proceeds of a new
loan which would otherwise be permitted by the terms of this Agreement.
Section 9.13    Modifications to Governing Documents.


The Borrower shall not, and shall not permit any other Obligor or any Subsidiary
of Borrower or any other Obligor to enter into any amendment or modification of
any Governing Document of Borrower, such Subsidiary, or such Obligor which would
have a Material Adverse Effect.
Section 9.14    Occupancy of Unencumbered Assets.


The Unencumbered Assets that are Properties (excluding those Unencumbered Assets
which are Development Properties) in the aggregate shall consist solely of
Properties which have an aggregate occupancy level for the preceding calendar
quarter of tenants in possession and paying rent of at least eighty percent
(80%) of the aggregate rentable area or apartment units, as applicable, within
such Unencumbered Assets.
ARTICLE X. DEFAULT


Section 10.1Events of Default.


Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:
(a)Default in Payment of Principal. The Borrower shall fail to pay when due
(whether at maturity, by reason of acceleration or otherwise) the principal of
any of the Loans.


(b)Default in Payment of Interest and Other Obligations. The Borrower shall fail
to pay when due any interest on any of the Loans or any of the other payment
Obligations owing by the Borrower under this Agreement or any other Loan
Document or the Fee Letter, or any other Obligor shall fail to pay when due any
payment Obligation owing by such other Obligor under any Loan Document to which
it is a party, and such failure shall continue for a period of five (5) Business
Days from the date such payment was due.





61

--------------------------------------------------------------------------------




(c)Default in Performance. (i) The Borrower shall fail to perform or observe any
term, covenant, condition or agreement contained in Sections 7.13 or 8.3 or in
Article IX, or (ii) the Borrower shall fail to perform or observe any term,
covenant, condition or agreement contained in Section 7.7 or Section 7.12 and
such failure under this Section 10.1(c)(ii) shall continue for a period of five
(5) days after the earlier of (x) the date upon which a Responsible Officer of
Borrower or such Obligor obtains knowledge of such failure or (y) the date upon
which the Borrower has received written notice of such failure from the Agent,
or (iii) the Borrower or any other Obligor shall fail to perform or observe any
term, covenant, condition or agreement contained in this Agreement or any other
Loan Document to which it is a party and not otherwise mentioned in this Section
and such failure under this Section 10.1(c)(iii) shall continue for a period of
thirty (30) days after the earlier of (x) the date upon which a Responsible
Officer of Borrower or such Obligor obtains knowledge of such failure or (y) the
date upon which the Borrower has received written notice of such failure from
the Agent.


(d)Misrepresentations. Any written statement, representation or warranty made or
deemed made by or on behalf of Borrower or any other Obligor under this
Agreement or under any other Loan Document, or any amendment hereto or thereto,
or in any other writing or statement at any time furnished or made or deemed
made by or on behalf of Borrower or any other Obligor to the Agent or any
Lender, shall at any time prove to have been incorrect or misleading (and
without regard to any qualifications limiting such representations to knowledge
or belief), in light of the circumstances in which made or deemed made, in any
material respect when furnished or made or deemed made.


(e)Indebtedness Cross-Default.


(i)A Borrower, any other Obligor, or any of their respective Subsidiaries shall
fail to pay when due and payable, the principal of, or interest on, any
Indebtedness (other than the Obligations) having an aggregate outstanding
principal amount greater than or equal to $20,000,000 (all such Indebtedness or
obligations under Derivative Contracts being “Material Indebtedness”);


(ii)(x) The maturity of any Material Indebtedness shall have been accelerated in
accordance with the provisions of any indenture, contract or instrument
evidencing, providing for the creation of or otherwise concerning such Material
Indebtedness or (y) any Material Indebtedness shall have been required to be
prepaid or repurchased prior to the stated maturity thereof (which for the
purposes hereof shall include any termination event or other event resulting in
the settling of payments due under a Derivative Contract);


(iii)Any other event shall have occurred and be continuing which with or without
the passage of time, the giving of notice, or both, would permit any holder or
holders of Material Indebtedness, any trustee or agent acting on behalf of such
holder or holders or any other Person, to accelerate the maturity of any such
Material Indebtedness or require any such Material Indebtedness to be prepaid or
repurchased prior to its stated maturity (which for the purposes hereof shall
include any termination event or other event resulting in the settling of
payments due under a Derivative Contract); or


(iv)An Event of Default under and as defined in the Existing Credit Agreement
shall occur.


(f)Voluntary Bankruptcy Proceeding. Borrower, any other Obligor, or any of their
respective Subsidiaries shall: (i) commence a voluntary case under the
Bankruptcy Code, or other federal bankruptcy laws (as now or hereafter in
effect); (ii) file a petition seeking to take advantage of any other Applicable
Laws, domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding‑up, or composition

62

--------------------------------------------------------------------------------




or adjustment of debts; (iii) consent to, or fail to contest in a timely and
appropriate manner, any petition filed against it in an involuntary case under
such bankruptcy laws or other Applicable Laws or consent to any proceeding or
action described in the immediately following subsection; (iv) apply for or
consent to, or fail to contest in a timely and appropriate manner, the
appointment of, or the taking of possession by, a receiver, custodian, trustee,
or liquidator of itself or of a substantial part of its property, domestic or
foreign; (v) admit in writing its inability to pay its debts as they become due;
(vi) make a general assignment for the benefit of creditors; (vii) make a
conveyance fraudulent as to creditors under any Applicable Law; or (viii) take
any corporate or partnership action for the purpose of effecting any of the
foregoing; provided, however, that the events described in this Section 10.1(f)
as to any Subsidiary of any Obligor that is not also an Obligor shall not
constitute an Event of Default unless more than five percent (5%) of the Total
Asset Value is attributable to such Subsidiaries.


(g)Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against Borrower, any other Obligor or any of their respective
Subsidiaries in any court of competent jurisdiction seeking: (i) relief under
the Bankruptcy Code, or other federal bankruptcy laws (as now or hereafter in
effect) or under any other Applicable Laws, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding-up, or composition or adjustment
of debts; or (ii) the appointment of a trustee, receiver, custodian, liquidator
or the like of such Person, or of all or any substantial part of the assets,
domestic or foreign, of such Person, and such case or proceeding shall continue
undismissed or unstayed for a period of sixty (60) consecutive calendar days, or
an order granting the remedy or other relief requested in such case or
proceeding against such Person (including, but not limited to, an order for
relief under such Bankruptcy Code or such other federal bankruptcy laws) shall
be entered; provided, however, that the events described in this Section 10.1(g)
as to any Subsidiary of any Obligor that is not also an Obligor shall not
constitute an Event of Default unless more than five percent (5%) of the Total
Asset Value is attributable to such Subsidiaries.


(h)Litigation; Enforceability. Borrower or any other Obligor shall disavow,
revoke or terminate (or attempt to terminate) any Loan Document to which it is a
party or shall otherwise challenge or contest in any action, suit or proceeding
in any court or before any Governmental Authority the validity or enforceability
of this Agreement, any Note, any other Loan Document or the Fee Letter, or this
Agreement, any Note, the Guaranty, any other Loan Document or the Fee Letter
shall cease to be in full force and effect (except as a result of the express
terms thereof).


(i)Judgment. A judgment or order for the payment of money or for an injunction
shall be entered against Borrower, any other Obligor, or any of their respective
Subsidiaries by any court or other tribunal and (i) such judgment or order shall
continue for a period of thirty (30) days without being paid, stayed or
dismissed through appropriate appellate proceedings, and (ii) either (A) the
amount of such judgment or order for which insurance has not been acknowledged
in writing by the applicable insurance carrier (or the amount as to which the
insurer has denied liability) exceeds, individually or together with all other
such outstanding judgments or orders entered against Borrower, such other
Obligor or such Subsidiary, $10,000,000, or (B) in the case of an injunction or
other non-monetary judgment, such judgment could reasonably be expected to have
a Material Adverse Effect.


(j)Attachment. A warrant, writ of attachment, execution or similar process shall
be issued against any property of Borrower, any other Obligor, or any of their
respective Subsidiaries which exceeds, individually or together with all other
such warrants, writs, executions and processes for Borrower, such Obligor or
such Subsidiary, $10,000,000, and such warrant, writ, execution or process shall
not be discharged, vacated, stayed or bonded for a period of thirty (30) days;
provided, however, that if a bond has been issued in favor of the claimant or
other Person obtaining such warrant, writ, execution or process, the issuer of
such

63

--------------------------------------------------------------------------------




bond shall execute a waiver or subordination agreement in form and substance
satisfactory to the Agent pursuant to which the issuer of such bond subordinates
its right of reimbursement, contribution or subrogation to the Obligations and
waives or subordinates any Lien it may have on the assets of any Obligor.


(k)ERISA. Any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of $5,000,000 which it shall have become liable to
pay under Title IV of ERISA; or notice of intent to terminate a Material Plan
shall be filed under Title IV of ERISA by any member of the ERISA Group, any
plan administrator or any combination of the foregoing; or the PBGC shall
institute proceedings under Title IV of ERISA to terminate, to impose liability
(other than for premiums under Section 4007 of ERISA) in respect of, or to cause
a trustee to be appointed to administer, any Material Plan; or a condition shall
exist by reason of which the PBGC would be entitled to obtain a decree
adjudicating that any Material Plan must be terminated; or there shall occur a
complete or partial withdrawal from, or a default, within the meaning of Section
4219(c)(5) of ERISA, with respect to, one or more Multiemployer Plans which
could cause one or more members of the ERISA Group to incur a current payment
obligation in excess of $5,000,000.


(l)Loan Documents. An Event of Default (as defined therein) shall occur under
any of the other Loan Documents.


(m)Change of Control. A Change of Control shall occur.


(n)Federal Tax Lien. A federal tax lien shall be filed against the Borrower, any
Obligor, or any of their respective Subsidiaries under Section 6323 of the
Internal Revenue Code or a lien of the PBGC shall be filed against Borrower, any
other Obligor, or any of their respective Subsidiaries under Section 4068 of
ERISA and in either case such lien shall remain undischarged (or otherwise
unsatisfied) for a period of twenty-five (25) days after the date of filing.


Section 10.2    Remedies Upon Event of Default.


Upon the occurrence of an Event of Default the following provisions shall apply:
(a)Acceleration; Termination of Facilities.


(i)Automatic. Upon the occurrence of an Event of Default specified in Sections
10.1(f) or 10.1(g), (A) the principal of, and all accrued interest on, the Loans
and the Notes at the time outstanding and (B) all of the other Obligations of
the Borrower, including, but not limited to, the other amounts owed to the
Lenders and the Agent under this Agreement, the Notes or any of the other Loan
Documents shall become immediately and automatically due and payable by the
Borrower without presentment, demand, protest, or other notice of any kind, all
of which are expressly waived by the Borrower.


(ii)Optional. If any other Event of Default shall have occurred and be
continuing, the Agent shall, at the direction of the Requisite Lenders declare
(A) the principal of, and accrued interest on, the Loans and the Notes at the
time outstanding and (B) all of the other Obligations, including, but not
limited to, the other amounts owed to the Lenders and the Agent under this
Agreement, the Notes or any of the other Loan Documents, to be forthwith due and
payable, whereupon the same shall immediately become due and payable without
presentment, demand, protest or other notice of any kind, all of which are
expressly waived by the Borrower.





64

--------------------------------------------------------------------------------




(b)Loan Documents. The Requisite Lenders may direct the Agent to, and the Agent
if so directed shall, exercise any and all of its rights under any and all of
the other Loan Documents.


(c)Applicable Law. The Requisite Lenders may direct the Agent to, and the Agent
if so directed shall, exercise all other rights and remedies it may have under
any Applicable Law.


(d)Appointment of Receiver. To the extent permitted by Applicable Law, the Agent
and the Lenders shall be entitled to the appointment of a receiver for the
assets and properties of the Borrower, the other Obligors and their respective
Subsidiaries, without notice of any kind whatsoever and without regard to the
adequacy of any security for the Obligations or the solvency of any party bound
for its payment, to take possession of all or any portion of the business
operations of the Borrower, the other Obligors and their respective Subsidiaries
and to exercise such power as the court shall confer upon such receiver.


Section 10.3    Allocation of Proceeds.


If an Event of Default shall have occurred and be continuing and maturity of any
of the Obligations has been accelerated, all payments received by the Agent
under any of the Loan Documents, in respect of any principal of or interest on
the Obligations or any other amounts payable by the Borrower hereunder or
thereunder, shall be applied in the following order and priority:
(a)amounts due to the Agent and the Lenders in respect of fees and expenses due
under Sections 3.6 and 12.2;


(b)payments of interest on all the Loans, to be applied for the ratable benefit
of the Lenders, pro rata among the Lenders based upon the aggregate outstanding
Loans;


(c)payments of principal of the Loans, to be applied for the ratable benefit of
the Lenders, pro rata among the Lenders based upon the aggregate outstanding
Loans;


(d)amounts due the Agent and the Lenders pursuant to Sections 11.6 and 12.9;


(e)payments of all other amounts due and owing by the Borrower under any of the
Loan Documents, if any, to be applied for the ratable benefit of the Lenders;
and


(f)any amount remaining after application as provided above, shall be paid to
the Borrower or whomever else may be legally entitled thereto.


Section 10.4    Performance by Agent.


If the Borrower shall fail to perform any covenant, duty or agreement contained
in any of the Loan Documents, the Agent may perform or attempt to perform such
covenant, duty or agreement on behalf of the Borrower after the expiration of
any cure or grace periods set forth herein. In such event, the Borrower shall,
at the request of the Agent, promptly pay any amount reasonably expended by the
Agent in such performance or attempted performance to the Agent, together with
interest thereon at the applicable Post-Default Rate from the date of such
expenditure until paid. Notwithstanding the foregoing, neither the Agent nor any
Lender shall have any liability or responsibility whatsoever for the performance
of any obligation of the Borrower under this Agreement or any other Loan
Document.



65

--------------------------------------------------------------------------------




Section 10.5    Rights Cumulative.


The rights and remedies of the Agent and the Lenders under this Agreement, each
of the other Loan Documents or the Fee Letter shall be cumulative and not
exclusive of any rights or remedies which any of them may otherwise have under
Applicable Law. In exercising their respective rights and remedies the Agent and
the Lenders may be selective and no failure or delay by the Agent or any of the
Lenders in exercising any right shall operate as a waiver of it, nor shall any
single or partial exercise of any power or right preclude its other or further
exercise or the exercise of any other power or right.
ARTICLE XI. THE AGENT


Section 11.1Appointment and Authorization.


Each Lender hereby irrevocably appoints and authorizes the Agent to take such
action as contractual representative on such Lender's behalf and to exercise
such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Agent by the terms hereof and thereof, together
with such powers as are reasonably incidental thereto. Not in limitation of the
foregoing, each Lender authorizes and directs the Agent to enter into the Loan
Documents for the benefit of the Lenders. Each Lender hereby agrees that, except
as otherwise set forth herein, any action taken by the Requisite Lenders in
accordance with the provisions of this Agreement or the Loan Documents, and the
exercise by the Requisite Lenders of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders. Nothing herein shall be
construed to deem the Agent a trustee or fiduciary for any Lender or to impose
on the Agent duties or obligations other than those expressly provided for
herein. Without limiting the generality of the foregoing, the use of the terms
“Administrative Agent”, “Agent”, “agent” and similar terms in the Loan Documents
with reference to the Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any Applicable
Law. Instead, use of such terms is merely a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties. The Agent shall deliver to each Lender,
promptly upon receipt thereof by the Agent, copies of each of the financial
statements, certificates, notices and other documents delivered to the Agent
pursuant to Article VIII that the Borrower is not otherwise required to deliver
directly to the Lenders. The Agent will furnish to any Lender, upon the request
of such Lender, a copy (or, where appropriate, an original) of any document,
instrument, agreement, certificate or notice furnished to the Agent by the
Borrower, any other Obligor or any other Affiliate of the Borrower, pursuant to
this Agreement or any other Loan Document not already delivered to such Lender
pursuant to the terms of this Agreement or any such other Loan Document. As to
any matters not expressly provided for by the Loan Documents (including, without
limitation, enforcement or collection of any of the Obligations), the Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Requisite Lenders
(or all of the Lenders if explicitly required under any other provision of this
Agreement), and such instructions shall be binding upon all Lenders and all
holders of any of the Obligations; provided, however, that, notwithstanding
anything in this Agreement to the contrary, the Agent shall not be required to
take any action which exposes the Agent to personal liability or which is
contrary to this Agreement or any other Loan Document or Applicable Law. Not in
limitation of the foregoing, the Agent may exercise any right or remedy it or
the Lenders may have under any Loan Document upon the occurrence of a Default or
an Event of Default unless the Requisite Lenders have directed the Agent
otherwise. Without limiting the foregoing, no Lender shall have any right of
action whatsoever against the Agent as a result of the Agent acting or
refraining from acting under this Agreement or any of the other Loan Documents
in accordance with the instructions of the Requisite Lenders, or where
applicable, all the Lenders.



66

--------------------------------------------------------------------------------




Section 11.2    Wells Fargo as Lender.


Wells Fargo, as a Lender, shall have the same rights and powers under this
Agreement and any other Loan Document as any other Lender and may exercise the
same as though it were not the Agent; and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated, include Wells Fargo in each case in its
individual capacity. Wells Fargo and its Affiliates may each accept deposits
from, maintain deposits or credit balances for, invest in, lend money to, act as
trustee under indentures of, serve as financial advisor to, and generally engage
in any kind of business with the Borrower, any other Obligor or any other
Affiliate thereof as if it were any other bank and without any duty to account
therefor to the other Lenders. Further, the Agent and any Affiliate may accept
fees and other consideration from the Borrower for services in connection with
this Agreement or otherwise without having to account for the same to the other
Lenders. The Lenders acknowledge that, pursuant to such activities, Wells Fargo
or its Affiliates may receive information regarding the Borrower, other
Obligors, other Subsidiaries and other Affiliates (including information that
may be subject to confidentiality obligations in favor of such Person) and
acknowledge that the Agent shall be under no obligation to provide such
information to them.


Section 11.3    Approvals of Lenders.


All communications from the Agent to any Lender requesting such Lender's
determination, consent, approval or disapproval (a) shall be given in the form
of a written notice to such Lender, (b) shall be accompanied by a description of
the matter or issue as to which such determination, approval, consent or
disapproval is requested, or shall advise such Lender where information, if any,
regarding such matter or issue may be inspected, or shall otherwise describe the
matter or issue to be resolved, (c) shall include, if reasonably requested by
such Lender and to the extent not previously provided to such Lender, written
materials and, as appropriate, a brief summary of all oral information provided
to the Agent by the Borrower in respect of the matter or issue to be resolved,
and (d) shall include the Agent's recommended course of action or determination
in respect thereof. Unless a Lender shall give written notice to the Agent that
it specifically objects to the recommendation or determination of the Agent
(together with a reasonable written explanation of the reasons behind such
objection) within ten (10) Business Days (or such lesser or greater period as
may be specifically required under the express terms of the Loan Documents) of
receipt of such communication, such Lender shall be deemed to have conclusively
approved of or consented to such recommendation or determination.


Section 11.4    Notice of Events of Default.


The Agent shall not be deemed to have knowledge or notice of the occurrence of a
Default or Event of Default unless the Agent has received notice from a Lender
or the Borrower referring to this Agreement, describing with reasonable
specificity such Default or Event of Default and stating that such notice is a
“notice of default.” If any Lender (excluding the Lender which is also serving
as the Agent) becomes aware of any Default or Event of Default, it shall
promptly send to the Agent such a “notice of default”. Further, if the Agent
receives such a “notice of default,” the Agent shall give prompt notice thereof
to the Lenders.


Section 11.5    Agent's Reliance.


Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Agent nor any of its directors, officers, agents,
employees or counsel shall be liable for any action taken or not taken by it
under or in connection with this Agreement or any other Loan Document, except
for its or their own gross negligence or willful misconduct in connection with
its duties expressly set forth herein or therein as determined by a court of
competent jurisdiction in a final non-appealable judgment. Without

67

--------------------------------------------------------------------------------




limiting the generality of the foregoing, the Agent may consult with legal
counsel (including its own counsel or counsel for the Borrower or any other
Obligor), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts.
Neither the Agent nor any of its directors, officers, agents, employees or
counsel: (a) makes any warranty or representation to any Lender or any other
Person, or shall be responsible to any Lender or any other Person for any
statement, warranty or representation made or deemed made by the Borrower, any
other Obligor or any other Person in or in connection with this Agreement or any
other Loan Document; (b) shall have any duty to ascertain or to inquire as to
the performance or observance of any of the terms, covenants or conditions of
this Agreement or any other Loan Document or the satisfaction of any conditions
precedent under this Agreement or any Loan Document on the part of the Borrower
or other Persons, or to inspect the property, books or records of the Borrower
or any other Person; (c) shall be responsible to any Lender for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or any other Loan Document, any other instrument or document
furnished pursuant thereto; (d) shall have any liability in respect of any
recitals, statements, certifications, representations or warranties contained in
any of the Loan Documents or any other document, instrument, agreement,
certificate or statement delivered in connection therewith; and (e) shall incur
any liability under or in respect of this Agreement or any other Loan Document
by acting upon any notice, consent, certificate or other instrument or writing
(which may be by telephone, telecopy or electronic mail) believed by it to be
genuine and signed, sent or given by the proper party or parties. The Agent may
execute any of its duties under the Loan Documents by or through agents,
employees or attorneys-in-fact and shall not be responsible for the negligence
or misconduct of any agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct as determined by a court of competent
jurisdiction in a final non-appealable judgment.
Section 11.6    Indemnification of Administrative Agent.


Each Lender agrees to indemnify the Agent (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so) pro rata
in accordance with such Lender's respective Credit Percentage, from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, reasonable out-of-pocket costs and expenses of any kind or
nature whatsoever which may at any time be imposed on, incurred by, or asserted
against the Agent (in its capacity as Agent but not as a Lender) in any way
relating to or arising out of the Loan Documents, any transaction contemplated
hereby or thereby or any action taken or omitted by the Agent under the Loan
Documents (collectively, “Indemnifiable Amounts”); provided, however, that no
Lender shall be liable for any portion of such Indemnifiable Amounts to the
extent resulting from the Agent's gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment; provided, however, that no action taken in accordance with the
directions of the Requisite Lenders (or all of the Lenders, if expressly
required hereunder) shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section. Without limiting the generality of the
foregoing, each Lender agrees to reimburse the Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) promptly upon demand for its ratable share of any out-of-pocket
expenses (including the reasonable fees and expenses of the counsel to the
Agent) incurred by the Agent in connection with the preparation, negotiation,
execution, administration, or enforcement (whether through negotiations, legal
proceedings, or otherwise) of, or legal advice with respect to the rights or
responsibilities of the parties under, the Loan Documents, any suit or action
brought by the Agent to enforce the terms of the Loan Documents and/or collect
any Obligations, any “lender liability” suit or claim brought against the Agent
and/or the Lenders, and any claim or suit brought against the Agent and/or the
Lenders arising under any Environmental Laws. Such out-of-pocket expenses
(including counsel fees) shall be advanced by the Lenders on the request of the
Agent notwithstanding any claim or assertion that the Agent is not entitled to
indemnification hereunder

68

--------------------------------------------------------------------------------




upon receipt of an undertaking by the Agent that the Agent will reimburse the
Lenders if it is actually and finally determined by a court of competent
jurisdiction that the Agent is not so entitled to indemnification. The
agreements in this Section shall survive the payment of the Loans and all other
amounts payable hereunder or under the other Loan Documents and the termination
of this Agreement. If the Borrower shall reimburse the Agent for any
Indemnifiable Amount following payment by any Lender to the Agent in respect of
such Indemnifiable Amount pursuant to this Section, the Agent shall share such
reimbursement on a ratable basis with each Lender making any such payment.


Section 11.7    Lender Credit Decision, Etc.


Each of the Lenders expressly acknowledges and agrees that neither the Agent nor
any of its officers, directors, employees, agents, counsel, attorneys-in-fact or
other Affiliates has made any representations or warranties to such Lender and
that no act by the Agent hereafter taken, including any review of the affairs of
the Borrower, any other Obligor or any other Subsidiary or Affiliate, shall be
deemed to constitute any such representation or warranty by the Agent to any
Lender. Each of the Lenders acknowledges that it has made its own credit and
legal analysis and decision to enter into this Agreement and the transactions
contemplated hereby, independently and without reliance upon the Agent, any
other Lender or counsel to the Agent, or any of their respective officers,
directors, employees, agents or counsel, and based on the financial statements
of the Borrower, the other Obligors, the other Subsidiaries and other
Affiliates, and inquiries of such Persons, its independent due diligence of the
business and affairs of the Borrower, the other Obligors, the other Subsidiaries
and other Persons, its review of the Loan Documents, the legal opinions required
to be delivered to it hereunder, the advice of its own counsel and such other
documents and information as it has deemed appropriate. Each of the Lenders also
acknowledges that it will, independently and without reliance upon the Agent,
any other Lender or counsel to the Agent or any of their respective officers,
directors, employees and agents, and based on such review, advice, documents and
information as it shall deem appropriate at the time, continue to make its own
decisions in taking or not taking action under the Loan Documents. The Agent
shall not be required to keep itself informed as to the performance or
observance by the Borrower or any other Obligor of the Loan Documents or any
other document referred to or provided for therein or to inspect the properties
or books of, or make any other investigation of, the Borrower, any other Obligor
or any other Subsidiary. Except for notices, reports and other documents and
information expressly required to be furnished to the Lenders by the Agent under
this Agreement or any of the other Loan Documents, the Agent shall have no duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, financial and other condition or
creditworthiness of the Borrower, any other Obligor or any other Affiliate
thereof which may come into possession of the Agent or any of its officers,
directors, employees, agents, attorneys-in-fact or other Affiliates. Each of the
Lenders acknowledges that the Agent's legal counsel in connection with the
transactions contemplated by this Agreement is only acting as counsel to the
Agent and is not acting as counsel to any Lender.


Section 11.8    Successor Agent.


The Agent may (i) be removed as administrative agent by all of the Lenders
(other than the Lender then acting as Agent) and the Borrower upon 30 days'
prior written notice if the Agent (i) is found by a court of competent
jurisdiction in a final, non-appealable judgment to have committed gross
negligence or willful misconduct in the course of performing its duties
hereunder or (ii) has become or is insolvent or has become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or (ii) resign at any time as Agent under the Loan Documents by
giving written notice thereof to the Lenders and the Borrower. Upon any such
removal or

69

--------------------------------------------------------------------------------




resignation, the Requisite Lenders shall have the right to appoint a successor
Agent which appointment shall, provided no Default or Event of Default exists,
be subject to the Borrower's approval, which approval shall not be unreasonably
withheld or delayed (except that the Borrower shall, in all events, be deemed to
have approved each Lender and any of its Affiliates as a successor Agent). If no
successor Agent shall have been so appointed in accordance with the immediately
preceding sentence, and shall have accepted such appointment, within 30 days
after (i) the Lenders' giving of notice of removal or (ii) the resigning Agent's
giving of notice of resignation, then the current Agent may, on behalf of the
Lenders, appoint a successor Agent, which shall be a Lender, if any Lender shall
be willing to serve, and otherwise shall be an Eligible Assignee. Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the current Agent, and the current
Agent shall be discharged from its duties and obligations under the Loan
Documents. After any Agent's removal or resignation hereunder as Agent, the
provisions of this Article XI shall continue to inure to its benefit as to any
actions taken or omitted to be taken by it while it was Agent under the Loan
Documents. Notwithstanding anything contained herein to the contrary, the Agent
may assign its rights and duties under the Loan Documents to any of its
Affiliates by giving the Borrower and each Lender prior written notice.


Section 11.9    Titled Agent.


The Titled Agent in such capacity, assumes no responsibility or obligation
hereunder, including, without limitation, for servicing, enforcement or
collection of any of the Loans, nor any duties as an agent hereunder for the
Lenders. The titles given to the Titled Agent are solely honorific and imply no
fiduciary responsibility on the part of the Titled Agent to the Agent, any
Lender, the Borrower or any other Obligor and the use of such titles does not
impose on the Titled Agent any duties or obligations greater than those of any
other Lender or entitle the Titled Agent to any rights other than those to which
any other Lender is entitled.
Section 11.10    Other Loans by Lenders to Obligors.


The Lenders agree that one or more of them may now or hereafter have other loans
to one or more of the Obligors which are not subject to this Agreement. The
Lenders agree that the Lender(s) which may have such other loan(s) to the
Obligors may collect payments on such loan(s) and may secure such loan(s) (so
long as such loan does not itself expressly violate this Agreement). Further,
the Lenders agree that the Lender(s) which may have such other loan(s) to the
Obligors shall have no obligation to attempt to collect payments under the Loans
in preference and priority over the collection and/or enforcement of such other
loan(s).


ARTICLE XII. MISCELLANEOUS


Section 12.1Notices.


Unless otherwise provided herein, communications provided for hereunder shall be
in writing and shall be mailed, telecopied or delivered by hand or by
nationally-recognized overnight courier as follows:







70

--------------------------------------------------------------------------------




If to the Borrower:
Colonial Realty Limited Partnership
Colonial Plaza
Suite 750
2101 Sixth Avenue North
Birmingham, Alabama 35203
Attention: Jerry A. Brewer
Telecopy Number: (205) 250-8890
Telephone Number: (205) 250-8700


If to the Agent:


Wells Fargo Bank, National Association
Minneapolis Loan Center
608 2nd Avenue South, 11th floor,
Minneapolis, Minnesota 55402
Attn: Daniel Lake
Telecopy Number: (866) 595-7870
Telephone Number: (612) 316-0116
and
Wells Fargo Bank, National Association
2859 Paces Ferry Road, Suite 1200
Atlanta, Georgia 30339
Attn: Andrew Hussion
Telecopy Number: (770) 435-2262
Telephone Number: (770) 319-3267
If to a Lender:
To such Lender's address or telecopy number, as applicable, set forth in such
Lender's Administrative Questionnaire or in the applicable Assignment and
Acceptance Agreement.


or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section. All such notices and other communications shall be effective (i) if
mailed, when received; (ii) if telecopied, when transmitted; or (iii) if hand
delivered or sent by overnight courier, when delivered. Notwithstanding the
immediately preceding sentence, all notices or communications to the Agent or
any Lender under Article II shall be effective only when actually received.
Neither the Agent nor any Lender shall incur any liability to the Borrower (nor
shall the Agent incur any liability to the Lenders) for acting upon any
telephonic notice referred to in this Agreement which the Agent or such Lender,
as the case may be, believes in good faith to have been given by a Person
authorized to deliver such notice or for otherwise acting in good faith
hereunder.







71

--------------------------------------------------------------------------------




Section 12.2    Expenses.


The Borrower agrees (a) to pay or reimburse the Agent for all of its reasonable
out-of-pocket costs and expenses incurred in connection with the preparation,
negotiation, execution, administration and interpretation of, and any amendment,
supplement or modification to, any of the Loan Documents (including due
diligence expenses and travel expenses relating to closing), and the
consummation of the transactions contemplated thereby, including the reasonable
fees and disbursements of counsel to the Agent (such expenses to include ongoing
charges for Intralinks or any similar system), (b) to pay or reimburse Wells
Fargo and Wells Fargo Securities LLC for their reasonable out-of-pocket costs
and expenses incurred in connection with the initial syndication of the Loans by
Wells Fargo and Wells Fargo Securities LLC, (c) to pay or reimburse the Agent
and the Lenders for all their costs and expenses incurred in connection with the
enforcement or preservation of any rights under the Loan Documents or the Fee
Letter, including the reasonable fees and disbursements of their respective
counsel (including the allocated fees and expenses of in-house counsel) and any
payments in indemnification or otherwise payable by the Lenders to the Agent
pursuant to the Loan Documents, (d) to pay, and indemnify and hold harmless the
Agent and the Lenders from, any and all recording and filing fees and any and
all liabilities with respect to, or resulting from any failure to pay or delay
in paying, documentary, stamp, excise and other similar taxes, if any, which may
be payable or determined to be payable in connection with the execution and
delivery of any of the Loan Documents, or consummation of any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
any Loan Document, and (e) to the extent not already covered by any of the
preceding subsections, to pay or reimburse the Agent and the Lenders for all
their costs and expenses incurred in connection with any bankruptcy or other
proceeding of the type described in Sections 10.1(f) or 10.1(g), including the
reasonable fees and disbursements of counsel to the Agent and any Lender,
whether such fees and expenses are incurred prior to, during or after the
commencement of such proceeding or the confirmation or conclusion of any such
proceeding. If the Borrower shall fail to pay any amounts required to be paid by
it pursuant to this Section, the Agent and/or the Lenders may pay such amounts
on behalf of the Borrower and either deem the same to be Loans outstanding
hereunder or otherwise Obligations owing hereunder.
Section 12.3    Setoff.


Subject to Section 3.3 and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the Agent
and each Lender is hereby authorized by the Borrower, at any time or from time
to time during the continuance of an Event of Default, without prior notice to
the Borrower or to any other Person, any such notice being hereby expressly
waived, but in the case of a Lender subject to receipt of the prior written
consent of the Agent and the Requisite Lenders, exercised in their sole
discretion, to set off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by the Agent, such Lender or any
affiliate of the Agent or such Lender, to or for the credit or the account of
Borrower against and on account of any of the Obligations, irrespective of
whether or not any or all of the Loans and all other Obligations have been
declared to be, or have otherwise become, due and payable as permitted by
Section 10.2, and although such obligations shall be contingent or unmatured.
Promptly following any such set-off the Agent shall notify the Borrower thereof
and of the application of such set-off, provided that the failure to give such
notice shall not invalidate such set-off.









72

--------------------------------------------------------------------------------




Section 12.4    Litigation; Jurisdiction; Other Matters; Waivers.


(a)EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE BORROWER, THE AGENT OR ANY OF THE LENDERS WOULD BE BASED ON DIFFICULT
AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE
PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE
LENDERS, THE AGENT AND THE BORROWER HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY
IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN
WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF
THIS AGREEMENT, THE NOTES, ANY OTHER LOAN DOCUMENT OR THE FEE LETTER OR BY
REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG
THE BORROWER, THE AGENT OR ANY OF THE LENDERS OF ANY KIND OR NATURE.


(b)THE BORROWER, THE AGENT AND EACH LENDER HEREBY AGREES THAT THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND ANY STATE COURT LOCATED
IN THE BOROUGH OF MANHATTAN OF NEW YORK, NEW YORK SHALL HAVE JURISDICTION TO
HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG THE BORROWER, THE
AGENT OR ANY OF THE LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO THIS
AGREEMENT, THE LOANS, THE NOTES, ANY OTHER LOAN DOCUMENT OR THE FEE LETTER OR TO
ANY MATTER ARISING HEREFROM OR THEREFROM. THE BORROWER AND EACH OF THE LENDERS
EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR
PROCEEDING COMMENCED IN SUCH COURTS. EACH PARTY FURTHER WAIVES ANY OBJECTION
THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF
FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF
ANY ACTION BY THE AGENT OR ANY LENDER OR THE ENFORCEMENT BY THE AGENT OR ANY
LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE
JURISDICTION.


(c)THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH THE
ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS AND THE TERMINATION OF THIS
AGREEMENT.


Section 12.5    Successors and Assigns.


(a)Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Agent and each Lender, and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of paragraph (b) of this Section,
(ii) by way of participation in accordance with the provisions of paragraph (d)
of this Section, or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of paragraph (f) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any

73

--------------------------------------------------------------------------------




Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.


(b)Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of the Loan at the time owing to it); provided that
any such assignment shall be subject to the following conditions:


(i)    Minimum Amounts.


(A) in the case of an assignment of the entire remaining amount of the assigning
Lender's Loan at the time owing to it or contemporaneous assignments to related
Approved Funds that equal at least the amount specified in paragraph (b)(i)(B)
of this Section in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and


(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the principal outstanding balance of the Loan of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Agent or, if “Trade Date” is specified in the Assignment and Acceptance
Agreement, as of the Trade Date) shall not be less than $5,000,000 unless each
of the Agent and, so long as no Default or Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).


(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Loan assigned.


(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:


(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) a Default or Event of Default has occurred
and is continuing at the time of such assignment, or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Agent within 5 Business Days after having
received notice thereof; and


(B) the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of any Loan to a Person
who is not a Lender, an Affiliate of a Lender or an Approved Fund;


(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Agent an Assignment and Acceptance Agreement, together with a
processing and recordation fee of $4,500; provided that the Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment. The assignee, if it is not a Lender, shall deliver to the
Agent an Administrative Questionnaire.

74

--------------------------------------------------------------------------------




(v)    No Assignment to Certain Persons. No such assignment shall be made to (A)
the Borrower or any of the Borrower's Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).


(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural Person.


Subject to acceptance and recording thereof by the Agent pursuant to paragraph
(c) of this Section, from and after the effective date specified in each
Assignment and Acceptance Agreement, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Acceptance Agreement, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance Agreement, be released from
its obligations under this Agreement (and, in the case of an Assignment and
Acceptance Agreement covering all of the assigning Lender's rights and
obligations under this Agreement, such Lender shall cease to be a party hereto)
but shall continue to be entitled to the benefits of Sections  4.4, 12.2, and
12.9 with respect to facts and circumstances occurring prior to the effective
date of such assignment; provided, that except to the extent otherwise expressly
agreed by the affected parties, no assignment by a Defaulting Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender's having been a Defaulting Lender. Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section.


(c)Register. The Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Principal Office a copy of each Assignment and
Acceptance Agreement delivered to it and a register for the recordation of the
names and addresses of the Lenders, and the principal amounts of the Loan owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.


(d)Participations. Any Lender may at any time, without the consent of, or notice
to, the Borrower or the Agent, sell participations to any Person (other than a
natural Person or the Borrower or any of the Borrower's Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender's
rights and/or obligations under this Agreement (including all or a portion of
the Loan owing to it); provided that (i) such Lender's obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and (iii) the Borrower, the Agent, and Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender's rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 11.6 with respect to any payments
made by such Lender to its Participant(s).


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in Section 12.6 that affects
such Participant. To the extent permitted by

75

--------------------------------------------------------------------------------




law, each Participant also shall be entitled to the benefits of Section 12.3 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 3.3 as though it were a Lender.


(e)Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 3.12 and 4.1 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower's prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.12 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.12(c) as though it were a Lender.


(f)Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.


Section 12.6    Amendments.


(a)Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement or any other Loan Document to
be given by the Lenders may be given, and any term of this Agreement or of any
other Loan Document may be amended, and the performance or observance by the
Borrower or any other Obligor or any of their respective Subsidiaries of any
terms of this Agreement or such other Loan Document or the continuance of any
Default or Event of Default may be waived (either generally or in a particular
instance and either retroactively or prospectively) with, but only with, the
written consent of the Requisite Lenders (and, in the case of an amendment to
any Loan Document, the written consent of the Borrower). Notwithstanding the
foregoing, no amendment, waiver or consent shall, unless in writing, and signed
by each of the Lenders directly and adversely affected thereby (or the Agent at
the written direction of all of the Lenders), do any of the following: (i)
decrease the principal of, or interest rates that have accrued or that will be
charged on the outstanding principal amount of, any Loans or Fees or other
Obligations, or subject the Lenders to any additional obligations; (ii) reduce
the amount of any Fees payable hereunder; (iii) postpone any date fixed for any
payment of any principal of, or interest on, the Loans or any other Obligations;
(iv) modify the definition of “Credit Percentage” or change the Credit
Percentages (or any component thereof) or amend or otherwise modify the
provisions of Section 3.2; (v)  modify the definition of the term “Requisite
Lenders”, modify in any other manner the number or percentage of the Lenders
(including all of the Lenders) required to make any determinations or waive any
rights hereunder or to modify any provision hereof, including without
limitation, any modification of this Section if such modification would have
such effect; or (vi) release any Guarantor from its obligations under the
Guaranty (except as otherwise permitted under Section 7.12(b)). Further, no
amendment, waiver or consent unless in writing and signed by the Agent, in
addition to the Lenders required hereinabove to take such action, shall affect
the rights or duties of the Agent under this Agreement or any of the other Loan
Documents. No waiver shall extend to or affect any obligation not expressly
waived or impair any right consequent thereon and any amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose set forth therein. No course of dealing or delay or omission on the part
of the Agent or any Lender in exercising any right shall operate as a waiver
thereof or otherwise be prejudicial thereto. Except as otherwise explicitly
provided for herein or in any other Loan Document, no notice to or demand upon
the Borrower shall entitle the Borrower to any other or further notice or demand
in similar or other circumstances.





76

--------------------------------------------------------------------------------




(b)If the Borrower (i) enters into any amendment, supplement or other
modification of the Existing Credit Agreement or any other Loan Document (as
defined in the Existing Credit Agreement) that amends or modifies the covenants,
events of default, acceleration rights, or other material terms of the Existing
Credit Agreement, or (ii) incurs any Indebtedness that is applied to refund,
refinance, repurchase, retire or extend the Borrower's obligations in respect of
the Existing Credit Agreement that includes covenants, events of default,
acceleration rights, remedies or other material terms that are different than
those set forth in the Existing Credit Agreement, then at the election of the
Lenders, this Agreement shall, without any further action on the part of the
Borrower, the Agent or any Lender, be deemed to be amended automatically to
include all such additional covenants, events of default, acceleration rights,
remedies and other material terms (with such other modifications that may be
necessary to reflect that the Loans hereunder are a term loan and not revolving
loans).


Section 12.7    Nonliability of Agent and Lenders.


The relationship between the Borrower and the Lenders and the Agent shall be
solely that of borrower and lender. Neither the Agent nor any Lender shall have
any fiduciary responsibilities to the Borrower and no provision in this
Agreement or in any of the other Loan Documents, and no course of dealing
between or among any of the parties hereto, shall be deemed to create any
fiduciary duty owing by the Agent or any Lender to any Lender, the Borrower, any
other Obligor or any of their respective Subsidiaries. Neither the Agent nor any
Lender undertakes any responsibility to the Borrower to review or inform the
Borrower of any matter in connection with any phase of the Borrower's business
or operations.
Section 12.8    Confidentiality.


Except as otherwise provided by Applicable Law, the Agent and each Lender shall
utilize all non-public information obtained pursuant to the requirements of this
Agreement which has been identified as confidential or proprietary by the
Borrower in accordance with its customary procedure for handling confidential
information of this nature to prevent improper disclosure (including disclosure
to competitors of Borrower) and in accordance with safe and sound banking
practices but in any event may make disclosure: (a) to any of their respective
affiliates (provided they shall be notified of the obligation to keep such
information confidential in accordance with the terms of this Section); (b) as
reasonably requested by any bona fide Assignee, Participant or other transferee
in connection with the contemplated transfer of any Loan or participations
therein as permitted hereunder (provided they shall be notified of the
obligation to keep such information confidential in accordance with the terms of
this Section); (c) as required or requested by any Governmental Authority or
representative thereof or pursuant to legal process or in connection with any
legal proceedings; (d) to the Agent's or such Lender's independent auditors and
other professional advisors (provided they shall be notified of the confidential
nature of the information); (e) after the happening and during the continuance
of an Event of Default, to any other Person, in connection with the exercise by
the Agent or the Lenders of rights hereunder or under any of the other Loan
Documents; and (f) to the extent such information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Agent or any Lender on a nonconfidential basis from a source other than the
Borrower, any other Obligor, or any of their respective Subsidiaries or any of
their respective Affiliates.
Section 12.9    Indemnification.


(a)Borrower shall and hereby agrees to indemnify, defend and hold harmless the
Agent, any affiliate of the Agent and each of the Lenders and their respective
directors, officers, shareholders, agents, employees and counsel (each referred
to herein as an “Indemnified Party”) from and against any and all losses, costs,
claims, damages, liabilities, deficiencies, judgments or expenses of every kind
and nature

77

--------------------------------------------------------------------------------




(including, without limitation, amounts paid in settlement, court costs and the
fees and disbursements of counsel incurred in connection with any litigation,
investigation, claim or proceeding or any advice rendered in connection
therewith, but excluding losses, costs, claims, damages, liabilities,
deficiencies, judgments or expenses indemnification in respect of which is
specifically covered by Section 3.12 or 4.1 or expressly excluded from the
coverage of such Sections) incurred by an Indemnified Party in connection with,
arising out of, or by reason of, any suit, cause of action, claim, arbitration,
investigation or settlement, consent decree or other proceeding (the foregoing
referred to herein as an “Indemnity Proceeding”) which is in any way related
directly or indirectly to: (i) this Agreement or any other Loan Document or the
transactions contemplated thereby; (ii) the making of any Loans hereunder;
(iii) any actual or proposed use by the Borrower of the proceeds of the Loans;
(iv) the Agent's or any Lender's entering into this Agreement; (v) the fact that
the Agent and the Lenders have established the credit facility evidenced hereby
in favor of the Borrower; (vi) the fact that the Agent and the Lenders are
creditors of the Borrower and have or are alleged to have information regarding
the financial condition, strategic plans or business operations of the Borrower,
the other Obligors, or their respective Subsidiaries; (vii) the fact that the
Agent and the Lenders are material creditors of the Borrower and are alleged to
influence directly or indirectly the business decisions or affairs of the
Borrower, the other Obligors and their respective Subsidiaries or their
financial condition; (viii) the exercise of any right or remedy the Agent or the
Lenders may have under this Agreement or the other Loan Documents; or (ix) any
violation or non-compliance by the Borrower, any other Obligor, or any of their
respective Subsidiaries of any Applicable Law (including any Environmental Law)
including, but not limited to, any Indemnity Proceeding commenced by (A) the
Internal Revenue Service or state taxing authority or (B) any Governmental
Authority or other Person under any Environmental Law, including any Indemnity
Proceeding commenced by a Governmental Authority or other Person seeking
remedial or other action to cause the Borrower, the Obligors or their respective
Subsidiaries (or their respective properties) (or the Agent and/or the Lenders
as successors to the Borrower, any other Obligor or their respective
Subsidiaries) to be in compliance with such Environmental Laws; provided,
however, that the Borrower shall not be obligated to indemnify any Indemnified
Party for any acts or omissions of such Indemnified Party that constitute gross
negligence or willful misconduct, or for liabilities of an Indemnified Party
arising as a result of a breach of such Person's obligations under the Loan
Documents as finally determined by a court of competent jurisdiction after the
expiration of all applicable appeal periods.


(b)The Borrower's indemnification obligations under this Section shall apply to
all Indemnity Proceedings arising out of, or related to, the foregoing whether
or not an Indemnified Party is a named party in such Indemnity Proceeding. In
this connection, this indemnification shall cover all reasonable costs and
expenses of any Indemnified Party in connection with any deposition of any
Indemnified Party or compliance with any subpoena (including any subpoena
requesting the production of documents). This indemnification shall, among other
things, apply to any Indemnity Proceeding commenced by other creditors of the
Borrower, any other Obligor, or any of their respective Subsidiaries, any
shareholder, partner or other equity holder of the Borrower, any other Obligor
or any of their respective Subsidiaries (whether such shareholder(s) or such
other Persons are prosecuting such Indemnity Proceeding in their individual
capacity or derivatively on behalf of such Person), any account debtor of the
Borrower, any other Obligor, or any of their respective Subsidiaries or by any
Governmental Authority.


(c)This indemnification shall apply to any Indemnity Proceeding arising during
the pendency of any bankruptcy proceeding filed by or against Borrower and/or an
Obligor or any of their respective Subsidiaries.


(d)All out-of-pocket fees and expenses of, and all amounts paid to third‑persons
by, an Indemnified Party with respect to an Indemnified Proceeding shall be
advanced by the Borrower at the request of such Indemnified Party
notwithstanding any claim or assertion by the Borrower that such

78

--------------------------------------------------------------------------------




Indemnified Party is not entitled to indemnification hereunder upon receipt of a
written undertaking by such Indemnified Party that such Indemnified Party will
promptly return all such fees, expenses, and amounts paid to the Borrower if it
is actually and finally determined by a court of competent jurisdiction that
such Indemnified Party is not so entitled to indemnification hereunder.


(e)An Indemnified Party may conduct its own investigation and defense of, and
may formulate its own strategy with respect to, any Indemnified Proceeding
covered by this Section and, as provided above, all costs and expenses incurred
by such Indemnified Party shall be reimbursed by the Borrower. No action taken
by legal counsel chosen by an Indemnified Party in investigating or defending
against any such Indemnified Proceeding shall vitiate or in any way impair the
obligations and duties of the Borrower hereunder to indemnify and hold harmless
each such Indemnified Party.


(f)If and to the extent that the obligations of the Borrower hereunder are
unenforceable for any reason, the Borrower hereby agrees to make the maximum
contribution to the payment and satisfaction of such obligations which is
permissible under Applicable Law.


(g)The Borrower's obligations hereunder shall survive any termination of this
Agreement and the other Loan Documents and the payment in full in cash of the
Obligations, and are in addition to, and not in substitution of, any other of
their obligations set forth in this Agreement or any other Loan Document to
which it is a party.


Section 12.10    Termination; Survival.


At such time as all Obligations (other than obligations which survive as
provided in the following sentence) have been paid and satisfied in full, this
Agreement shall terminate. The indemnities to which the Agent and the Lenders
are entitled under the provisions of Sections 3.12, 4.1, 4.4, 11.6, 12.2 and
12.9 and any other provision of this Agreement and the other Loan Documents, and
the provisions of Section 12.4, shall continue in full force and effect and
shall protect the Agent and the Lenders (i) notwithstanding any termination of
this Agreement, or of the other Loan Documents, against events arising after
such termination as well as before and (ii) at all times after any such party
ceases to be a party to this Agreement with respect to all matters and events
existing on or prior to the date such party ceased to be a party to this
Agreement.
Section 12.11    Severability of Provisions.


Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions or affecting the validity or
enforceability of such provision in any other jurisdiction.
Section 12.12    GOVERNING LAW.


THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.









79

--------------------------------------------------------------------------------




Section 12.13    Counterparts.


This Agreement and any amendments, waivers, consents or supplements may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which counterparts together shall constitute but
one and the same instrument.
Section 12.14    Obligations with Respect to Obligors and Subsidiaries.
 
The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Obligors and the Subsidiaries of the Borrower and the other
Obligors as specified herein shall be absolute and not subject to any defense
the Borrower may have that the Borrower does not control such Obligors or
Subsidiaries.
Section 12.15    Limitation of Liability.


Neither the Agent nor any Lender, nor any affiliate, officer, director,
employee, attorney, or agent of the Agent or any Lender shall have any liability
with respect to, and the Borrower hereby waives, releases, and agrees not to sue
any of them upon, any claim for any special, indirect, incidental, or
consequential damages suffered or incurred by the Borrower in connection with,
arising out of, or in any way related to, this Agreement, any of the other Loan
Documents or the Fee Letter, or any of the transactions contemplated by this
Agreement, any of the other Loan Documents or the Fee Letter. The Borrower
hereby waives, releases, and agrees not to sue the Agent or any Lender or any of
the Agent's or any Lender's affiliates, officers, directors, employees,
attorneys, or agents for punitive damages in respect of any claim in connection
with, arising out of, or in any way related to, this Agreement, any of the other
Loan Documents or the Fee Letter, or any of the transactions contemplated by
this Agreement or financed hereby.
Section 12.16    Entire Agreement.


This Agreement, the Notes, the other Loan Documents, and the Fee Letter referred
to herein embody the final, entire agreement among the parties hereto and
supersede any and all prior commitments, agreements, representations, and
understandings, whether written or oral, relating to the subject matter hereof
and thereof and may not be contradicted or varied by evidence of prior,
contemporaneous, or subsequent oral agreements or discussions of the parties
hereto. There are no oral agreements among the parties hereto.
Section 12.17    Construction.


The Agent, the Borrower and each Lender acknowledge that each of them has had
the benefit of legal counsel of its own choice and has been afforded an
opportunity to review this Agreement, the other Loan Documents and the Fee
Letter with its legal counsel and that this Agreement, the other Loan Documents,
and the Fee Letter shall be construed as if jointly drafted by the Agent, the
Borrower and each Lender.
Section 12.18    Time of the Essence.


Time is of the essence with respect to each and every covenant, agreement and
obligation of the Borrower under this Agreement, the other Loan Documents, and
the Fee Letter.





80

--------------------------------------------------------------------------------




Section 12.19    Patriot Act.


Each Lender and the Agent (for itself and not on behalf of any Lender) hereby
notifies Borrower and Guarantors that, pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies Borrower and Guarantors, which information includes names and
addresses and other information that will allow such Lender or the Agent, as
applicable, to identify Borrower and Guarantors in accordance with the Patriot
Act.
Section 12.20    Trustees Not Liable for Obligations of CLP.


CLP is organized as a business trust. Its trustees shall be deemed for purposes
of this Agreement and the other Loan Documents to serve in the same capacity as
directors of a business corporation and shall have no personal liability or
obligation, by reason of their serving as such trustees, for the obligations of
CLP hereunder or thereunder.





81

--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Term Loan Agreement to
be executed under seal by their authorized officers all as of the day and year
first above written.
BORROWER:
 
 
 
 
COLONIAL REALTY LIMITED PARTNERSHIP,
a Delaware limited partnership
 
 
 
 
By:
 
Colonial Properties Trust, an Alabama Trust, its
 
 
General Partner
 
 
 
 
 
 
By:
/s/ Jerry A. Brewer
 
 
Name:
Jerry A. Brewer
 
 
Title:
Executive Vice President, Finance
 
 
 
 
 
 
 
[SEAL]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







[Signatures Continued on Next Page]





--------------------------------------------------------------------------------






[Signature Page to Term Loan Agreement dated as of
July 22, 2011 with Colonial Realty Limited Partnership]


 
 
WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Agent and as a Lender
 
 
By:
 /s/ Andrew W. Hussion
Name:
Andrew W. Hussion
Title:
AVP - Relationship Manager
 
 
 
 







[Signatures Continued on Next Page]

--------------------------------------------------------------------------------






[Signature Page to Term Loan Agreement dated as of
July 22, 2011 with Colonial Realty Limited Partnership]


 
 
PNC BANK, NATIONAL ASSOCIATION,
as a Lender
 
 
By:
 /s/ Andrew J. White
Name:
Andrew J. White
Title:
Senior Vice President
 
 
 
 







[Signatures Continued on Next Page]

--------------------------------------------------------------------------------




[Signature Page to Term Loan Agreement dated as of
July 22, 2011 with Colonial Realty Limited Partnership]


 
 
U.S. BANK NATIONAL ASSOCIATION,
as a Lender
 
 
By:
 /s/ Lee Hord
Name:
Lee Hord
Title:
Vice President
 
 
 
 







[Signatures Continued on Next Page]

--------------------------------------------------------------------------------




[Signature Page to Term Loan Agreement dated as of
July 22, 2011 with Colonial Realty Limited Partnership]


 
 
CAPITAL ONE, N.A., as a Lender
 
 
By:
 /s/ Frederick H. Denecke
Name:
Frederick H. Denecke
Title:
Vice President
 
 
 
 






--------------------------------------------------------------------------------






SCHEDULE I
COMMITMENT AMOUNTS
Lender
 
Commitment
 
Percentage of Total
 
 
 
 
 
Wells Fargo Bank, National Association
 
$125,000,000
 
50.0%
U.S. Bank National Association
 
$45,000,000
 
18.0%
PNC Bank, National Association
 
$45,000,000
 
18.0%
Capital One, N.A.
 
$35,000,000
 
14.0%
 
 
 
 
 
Total
 
$250,000,000
 
100.0%




S - 1

--------------------------------------------------------------------------------




SCHEDULE 6.1(b)
OWNERSHIP STRUCTURE


PART I - SUBSIDIARIES
 
 
 
 
 
 
Jurisdiction
Ownership
 
Material
Entity Name
of Organization
Percentage
Type of Equity Interest
Subsidiary
 
 
 
 
 
CMF 15 Portfolio LLC
Delaware
100%
LLC Membership Interest
No
CMF 7 Portfolio LLC
Delaware
100%
LLC Membership Interest
No
CMS/Colonial Multifamily Canyon Creek JV, LP
Delaware
100%
Limited Partnership Interest
No
Colonial Office Holdings LLC
Delaware
100%
LLC Membership Interest
No
Colonial Properties Services Limited Partnership
Delaware
100%
Limited Partnership Interest
No
Colonial Properties Services LLC
Delaware
100%
LLC Membership Interest
No
Colonial Properties Services, Inc. (CPSI)
Alabama
100%
Stock
No
Colonial/DPL JV, LLC
Alabama
85%
LLC Membership Interest
No
Cornerstone NC Operating LP
North Carolina
100%
Limited Partnership Interest
No
CP D'Iberville JV LLC
Delaware
100%
LLC Membership Interest
No
CP Nord du Lac JV, LLC
Delaware
100%
LLC Membership Interest
No
CPSI James Island LLC
Delaware
100%
LLC Membership Interest
No
CPSI Mizner LLC
Delaware
100%
LLC Membership Interest
No
CPSI Randall Park LLC
Delaware
100%
LLC Membership Interest
No
CPSI St. Andrews LLC
Delaware
100%
LLC Membership Interest
No
CPSI UCO LLC
Alabama
100%
LLC Membership Interest
No
CPSI-UCO Cypress Village I, LLC
Alabama
100%
LLC Membership Interest
No
CPSI-UCO Cypress Village II, LLC
Alabama
100%
LLC Membership Interest
No
CPSI-UCO Cypress Village III, LLC
Alabama
100%
LLC Membership Interest
No
CPSI-UCO Spanish Oaks, LLC
Alabama
100%
LLC Membership Interest
No
CRIT - NC Three LLC
Delaware
100%
LLC Membership Interest
No
CRIT Special II LLC
Delaware
100%
LLC Membership Interest
No
CRIT-VA III LLC
Delaware
100%
LLC Membership Interest
No
CRLP Bellevue LLC
Delaware
100%
LLC Membership Interest
No
CRLP CPSI Nord du Lac Membership LLC
Delaware
100%
LLC Membership Interest
No
CRLP Crescent Lane LLC
Delaware
100%
LLC Membership Interest
No
CRLP Twin Lakes LLC
Delaware
100%
LLC Membership Interest
No
CRLP Valley Ranch LLC
Delaware
100%
LLC Membership Interest
No
First Ward MB LLC
Georgia
100%
LLC Membership Interest
No
First Ward Residential, LLC
North Carolina
100%
LLC Membership Interest
No
Forty Seven Canal Place, LLC
Alabama
100%
LLC Membership Interest
No
Heathrow 3, LLC
Delaware
100%
LLC Membership Interest
No
Heathrow 4, LLC
Delaware
100%
LLC Membership Interest
No
Heathrow 6, LLC
Delaware
100%
LLC Membership Interest
No
Heathrow E, LLC
Delaware
100%
LLC Membership Interest
No
Heathrow F, LLC
Delaware
100%
LLC Membership Interest
No
Heathrow G, LLC
Delaware
100%
LLC Membership Interest
No
Heathrow I, LLC
Delaware
100%
LLC Membership Interest
No
Highway 31 Alabaster LLC
Alabama
90%
LLC Membership Interest
No
Highway 31 Alabaster Two LLC
Alabama
100%
LLC Membership Interest
No
Merritt at Godley Station, LLC
Georgia
100%
LLC Membership Interest
No
Midtown Redevelopment Partners, LLC
North Carolina
99%
LLC Membership Interest
No
ML James Island Apartments LP
Georgia
100%
Limited Partnership Interest
No
Montecito James Island LLC
Delaware
98%
LLC Membership Interest
No
Montecito Mizner LLC
Delaware
98%
LLC Membership Interest
No
Montecito St. Andrews LLC
Delaware
98%
LLC Membership Interest
No
St. Andrews Place Apartments, LLC
North Carolina
100%
LLC Membership Interest
No
St. Andrews Place II, LLC
North Carolina
100%
LLC Membership Interest
No
TA-Colonial Traditions LLC
Delaware
35%*
LLC Membership Interest
No
The Colonnade/CLP LLC
Delaware
98%
LLC Membership Interest
No


S - 2

--------------------------------------------------------------------------------




 
Jurisdiction
Ownership
 
Material
Entity Name
of Organization
Percentage
Type of Equity Interest
Subsidiary
 
 
 
 
 
Timber Crest Apartments, LLC
North Carolina
100%
LLC Membership Interest
No
Trinity Commons Apartments, LLC
North Carolina
100%
LLC Membership Interest
No
Trinity Commons II, LLC
North Carolina
100%
LLC Membership Interest
No
Walkers Chapel Road LLC
Alabama
90%
LLC Membership Interest
No
 
 
 
 
 
* On June 17, 2011 the Company purchased the outstanding note from the lender.
Therefore as of June 30, 2011 Colonial Grand at Traditions is consolidated in
the Company's financial statements.



PART II - UNCONSOLIDATED AFFILIATES
 
 
 
 
 
Name of Legal Entity
 
Type of Entity
 
Ownership Interest
600 Building Partners
 
General Partnership
 
33%
Belterra Investors LLC
 
LLC
 
10%
BR Cummings Research Park Portfolio I, TIC-2, LLC
 
LLC
 
10%
BR Cummings Research Park Portfolio II, TIC-2, LLC
 
LLC
 
10%
BR Cummings Research Park Portfolio III, TIC-2, LLC
 
LLC
 
10%
BR Cummings Research Place Development LLC
 
LLC
 
10%
Colonial Polar BEK Mgmt Co
 
General Partnership
 
50%
CPSI & Fairway Investments, as Co-Tenants (Madison JV)
 
Tenancy in Common
 
25%
CRLP Durham, LP
 
Limited Partnership
 
20%
CRLP Roswell, LP
 
Limited Partnership
 
20%
DRA/CLP 600 Townpark Office Orlando LLC
 
LLC
 
15%
DRA/CLP 901 Maitland Orlando LLC
 
LLC
 
15%
DRA/CLP Bayside Tampa LLC
 
LLC
 
15%
DRA/CLP Blue Lake Birmingham LLC
 
LLC
 
15%
DRA/CLP Colonnade Office LLC
 
LLC
 
15%
DRA/CLP Colonnade Retail LLC
 
LLC
 
15%
DRA/CLP Concourse Center Tampa LLC
 
LLC
 
15%
DRA/CLP CP Tampa LLC
 
LLC
 
15%
DRA/CLP Downtown Plaza Birmingham LLC
 
LLC
 
15%
DRA/CLP Esplanade LP
 
Limited Partnership
 
15%
DRA/CLP Heathrow Orlando 1000 LLC
 
LLC
 
15%
DRA/CLP Heathrow Orlando LLC
 
LLC
 
15%
DRA/CLP Independence Plaza Birmingham LLC
 
LLC
 
15%
DRA/CLP International Park Birmingham LLC
 
LLC
 
15%
DRA/CLP Research Park Plaza Austin LP LLC
 
LLC
 
15%
DRA/CLP Riverchase Center Birmingham LLC
 
LLC
 
15%
DRA/CLP The Peachtree Atlanta LLC
 
LLC
 
15%
DRA/CLP Townpark Office Orlando LLC
 
LLC
 
15%
Highway 11/31 LLC
 
LLC
 
5%
Highway 150, LLC
 
LLC
 
10%
Lanesboro at Heathrow LLC
 
LLC
 
50%
McDowell - CRLP McKinney JV, LLC
 
LLC
 
25%
Parkside Drive Farragut, LLC
 
LLC
 
50%
Parkside Drive LLC
 
LLC
 
50%
Regents Park Phase II LLC
 
LLC
 
40%
Sam Ridley, LLC
 
LLC
 
50%
TRC Holdings LLC
 
LLC
 
50%




S - 3

--------------------------------------------------------------------------------




SCHEDULE 6.1(f)
TITLE TO PROPERTIES; LIENS; TITLE INSURANCE
PROPERTIES
 
 
 
 
 
Property Name
 
Type
 
Entity Name of Property Owner
 
 
 
 
 
Traditions Land CRLP
 
ForSale
 
Colonial Realty Limited Partnership (CRLP)
47 Canal Place, LLC CRLP
 
ForSale
 
Forty Seven Canal Place, LLC
The Enclave JV
 
ForSale
 
First Ward Residential, LLC
47 Canal Place
 
ForSale
 
Forty Seven Canal Place, LLC
Regents Park Phase II
 
ForSale
 
Regents Park Phase II LLC
Woodlands
 
ForSale
 
Colonial Properties Services, Inc. (CPSI)
CPSI-Cypress Village I
 
ForSale
 
CPSI-UCO Cypress Village I, LLC
CPSI-Cypress Village II
 
ForSale
 
CPSI-UCO Cypress Village II, LLC
CPSI-Cypress Vill. II(Villas)
 
ForSale
 
CPSI-UCO Cypress Village III, LLC
CPSI-Spanish Oaks
 
ForSale
 
CPSI-UCO Spanish Oaks, LLC
Centex Land
 
ForSale
 
CPSI Randall Park LLC
Randall Park Commercial
 
ForSale
 
CPSI Randall Park LLC
Metropolitan Midtown
 
ForSale
 
Midtown Redevelopment Partners, LLC
CPSI-Coscan Heathrow South
 
ForSale
 
Lanesboro at Heathrow LLC
CG at Research Park (Durham)
 
MultiFamily
 
CRLP Durham, LP
CG at Huntcliff
 
MultiFamily
 
CRLP Roswell, LP
CG at Edgewater I
 
MultiFamily
 
CMF 7 Portfolio LLC
CG at Liberty Park
 
MultiFamily
 
CMF 15 Portfolio LLC
CG at Heather Glen
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CG at Lakewood Ranch
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CG at Madison
 
MultiFamily
 
CMF 7 Portfolio LLC
CG at Town Park(Lake Mary)
 
MultiFamily
 
CMF 7 Portfolio LLC
CV at Twin Lakes
 
MultiFamily
 
CRLP Twin Lakes LLC
CG at Town Park Reserve
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CG at Silverado
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CG at Mallard Creek
 
MultiFamily
 
CMF 15 Portfolio LLC
CG at Silverado Reserve
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at Trussville
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at Huntleigh Woods
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CG at Heathrow
 
MultiFamily
 
CMF 15 Portfolio LLC
CV at Ashford Place
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at Quarry Oaks
 
MultiFamily
 
CMF 15 Portfolio LLC
CG at Arringdon
 
MultiFamily
 
CMF 15 Portfolio LLC
CG at Berkeley Lake
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CG at Mount Vernon
 
MultiFamily
 
CMF 15 Portfolio LLC
CG at River Oaks
 
MultiFamily
 
CMF 7 Portfolio LLC
CG at River Plantation
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CG at Sugarloaf
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CG at Seven Oaks
 
MultiFamily
 
CMF 7 Portfolio LLC
CV at Sierra Vista
 
MultiFamily
 
CMF 15 Portfolio LLC
CG at McGinnis Ferry
 
MultiFamily
 
CMF 15 Portfolio LLC
CG at Beverly Crest
 
MultiFamily
 
CMF 15 Portfolio LLC
CG at Patterson Place
 
MultiFamily
 
CMF 15 Portfolio LLC
CG at Round Rock
 
MultiFamily
 
CMF 15 Portfolio LLC
CG at Bear Creek
 
MultiFamily
 
CMF 15 Portfolio LLC
CG at Barrett Creek
 
MultiFamily
 
CMF 7 Portfolio LLC
CG at Onion Creek
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CG at Mallard Lake
 
MultiFamily
 
CMF 15 Portfolio LLC
CG at Crabtree Valley
 
MultiFamily
 
CMF 15 Portfolio LLC
CG at Bellevue
 
MultiFamily
 
CRLP Bellevue LLC
CG at Ayrsley
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CG at McDaniel Farm
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)


S - 4

--------------------------------------------------------------------------------




Property Name
 
Type
 
Entity Name of Property Owner
 
 
 
 
 
CV at Willow Creek
 
MultiFamily
 
CMF 15 Portfolio LLC
CV at Shoal Creek
 
MultiFamily
 
CMF 15 Portfolio LLC
CV at Chancellor Park
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CG at Huntersville
 
MultiFamily
 
CMF 7 Portfolio LLC
CG at Huntersville Const
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CG at Randal Park Const
 
MultiFamily
 
CPSI Randall Park LLC
CG at Scottsdale
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CG at Shiloh
 
MultiFamily
 
CMF 15 Portfolio LLC
CG at Pleasant Hill
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at Oakbend
 
MultiFamily
 
CMF 15 Portfolio LLC
CG at University Center
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CG at Cypress Cove
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CG at OldTown Scottsdale South
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CG at OldTown Scottsdale North
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CG at Inverness Commons
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CG at Godley Station I
 
MultiFamily
 
Merritt at Godley Station, LLC
CV at Godley Lake
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at Matthews
 
MultiFamily
 
CRLP Crescent Lane LLC
CG at Matthews Commons
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
Cypress Village Rental
 
MultiFamily
 
CPSI-UCO Cypress Village II, LLC
CG at Riverchase Trails
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
Enclave
 
MultiFamily
 
First Ward Residential, LLC
CG at Brier Creek
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CG at Ashton Oaks
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CG at Desert Vista
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CG at Hampton Preserve
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CG at Cornelius
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CG at Wells Branch
 
Multifamily
 
Colonial Realty Limited Partnership (CRLP)
CG at Palm Vista
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CG at Double Creek
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at Harbour Club
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at Mill Creek
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
Glen Eagles I & II
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at Tradewinds
 
MultiFamily
 
CRIT-VA III LLC
Ashley Park
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
Autumn Hill
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at Meadow Creek
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CR at West Franklin
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at Hampton Glen
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
Heatherwood
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at Highland Hills
 
MultiFamily
 
CRIT - NC Three LLC
CV at Woodlake
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at Greenbrier
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at Deerfield
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at Westchase
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at Charleston Place
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at Stone Point
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at Pinnacle Ridge
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at Hampton Pointe
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at West End
 
MultiFamily
 
CMF 15 Portfolio LLC
Brookfield
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
Paces Cove
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
Remington Hills
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at Main Park
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
Summer Tree
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at Vista Ridge
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)


S - 5

--------------------------------------------------------------------------------




Property Name
 
Type
 
Entity Name of Property Owner
 
 
 
 
 
CV at Grapevine I & II
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at North Arlington
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at Canyon Hills
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at Greystone
 
MultiFamily
 
CMF 7 Portfolio LLC
CV at Chase Gayton
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CG at Autumn Park
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CG at Legacy Park
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at Timber Crest
 
MultiFamily
 
Timber Crest Apartments, LLC
CG at Trinity Commons
 
MultiFamily
 
Trinity Commons Apartments, LLC
 
 
 
 
Trinity Commons II, LLC
CG at Wilmington
 
MultiFamily
 
St. Andrews Place Apartments, LLC
 
 
 
 
St. Andrews Place II, LLC
CV at Waterford
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at South Tryon
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CG at Valley Ranch
 
MultiFamily
 
CRLP Valley Ranch LLC
CV at Greentree
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CG at Hammocks
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at Huntington
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at Marsh Cove
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CG at Quarterdeck
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at Waters Edge
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at Windsor Place
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
Belterra
 
MultiFamily
 
Belterra Investors LLC
Traditions JV
 
MultiFamily
 
TA-Colonial Traditions LLC
CG at Canyon Creek
 
MultiFamily
 
CMS/Colonial Multifamily Canyon Creek JV, LP
McKinney
 
MultiFamily
 
McDowell - CRLP McKinney JV, LLC
CV at Inverness I
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
CV at Inverness II & III
 
MultiFamily
 
Colonial Realty Limited Partnership (CRLP)
Land Title Building
 
Office
 
600 Building Partners
Heathrow 4, LLC (CPSI)
 
Office
 
Heathrow 4, LLC
Metropolitian Plaza
 
Office
 
Midtown Redevelopment Partners, LLC
CC Brookwood Village
 
Office
 
Colonial Realty Limited Partnership (CRLP)
CC Ravinia
 
Office
 
Colonial Realty Limited Partnership (CRLP)
CC TownPark 400
 
Office
 
Colonial Realty Limited Partnership (CRLP)
CC Town Park-Moreya
 
Office
 
Colonial Realty Limited Partnership (CRLP)
Heathrow E, LLC
 
Office
 
Heathrow E, LLC
Heathrow F, LLC
 
Office
 
Heathrow F, LLC
Heathrow 3 , LLC
 
Office
 
Heathrow 3, LLC
Heathrow G, LLC
 
Office
 
Heathrow G, LLC
Heathrow 6, LLC
 
Office
 
Heathrow 6, LLC
Heathrow I, LLC
 
Office
 
Heathrow I, LLC
Heathrow Oakmonte, LLC CRLP
 
Office
 
Colonial Realty Limited Partnership (CRLP)
Madison Joint Venture II
 
Retail
 
CPSI & Fairway Investments, as Co-Tenants (Madison JV)
CP Tannehill
 
Retail
 
Colonial Properties Services, Inc. (CPSI)
CP Huntsville
 
Retail
 
Colonial Properties Services, Inc. (CPSI)
CP Alabaster
 
Retail
 
Colonial Realty Limited Partnership (CRLP)
Highway 150 LLC
 
Retail
 
Highway 150, LLC
Alabaster II
 
Retail
 
Highway 11/31 LLC
HH Gregg/Haverty's
 
Retail
 
Highway 11/31 LLC
CP Craft Farms- Publix
 
Retail
 
Colonial Realty Limited Partnership (CRLP)
Metropolitan Midtown Retail
 
Retail
 
Midtown Redevelopment Partners, LLC
Colonial Brookwood Village
 
Retail
 
Colonial Realty Limited Partnership (CRLP)
Colonial Brookwood Village Sl
 
Retail
 
Colonial Realty Limited Partnership (CRLP)
Brookwood Convenience Ct
 
Retail
 
Colonial Realty Limited Partnership (CRLP)
CP Turkey Creek
 
Retail
 
Parkside Drive LLC
Turkey Creek III
 
Retail
 
Parkside Drive Farragut, LLC


S - 6

--------------------------------------------------------------------------------




Property Name
 
Type
 
Entity Name of Property Owner
 
 
 
 
 
CP Smyrna
 
Retail
 
Sam Ridley, LLC
CP Nord du Lac JV
 
Retail
 
CP Nord du Lac JV, LLC
Burnt Store Outparcels
 
Retail
 
Colonial Realty Limited Partnership (CRLP)
Bluerocke TIC I
 
Office
 
BR Cummings Research Park Portfolio I, TIC-2, LLC
Northrop Grumman
 
Office
 
BR Cummings Research Park Portfolio I, TIC-2, LLC
Colonial Center 1
 
Office
 
BR Cummings Research Park Portfolio I, TIC-2, LLC
Colonial Center 2
 
Office
 
BR Cummings Research Park Portfolio I, TIC-2, LLC
Research Place
 
Office
 
BR Cummings Research Park Portfolio I, TIC-2, LLC
Bluerocke TIC II
 
Office
 
BR Cummings Research Park Portfolio II, TIC-2, LLC
Perimeter 1500
 
Office
 
BR Cummings Research Park Portfolio II, TIC-2, LLC
Perimeter 1525
 
Office
 
BR Cummings Research Park Portfolio II, TIC-2, LLC
DRS
 
Office
 
BR Cummings Research Park Portfolio II, TIC-2, LLC
Progress Center 1
 
Office
 
BR Cummings Research Park Portfolio II, TIC-2, LLC
Progress Center 2
 
Office
 
BR Cummings Research Park Portfolio II, TIC-2, LLC
Progress Center 3
 
Office
 
BR Cummings Research Park Portfolio II, TIC-2, LLC
Progress Center 4 & 6
 
Office
 
BR Cummings Research Park Portfolio II, TIC-2, LLC
Bluerocke TIC III
 
Office
 
BR Cummings Research Park Portfolio III, TIC-2, LLC
Regions/Amsouth Center
 
Office
 
BR Cummings Research Park Portfolio III, TIC-2, LLC
Lakeside 1
 
Office
 
BR Cummings Research Park Portfolio III, TIC-2, LLC
Lakeside 2
 
Office
 
BR Cummings Research Park Portfolio III, TIC-2, LLC
Research Office Center 1
 
Office
 
BR Cummings Research Park Portfolio III, TIC-2, LLC
Research Office Center 2
 
Office
 
BR Cummings Research Park Portfolio III, TIC-2, LLC
Research Office Center 3
 
Office
 
BR Cummings Research Park Portfolio III, TIC-2, LLC
Research Office Center 4
 
Office
 
BR Cummings Research Park Portfolio III, TIC-2, LLC
The Peachtree, LLC
 
Office
 
DRA/CLP The Peachtree Atlanta LLC
The Peachtree JV
 
Office
 
DRA/CLP The Peachtree Atlanta LLC
Peachtree Units 1125 & 1400 JV
 
Office
 
DRA/CLP The Peachtree Atlanta LLC
Colonnade, LLC
 
Office
 
DRA/CLP Colonnade Office LLC
3500 Colonnade JV
 
Office
 
DRA/CLP Colonnade Office LLC
3700 Colonnade JV
 
Office
 
DRA/CLP Colonnade Office LLC
3800 Colonnade JV
 
Office
 
DRA/CLP Colonnade Office LLC
Riverchase Center, LLC
 
Office
 
DRA/CLP Riverchase Center Birmingham LLC
2100 Riverchase Center JV
 
Office
 
DRA/CLP Riverchase Center Birmingham LLC
2200 Riverchase Center JV
 
Office
 
DRA/CLP Riverchase Center Birmingham LLC
2300 Riverchase Center JV
 
Office
 
DRA/CLP Riverchase Center Birmingham LLC
International Park, LLC
 
Office
 
DRA/CLP International Park Birmingham LLC
1800 International Park JV
 
Office
 
DRA/CLP International Park Birmingham LLC
1900 International Park JV
 
Office
 
DRA/CLP International Park Birmingham LLC
Colonial Plaza, LLC
 
Office
 
DRA/CLP Downtown Plaza Birmingham LLC
Colonial Plaza JV
 
Office
 
DRA/CLP Downtown Plaza Birmingham LLC
One Independence Plaza, LLC
 
Office
 
DRA/CLP Independence Plaza Birmingham LLC
One Independence Plaza JV
 
Office
 
DRA/CLP Independence Plaza Birmingham LLC
Colonial Center at Blue Lake,
 
Office
 
DRA/CLP Blue Lake Birmingham LLC
Colonial Center at Blue LakeJV
 
Office
 
DRA/CLP Blue Lake Birmingham LLC
Esplanade, LLC
 
Office
 
DRA/CLP Esplanade LP
Esplanade JV
 
Office
 
DRA/CLP Esplanade LP
CC TownPark, LLC
 
Office
 
DRA/CLP Townpark Office Orlando LLC
CC TownPark 100 JV
 
Office
 
DRA/CLP Townpark Office Orlando LLC
CC TownPark 200 JV
 
Office
 
DRA/CLP Townpark Office Orlando LLC
CC TownPark 300 JV
 
Office
 
DRA/CLP Townpark Office Orlando LLC
Townpark-Office, LLC
 
Office
 
DRA/CLP Townpark Office Orlando LLC
Townpark-Office Over Retail JV
 
Office
 
DRA/CLP Townpark Office Orlando LLC
901 Maitland, LLC
 
Office
 
DRA/CLP 901 Maitland Orlando LLC
901 Maitland JV
 
Office
 
DRA/CLP 901 Maitland Orlando LLC
HIBC Building, LLC
 
Office
 
DRA/CLP Heathrow Orlando LLC
HIBC Building 300 JV
 
Office
 
DRA/CLP Heathrow Orlando LLC


S - 7

--------------------------------------------------------------------------------




Property Name
 
Type
 
Entity Name of Property Owner
 
 
 
 
 
HIBC Building 400 JV
 
Office
 
DRA/CLP Heathrow Orlando LLC
HIBC Building 701 JV
 
Office
 
DRA/CLP Heathrow Orlando LLC
HIBC Building 801 JV
 
Office
 
DRA/CLP Heathrow Orlando LLC
HIBC Building 901 JV
 
Office
 
DRA/CLP Heathrow Orlando LLC
HIBC Building 1001 JV
 
Office
 
DRA/CLP Heathrow Orlando LLC
Concourse Center, LLC
 
Office
 
DRA/CLP Concourse Center Tampa LLC
Concourse Center-Bldg I JV
 
Office
 
DRA/CLP Concourse Center Tampa LLC
Concourse Center-Bldg II JV
 
Office
 
DRA/CLP Concourse Center Tampa LLC
Concourse Center-Bldg III JV
 
Office
 
DRA/CLP Concourse Center Tampa LLC
Concourse Center-Bldg IV JV
 
Office
 
DRA/CLP Concourse Center Tampa LLC
Colonial Place, LLC
 
Office
 
DRA/CLP CP Tampa LLC
Colonial Place 1 JV
 
Office
 
DRA/CLP CP Tampa LLC
Colonial Place II JV
 
Office
 
DRA/CLP CP Tampa LLC
Colonial Center Bayside, LLC
 
Office
 
DRA/CLP Bayside Tampa LLC
Colonial Center Bayside I JV
 
Office
 
DRA/CLP Bayside Tampa LLC
Colonial Center Bayside II JV
 
Office
 
DRA/CLP Bayside Tampa LLC
Research Office Park, LLC
 
Office
 
DRA/CLP Research Park Plaza Austin LP LLC
Research Office Park 3 JV
 
Office
 
DRA/CLP Research Park Plaza Austin LP LLC
Research Office Park 4 JV
 
Office
 
DRA/CLP Research Park Plaza Austin LP LLC
CC Townpark 600, LLC
 
Office
 
DRA/CLP 600 Townpark Office Orlando LLC
HIBC 1000, LLC
 
Office
 
DRA/CLP Heathrow Orlando 1000 LLC
Shops at Colonnade, LLC
 
Retail
 
DRA/CLP Colonnade Retail LLC
CP Town Park Retail, LLC
 
Retail
 
DRA/CLP Townpark Retail Orlando LLC
 
 
 
 
 




S - 8

--------------------------------------------------------------------------------




SCHEDULE 6.1(g)
EXISTING INDEBTEDNESS
 
 
 
 
 
 
Secured /
Property
 
%Own
 
Amount
 
Unsecured
 
 
 
 
 
 
 
Multifamily:
 
 
 
 
 
 
CV at Timber Crest
 
 
 
$
12,929,468


 
Secured
CG at Trinity Commons
 
 
 
30,436,790


 
Secured
CG at Wilmington
 
 
 
27,043,233


 
Secured
CG at Godley Station I
 
 
 
16,047,624


 
Secured
CV at Matthews
 
 
 
14,480,268


 
Secured
CG at Canyon Creek
 
 
 
15,274,886


 
Secured
Belterra
 
10
%
 
1,960,682


 
Secured
CG at Research Park (Durham)
 
20
%
 
4,357,588


 
Secured
CG at Huntcliff
 
20
%
 
5,039,660


 
Secured
CG at Liberty Park
 
 
 
16,702,589


 
Secured
CG at Mallard Creek
 
 
 
14,646,982


 
Secured
CG at Heathrow
 
 
 
19,298,813


 
Secured
CV at Quarry Oaks
 
 
 
25,145,033


 
Secured
CG at Arringdon
 
 
 
18,104,424


 
Secured
CG at Mount Vernon
 
 
 
14,364,100


 
Secured
CV at Sierra Vista
 
 
 
10,215,170


 
Secured
CG at McGinnis Ferry
 
 
 
23,887,781


 
Secured
CG at Beverly Crest
 
 
 
14,521,257


 
Secured
CG at Patterson Place
 
 
 
14,395,531


 
Secured
CG at Round Rock
 
 
 
22,944,843


 
Secured
CG at Bear Creek
 
 
 
22,567,667


 
Secured
CG at Mallard Lake
 
 
 
16,532,859


 
Secured
CG at Crabtree Valley
 
 
 
9,869,425


 
Secured
CV at Willow Creek
 
 
 
24,767,857


 
Secured
CV at Shoal Creek
 
 
 
21,373,278


 
Secured
CG at Shiloh
 
 
 
28,539,612


 
Secured
CV at Oakbend
 
 
 
20,304,614


 
Secured
CV at West End
 
 
 
11,818,165


 
Secured
CG at Edgewater I
 
 
 
26,456,000


 
Secured
CG at Madison
 
 
 
21,473,000


 
Secured
CG at Town Park(Lake Mary)
 
 
 
31,434,000


 
Secured
CG at River Oaks
 
 
 
11,147,000


 
Secured
CG at Seven Oaks
 
 
 
19,774,000


 
Secured
CG at Barrett Creek
 
 
 
18,378,000


 
Secured
CG at Huntersville
 
 
 
14,165,000


 
Secured
CV at Greystone
 
 
 
13,532,000


 
Secured
CG at Bellevue
 
 
 
22,400,000


 
Secured
CV at Twin Lakes
 
 
 
25,400,000


 
Secured
CG at Valley Ranch
 
 
 
25,400,000


 
Secured
 
 
 
 
 
 
 
Office:
 
 
 
 
 
 
Land Title Building
 
33
%
 
218,941


 
Secured
Bluerock JV
 
10
%
 
10,754,000


 
Secured
DRA Office JV
 
15
%
 
102,206,628


 
Secured
 
 
 
 
 
 
 
Retail:
 
 
 
 
 
 
Highway 150 LLC
 
10
%
 
1,559,159


 
Secured
Alabaster II
 
5
%
 
1,568,264


 
Secured
HH Gregg/Haverty's
 
5
%
 
431,736


 
Secured
CP Turkey Creek
 
50
%
 
32,500,000


 
Secured
Turkey Creek III
 
50
%
 
6,255,230


 
Secured
 
 
 
 
 
 
Secured /


S - 9

--------------------------------------------------------------------------------




Property
 
%Own
 
Amount
 
Unsecured
 
 
 
 
 
 
 
CP Smyrna
 
50
%
 
13,060,950


 
Secured
DRA/CLP Retail JV
 
15
%
 
9,079,460


 
Secured
 
 
 
 
 
 
 
Corporate:
 
 
 
 
 
 
CRLP Unsecured Corp. Debt Issued 8/02
 
 
 
80,000,000


 
Unsecured
CRLP Unsecured Corp. Debt Issued 8/02-Discount
 
 
 
(114,758
)
 
Unsecured
CRLP Unsecured Corp. Debt Issued 4/03
 
 
 
99,500,000


 
Unsecured
CRLP Unsecured Corp. Debt Issued 4/03-Discount
 
 
 
(29,473
)
 
Unsecured
CRLP Unsecured Corp. Debt Issued 4/04-Discount
 
 
 
631


 
Unsecured
CRLP Unsecured Corp. Debt Issued 6/04
 
 
 
192,215,000


 
Unsecured
CRLP Unsecured Corp. Debt Issued 6/04-Discount
 
 
 
(359,359
)
 
Unsecured
CRLP Unsecured Corp. Debt Issued 9/05
 
 
 
184,981,000


 
Unsecured
CRLP Unsecured Corp. Debt Issued 9/05-Discount
 
 
 
(453,981
)
 
Unsecured
CRLP Unsecured Corp. Debt Issued 9/06
 
 
 
75,246,000


 
Unsecured
CRLP Unsecured Corp. Debt Issued 9/06-Discount
 
 
 
(119,092
)
 
Unsecured
Other
 
 
 
(1
)
 
Unsecured
Line of Credit (under Existing Credit Agreement - current balance)
 
 
 
352,423,000


 
Unsecured
Line of Credit - Competitive Bid Options
 
 
 
—


 
 
 
 
 
 
 
 
 
Contingent Liabilities:
 
 
 
 
 
 
 
 
 
 
 
 
 
Guaranty of Hwy 150 (CP Hoover)
 
 
 
1,000,000


 
 
 
 
 
 
 
 
 
Limited guaranty in the amount of $1Million on indebtedness in the approximate
amount of $15.7 million, which is collateralized by Colonial Promenade Hoover
retail property
 
 
 
 
 
 
 
Letters of Credit:
 
 
 
 
 
 
MFAM - CG @ Huntersville
 
 
 
41,600


 
 
Corp Insurance
 
 
 
1,140,000


 
 
Kohl's @ Nordulac
 
 
 
3,000,000


 
 
MFAM - Double Creek Land
 
 
 
95,500


 
 
Craftfarms
 
 
 
55,476


 
 
Nordulac
 
 
 
1,140,000


 
 
Target Corp.
 
 
 
8,000,000


 
 
 
 
 
 
 
 
 
Total Indebtedness
 
 
 
$
1,882,525,109


 
 




S - 10

--------------------------------------------------------------------------------




SCHEDULE 6.1(i)
LITIGATION


None



S - 11

--------------------------------------------------------------------------------




SCHEDULE 6.1(k)
FINANCIAL STATEMENTS


None



S - 12

--------------------------------------------------------------------------------




SCHEDULE 6.1(p)
ENVIRONMENTAL MATTERS


None



S - 13

--------------------------------------------------------------------------------




SCHEDULE 6.1(y)
UNENCUMBERED ASSETS
 
 
 
PROPERTY
 
METROPOLITAN STATISTICAL AREA
 
 
 
MULTIFAMILY
 
 
Ashley Park
 
Richmond - MSA
CG at Ashton Oaks
 
Austin - MSA
Autumn Hill
 
Charlottesville - MSA
CG at Autumn Park
 
Greensboro - MSA
Brookfield
 
Dallas/Fort Worth - MSA
CG at Ayrsley
 
Charlotte - MSA
CG at Berkeley Lake
 
Atlanta - MSA
CG at Cypress Cove
 
Charleston - MSA
CG at Desert Vista
 
Las Vegas - MSA
CG at Hammocks
 
Savannah - MSA
CG at Heather Glen
 
Orlando - MSA
CG at Inverness Commons
 
Phoenix - MSA
CG at Lakewood Ranch
 
Sarasota - MSA
CG at Legacy Park
 
Charlotte - MSA
CG at Matthews Commons
 
Charlotte - MSA
CG at McDaniel Farm
 
Atlanta - MSA
CG at OldTown Scottsdale North
 
Phoenix - MSA
CG at OldTown Scottsdale South
 
Phoenix - MSA
CG at Onion Creek
 
Austin - MSA
CG at Pleasant Hill
 
Atlanta - MSA
CG at Quarterdeck
 
Charleston - MSA
CG at River Plantation
 
Atlanta - MSA
CG at Riverchase Trails
 
Birmingham - MSA
CG at Scottsdale
 
Phoenix - MSA
CG at Silverado
 
Austin - MSA
CG at Silverado Reserve
 
Austin - MSA
CG at Sugarloaf
 
Atlanta - MSA
CG at Town Park Reserve
 
Orlando - MSA
CG at University Center
 
Charlotte - MSA
CR at West Franklin
 
Richmond - MSA
CV at Ashford Place
 
Mobile - MSA
CV at Canyon Hills
 
Austin - MSA
CV at Chancellor Park
 
Charlotte - MSA
CV at Charleston Place
 
Charlotte - MSA
CV at Chase Gayton
 
Richmond - MSA
CV at Deerfield
 
Raleigh - MSA
CV at Godley Lake
 
Savannah - MSA
CV at Grapevine I & II
 
Dallas/Fort Worth - MSA
CV at Greenbrier
 
Washington DC - MSA
CV at Greentree
 
Savannah - MSA
CV at Hampton Glen
 
Richmond - MSA
CV at Hampton Pointe
 
Charleston - MSA
CV at Harbour Club
 
Norfolk - MSA
CV at Huntington
 
Savannah - MSA
CV at Huntleigh Woods
 
Mobile - MSA
CV at Inverness I
 
Birmingham - MSA
CV at Inverness II & III
 
Birmingham - MSA
CV at Main Park
 
Dallas/Fort Worth - MSA
CV at Marsh Cove
 
Savannah - MSA
CV at Meadow Creek
 
Charlotte - MSA
CV at Mill Creek
 
Winston-Salem - MSA
CV at North Arlington
 
Dallas/Fort Worth - MSA


S - 14

--------------------------------------------------------------------------------




PROPERTY
 
METROPOLITAN STATISTICAL AREA
 
 
 
CV at Pinnacle Ridge
 
Asheville - MSA
CV at South Tryon
 
Charlotte - MSA
CV at Stone Point
 
Charlotte - MSA
CV at Trussville
 
Birmingham - MSA
CV at Vista Ridge
 
Dallas/Fort Worth - MSA
CV at Waterford
 
Richmond - MSA
CV at Waters Edge
 
Charleston - MSA
CV at Westchase
 
Charleston - MSA
CV at Windsor Place
 
Charleston - MSA
CV at Woodlake
 
Raleigh - MSA
Glen Eagles I & II
 
Winston-Salem - MSA
Heatherwood
 
Charlotte - MSA
Paces Cove
 
Dallas/Fort Worth - MSA
Remington Hills
 
Dallas/Fort Worth - MSA
Summer Tree
 
Dallas/Fort Worth - MSA
CG at Brier Creek
 
Raleigh - MSA
CG at Wells Branch
 
Austin - MSA
CG at Cornelius
 
Charlotte - MSA
CG at Palm Vista
 
Las Vegas - MSA
 
 
 
RETAIL
 
 
Colonial Brookwood Village*
 
Birmingham - MSA
Brookwood Convenience Ct
 
Birmingham - MSA
CP Alabaster
 
Birmingham - MSA
CP Tannehill
 
Birmingham - MSA
CP Craft Farms- Publix
 
Gulf Shores - MSA
 
 
 
OFFICE
 
 
CC Brookwood Village
 
Birmingham - MSA
CC TownPark 400
 
Orlando - MSA
CC Ravinia
 
Atlanta - MSA
 
 
 
CIP
 
 
CG at Double Creek
 
Austin - MSA
CG at Hampton Preserve
 
Tampa - MSA




S - 15

--------------------------------------------------------------------------------




SCHEDULE 6.1(ee)
EMINENT DOMAIN


None



S - 16

--------------------------------------------------------------------------------






EXHIBIT A


FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT


This Assignment and Acceptance Agreement (the “Assignment and Acceptance”) is
dated as of the Effective Date set forth below and is entered into by and
between [the][each] Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each]1. Assignee identified in item 2 below ([the][each,
an] “Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]2 hereunder are several and not joint.]3
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, restated,
supplemented, or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by [the][each] Assignee. The
Standard Terms and Conditions set forth in Annex 1 attached hereto are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment and Acceptance as if set forth herein in full.


For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor's][the
respective Assignors'] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any Guarantees included in such facilities), and (ii) to the extent permitted to
be assigned under Applicable Law, all claims, suits, causes of action and any
other right of [the Assignor (in its capacity as a Lender)][the respective
Assignors (in their respective capacities as Lenders)] against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Acceptance, without representation or warranty
by [the][any] Assignor.
 
 
 
1


Assignor[s]:
 
 
 
 
 
 
 
 
[Assignor [is] [is not] a Defaulting Lender]
 
 
 
2


Assignee[s]:
 
 
 
 
 
 
 

_____________________    
1 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.


2 Select as appropriate.


3 Include bracketed language if there are either multiple Assignors or multiple
Assignees.



A - 1

--------------------------------------------------------------------------------




[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]


 
 
 
3


Borrower:
Colonial Realty Limited Partnership
 
 
 
4


Administrative Agent:
Wells Fargo Bank, National Association, as Administrative Agent under
 
 
the Credit Agreement
 
 
 
5


Credit Agreement:
That certain Term Loan Agreement dated as of July 22, 2011, by and
 
 
among Colonial Realty Limited Partnership, the financial institutions party
 
 
thereto and their assignees under Section 12.5 thereof, and Wells Fargo
 
 
Bank, National Association, as Administrative Agent.
 
 
 
6


Assigned Interest[s]:
 



Assignor[s]
Assignee[s]
Facility Assigned4 
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/
Loans Assigned
Percentage Assigned of Commitment/
Loans
 
 
 
$
$
%
 
 
 
$
$
%
 
 
 
$
$
%



[7.
Trade Date:
_________________]5





_____________________
4 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment.


5 To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.



A - 2

--------------------------------------------------------------------------------






Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment and Acceptance are hereby agreed to:


ASSIGNOR[S]
[NAME OF ASSIGNOR]
 
 
 
 
By:
 
 
Title:
 
 
[NAME OF ASSIGNOR]
 
 
 
 
By:
 
 
Title:
 
 
ASSIGNEE[S]
[NAME OF ASSIGNEE]
 
 
 
 
By:
 
 
Title:
 
 
[NAME OF ASSIGNEE]
 
 
 
 
By:
 
 
Title:


A - 3

--------------------------------------------------------------------------------




[Consented to and]6 Accepted:
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent
 
 
 
 
By:
 
 
Title:
 
 
[Consented to:]7
 
 
[COLONIAL REALTY LIMITED PARTNERSHIP]
 
 
 
 
By:
 
 
Title:
 
 
[Consented to:]8
 
 
[NAME OF RELEVANT PARTY]
 
 
 
 
By:
 
 
Title:





___________________
6 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.


7 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.


8 To be added only if the consent of the other parties is required by the terms
of the Credit Agreement.



























A - 4

--------------------------------------------------------------------------------






ANNEX 1


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE


1.    Representations and Warranties.


1.1    Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.


1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an Eligible Assignee as defined in the Credit
Agreement (subject to such consents, if any, as may be required under Section
12.5 (b) of the Credit Agreement), (iii) from and after the Effective Date
specified for this Assignment and Acceptance, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 8.1 or 8.2 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Acceptance and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent, the Assignor or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Acceptance and to
purchase [the][such] Assigned Interest; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender, and (vii) if such
Assignee is organized under the laws of a jurisdiction outside the United States
of America, attached to the Assignment and Acceptance is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by [the][such] Assignee; and (b) agrees that (i) it
will, independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

A - 5

--------------------------------------------------------------------------------




2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date. The Assignor[s] and the Assignee[s] shall make all appropriate adjustments
in payments by the Administrative Agent for periods prior to such Effective Date
or with respect to the making of this assignment directly between themselves.


3. General Provisions. This Assignment and Acceptance shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance. This Assignment and Acceptance shall be governed
by, and construed in accordance with, the law of the State of New York.





A - 6

--------------------------------------------------------------------------------




EXHIBIT B
CONTRIBUTION AGREEMENT
THIS CONTRIBUTION AGREEMENT (this “Agreement”) is entered into as of the 22nd
day of July, 2011, by and among COLONIAL REALTY LIMITED PARTNERSHIP, a Delaware
limited partnership (the “Borrower”), and the parties executing this agreement
as Guarantors (such parties are hereinafter referred to collectively as the
“Guarantors”; the Borrower and the Guarantors are sometimes hereinafter referred
to individually as a “Contributing Party” and collectively as the “Contributing
Parties”).
WHEREAS, pursuant to that certain Term Loan Agreement dated as of July 22, 2011,
by and among Borrower, the financial institutions party thereto and their
assignees under Section 12.5 thereof (the “Lenders”), and Wells Fargo Bank,
National Association, as Administrative Agent (the “Agent”) for the Lenders (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”), the Agent and the Lenders have agreed to extend financial
accommodations to the Borrower;
WHEREAS, as a condition to the execution of the Credit Agreement, the Lenders
have required that the Guarantors execute and deliver that certain Guaranty,
dated of even date herewith (as amended, restated, supplemented, or otherwise
modified from time to time. the “Guaranty”);
WHEREAS, pursuant to the Guaranty, Guarantors have jointly and severally agreed
to guarantee the obligations described in the Guaranty (the “Guaranteed
Obligations”);
WHEREAS, either (i) Borrower is the owner, directly or indirectly, of at least a
majority of the issued and outstanding Equity Interests in each Guarantor, or
(ii) each Guarantor is the owner, directly or indirectly of a substantial amount
of the Equity Interests in Borrower;
WHEREAS, the Borrower and each of the Guarantors, though separate legal
entities, are mutually dependent upon each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interest to obtain financing from the Agent and the Lenders
through their collective efforts; and
WHEREAS, Borrower and Guarantors will derive substantial direct or indirect
economic benefit from the effectiveness and existence of the Credit Agreement;
NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained, and to induce the Borrower to enter into the Credit Agreement and the
Guarantors to enter into the Guaranty, it is agreed as follows:
1.    Definitions. Capitalized terms used herein that are not otherwise defined
herein shall have the meanings ascribed thereto in the Credit Agreement.
2.    Contribution. To the extent that a Contributing Party shall, under the
Guaranty, make a payment (a “Guarantor Payment”) of a portion of the Guaranteed
Obligations, then such Guarantor shall be entitled to contribution and
indemnification from, and be reimbursed by, the other Contributing Parties in an
amount equal to the amount derived by subtracting from any such Guarantor
Payment the “Allocable Amount” (as defined herein) of such Contributing Party;
provided, however, that no Contributing Party shall be liable hereunder for
contribution, indemnification, subrogation or reimbursement with respect to any
Guarantor Payment for any amounts in excess of the “Allocable Amount” (as
defined herein) for such Contributing Party.

B - 1

--------------------------------------------------------------------------------




As of any date of determination, the “Allocable Amount” (as defined herein) of
each Contributing Party shall be equal to the maximum amount of liability which
could be asserted against such Contributing Party hereunder with respect to the
applicable Guarantor Payment without (i) rendering such Contributing Party
“insolvent” within the meaning of Section 101(32) of the Federal Bankruptcy Code
(the “Bankruptcy Code”) or Section 2 of either the Uniform Fraudulent Transfer
Act (the “UFTA”) or the Uniform Fraudulent Conveyance Act (the “UFCA”) or the
fraudulent conveyance and transfer laws of the State of New York or such other
jurisdiction whose laws shall be determined to apply to the transactions
contemplated by this Agreement (the “Applicable State Fraudulent Conveyance
Laws”), (ii) leaving such Contributing Party with unreasonably small capital,
within the meaning of Section 548 of the Bankruptcy Code or Section 4 of the
UFTA or Section 5 of the UFCA or the Applicable State Fraudulent Conveyance
Laws, or (iii) leaving such Contributing Party unable to pay its debts as they
become due within the meaning of Section 548 of the Bankruptcy Code or Section 4
of the UFTA or Section 6 of the UFCA or the Applicable State Fraudulent
Conveyance Laws (the “Allocable Amount”).
3.    No Impairment. This Agreement is intended only to define the relative
rights of the Contributing Parties, and nothing set forth in this Agreement is
intended to or shall reduce or impair the obligations of the Guarantors to pay
any amounts, as and when the same shall become due and payable in accordance
with the terms of the Guaranty. The parties hereto acknowledge that the rights
of contribution and indemnification hereunder shall constitute assets in favor
of Guarantors to which such contribution and indemnification is owing.
4.    Effectiveness. This Agreement shall become effective upon its execution by
each of the parties hereto and shall continue in full force and effect and may
not be amended, terminated or otherwise revoked by any Contributing Party until
all of the Guaranteed Obligations shall have been indefeasibly paid in full (in
lawful money of the United States of America) and discharged and the Credit
Agreement and financing arrangements evidenced and governed by the Credit
Agreement shall have been terminated, except as to any Guarantor upon its
release from the Guaranty under the terms of the Credit Agreement or as approved
by all of the Lenders. Each Contributing Party agrees that if, notwithstanding
the foregoing, such Contributing Party shall have any right under applicable law
to terminate or revoke this Agreement, and such Contributing Party shall attempt
to exercise such right, then such termination or revocation shall not be
effective until a written notice of such revocation or termination, specifically
referring hereto and signed by such Contributing Party, is actually received by
each of the other Contributing Parties and by the Agent at its notice address
set forth in the Credit Agreement. Such notice shall not affect the right or
power of any Contributing Party to enforce rights arising prior to receipt of
such written notice by each of the other Contributing Parties and the Agent. If
any Lender or the Agent grants additional loans or financial accommodations to
Borrower or takes other action giving rise to additional Guaranteed Obligations
after any Contributing Party has exercised any right to terminate or revoke this
Agreement but before the Agent receives such written notice, the rights of the
other Contributing Parties to contribution and indemnification hereunder in
connection with any Guarantor Payments made with respect to such loans or
Guaranteed Obligations shall be the same as if such termination or revocation
had not occurred.
5.    Governing Law. This Agreement shall be governed by and Construed in
accordance with the laws of the State of New York (without giving effect to the
conflict of laws rules of any jurisdiction).
6.    Third Party Beneficiary. The Contributing Parties agree that Agent has a
valid interest in the terms of this Agreement pursuant to the Credit Agreement
and Guaranty. The Contributing Parties further agree that until all Obligations
and Guaranteed Obligations of the Contributing Parties under the Credit
Agreement and Guaranty are fully performed and the Credit Agreement has
terminated in accordance with its terms, Agent shall be an express third party
beneficiary of this Agreement with the right to enforce the

B - 2

--------------------------------------------------------------------------------




terms and provisions hereof.
7.    Counterparts. This Agreement and any amendment hereof may be executed in
several counterparts and by each party on a separate counterpart, each of which
when so executed and delivered shall be an original, and all of which together
shall constitute one instrument. In proving the Agreement it shall not be
necessary to produce or account for more than one such counterpart signed by the
party against whom enforcement is sought.

B - 3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each party has executed and delivered this Agreement, under
seal, as of the date first above written.


BORROWER:
 
 
 
 
COLONIAL REALTY LIMITED PARTNERSHIP,
a Delaware limited partnership
 
 
 
 
By:
 
Colonial Properties Trust, its sole General Partner
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
[SEAL]
 
 
 
 
GUARANTOR:
 
 
 
 
COLONIAL PROPERTIES TRUST, an Alabama trust
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
[SEAL]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Insert Other Guarantors]






B - 4

--------------------------------------------------------------------------------




EXHIBIT C
FORM OF GUARANTY
THIS GUARANTY dated as of July 22, 2011, executed and delivered by each of the
undersigned and the other Persons from time to time party hereto pursuant to the
execution and delivery of a Joinder Agreement (all of the undersigned, together
with such other Persons each a “Guarantor” and collectively, the “Guarantors”)
in favor of (a) WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as
Administrative Agent (the “Agent”) for the Lenders under that certain Term Loan
Agreement dated as of July 22, 2011 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), by and among
COLONIAL REALTY LIMITED PARTNERSHIP, a Delaware limited partnership (the
“Borrower”), the financial institutions party thereto and their assignees under
Section 12.5 thereof (the “Lenders”), and the Agent, and (b) the Lenders (the
parties described in (a) and (b) are hereinafter referred to collectively as the
“Credit Parties”).
WHEREAS, pursuant to the Credit Agreement, the Credit Parties have agreed to
make available to the Borrower certain financial accommodations on the terms and
conditions set forth in the Credit Agreement;
WHEREAS, either (i) Borrower is the owner, directly or indirectly, of at least a
majority of the issued and outstanding Equity Interests in each Guarantor, or
(ii) each Guarantor is the owner, directly or indirectly of a substantial amount
of the Equity Interests in Borrower;
WHEREAS, the Borrower and each of the Guarantors, though separate legal
entities, are mutually dependent upon each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interests to obtain financing from the Credit Parties through
their collective efforts;
WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Credit Parties making such financial accommodations available
to the Borrower under the Credit Agreement and, accordingly, each Guarantor is
willing to guarantee the Borrower's obligations to the Credit Parties on the
terms and conditions contained herein; and
WHEREAS, each Guarantor's execution and delivery of this Guaranty is a condition
to the Credit Parties making, and continuing to make, such financial
accommodations to the Borrower.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:
Section 1.    Guaranty. Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”): (a) all
indebtedness and obligations owing by the Borrower to any Credit Party under or
in connection with the Credit Agreement and any other Loan Document, including
without limitation, the repayment of all principal of the Loans, and the payment
of all interest, Fees, charges, attorneys' fees and other amounts payable to any
Credit Party thereunder or in connection therewith; (b) any and all extensions,
renewals, modifications, amendments or substitutions of the foregoing; (c) all
expenses, including, without limitation, reasonable attorneys' fees and
disbursements, that are incurred by the Credit Parties in the enforcement of any
of the foregoing or any obligation of such Guarantor hereunder; and (d) all
other Obligations.



C - 1

--------------------------------------------------------------------------------




Section 2.    Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account. Accordingly, none of the Credit Parties shall be obligated or
required before enforcing this Guaranty against any Guarantor: (a) to pursue any
right or remedy any of them may have against Borrower, any other Guarantor or
any other Person or commence any suit or other proceeding against Borrower, any
other Guarantor or any other Person in any court or other tribunal; (b) to make
any claim in a liquidation or bankruptcy of Borrower, any other Guarantor or any
other Person; or (c) to make demand of Borrower, any other Guarantor or any
other Person or to enforce or seek to enforce or realize upon any collateral
security held by a Credit Party which may secure any of the Guarantied
Obligations.
Section 3.    Guaranty Absolute. Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the Credit
Parties with respect thereto. The liability of each Guarantor under this
Guaranty shall be absolute, irrevocable and unconditional in accordance with its
terms and shall remain in full force and effect without regard to, and shall not
be released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever, including without limitation, the
following (whether or not such Guarantor consents thereto or has notice
thereof):
(a)    (i) any change in the amount, interest rate or due date or other term of
any of the Guarantied Obligations, (ii) any change in the time, place or manner
of payment of all or any portion of the Guarantied Obligations, (iii) any
amendment or waiver of, or consent to the departure from or other indulgence
with respect to, the Credit Agreement, any other Loan Document, or any other
document or instrument evidencing or relating to any Guarantied Obligations, or
(iv) any waiver, renewal, extension, addition, or supplement to, or deletion
from, or any other action or inaction under or in respect of, the Credit
Agreement, any of the other Loan Documents, or any other documents, instruments
or agreements relating to the Guarantied Obligations or any other instrument or
agreement referred to therein or evidencing any Guarantied Obligations or any
assignment or transfer of any of the foregoing;
(b)    any lack of validity or enforceability of the Credit Agreement, any of
the other Loan Documents, or any other document, instrument or agreement
referred to therein or evidencing any Guarantied Obligations or any assignment
or transfer of any of the foregoing;
(c)    any furnishing to a Credit Party of any security for the Guarantied
Obligations, or any sale, exchange, release or surrender of, or realization on,
any collateral, if any, securing any of the Obligations;
(d)    any settlement or compromise of any of the Guarantied Obligations, any
security therefor, or any liability of any other party with respect to the
Guarantied Obligations, or any subordination of the payment of the Guarantied
Obligations to the payment of any other liability of the Borrower or any other
Obligor;
(e)    any act or failure to act by Borrower, any other Obligor or any other
Person which may adversely affect such Guarantor's subrogation rights, if any,
against Borrower to recover payments made under this Guaranty;
(f)    any nonperfection or impairment of any security interest or other Lien on
any collateral, if any, securing in any way any of the Obligations;
(g)    any application of sums paid by the Borrower, any other Guarantor or any
other Person with respect to the liabilities of the Credit Parties, regardless
of what liabilities of the Borrower remain unpaid;

C - 2

--------------------------------------------------------------------------------




(h)    any statute of limitations in any action hereunder or for the collection
of the Notes or for the payment or performance of the Guarantied Obligations;
(i)    the incapacity or lack of authority of Borrower or any other person or
entity, or the failure of any Credit Party to file or enforce a claim against
the estate (either in administration, bankruptcy or in any other proceeding) of
Borrower or any Guarantor or any other person or entity;
(j)    the dissolution or termination of existence of Borrower, any Guarantor or
any other Person;
(k)    the voluntary or involuntary liquidation, sale or other disposition of
all or substantially all of the assets of Borrower or any other Person;
(l)    the voluntary or involuntary receivership, insolvency, bankruptcy,
assignment for the benefit of creditors, reorganization, assignment,
composition, or readjustment of, or any similar proceeding affecting, Borrower
or any Guarantor or any other person, or any of Borrower's or any Guarantor's or
any other Person's or entity's properties or assets;
(m)    the damage, destruction, condemnation, foreclosure or surrender of all or
any part of any Property or any of the improvements located thereon;
(n)    the failure of a Credit Party to give notice of the existence, creation
or incurring of any new or additional indebtedness or obligation or of any
action or nonaction on the part of any other person whomsoever in connection
with any Guarantied Obligation;
(o)    any failure or delay of a Credit Party to commence an action against
Borrower or any other Person, to assert or enforce any remedies against Borrower
under the Notes or the Loan Documents, or to realize upon any security, if any;
(p)    any failure of any duty on the part of a Credit Party to disclose to any
Guarantor any facts it may now or hereafter know regarding Borrower, any other
Person or the Properties or any of the improvements located thereon, whether
such facts materially increase the risk to Guarantors or not;
(q)    failure to accept or give notice of acceptance of this Guaranty by the
Credit Parties;
(r)    failure to make or give notice of presentment and demand for payment of
any of the indebtedness or performance of any of the Guarantied Obligations;
(s)    failure to make or give protest and notice of dishonor or of default to
Guarantors or to any other party with respect to the indebtedness or performance
of the Guarantied Obligations;
(t)    except as otherwise specifically provided in this Guaranty, any and all
other notices whatsoever to which Guarantors might otherwise be entitled;
(u)    any lack of diligence by the Credit Parties in collection, protection or
realization upon any collateral securing the payment of the indebtedness or
performance of the Guaranteed Obligations;
(v)    the compromise, settlement, release or termination of any or all of the
obligations of Borrower under the Notes or the Loan Documents;



C - 3

--------------------------------------------------------------------------------




(w)    any transfer by Borrower or any other Person of all or any part of the
security, if any, encumbered by the Loan Documents; or
(x)    to the fullest extent permitted by law, any other legal, equitable or
surety defenses whatsoever to which Guarantors might otherwise be entitled or
any other circumstances which might otherwise constitute a discharge of a
Guarantor (other than indefeasible payment in full or as to a Guarantor, a
release of such Guarantor pursuant to and as provided in the Credit Agreement or
as approved by all of the Lenders), it being the intention that the obligations
of Guarantors hereunder are absolute, unconditional and irrevocable.
Section 4.    Action with Respect to Guarantied Obligations. The Credit Parties
may, at any time and from time to time, without the consent of, or notice to,
any Guarantor, and without discharging any Guarantor from its obligations
hereunder, take any and all actions described in Section 3 and may otherwise:
(a) amend, modify, alter or supplement the terms of any of the Guarantied
Obligations, including, but not limited to, extending or shortening the time of
payment of any of the Guarantied Obligations or changing the interest rate that
may accrue on any of the Guarantied Obligations; (b) amend, modify, alter or
supplement the Credit Agreement or any other Loan Document; (c) sell, exchange,
release or otherwise deal with all, or any part, of any collateral, if any,
securing any of the Obligations; (d) release any other Obligor or other Person
liable in any manner for the payment or collection of the Guarantied
Obligations; (e) exercise, or refrain from exercising, any rights against
Borrower, any other Guarantor or any other Person; and (e) apply any sum, by
whomsoever paid or however realized, to the Guarantied Obligations in such order
as the Agent shall elect.
Section 5.    Representations and Warranties. Each Guarantor hereby makes to the
Credit Parties all of the representations and warranties made by the Borrower
with respect to or in any way relating to such Guarantor in the Credit Agreement
and the other Loan Documents, as if the same were set forth herein in full.
Section 6.    Covenants. Each Guarantor will perform and comply with all
covenants applicable to such Guarantor, or which the Borrower is required to
cause such Guarantor to comply with under the terms of the Credit Agreement or
any of the other Loan Documents as if the same were more fully set forth herein.
Section 7.    Waiver. Each Guarantor, to the fullest extent permitted by
Applicable Law, hereby waives notice of acceptance hereof or any presentment,
demand, protest or notice of any kind, and any other act or thing, or omission
or delay to do any other act or thing, which in any manner or to any extent
might vary the risk of such Guarantor or which otherwise might operate to
discharge such Guarantor from its obligations hereunder.
Section 8.    Reinstatement of Guarantied Obligations. If a claim is ever made
on a Credit Party for repayment or recovery of any amount or amounts received in
payment or on account of any of the Guarantied Obligations, and such Credit
Party repays all or part of said amount by reason of (a) any judgment, decree or
order of any court or administrative body of competent jurisdiction, or (b) any
settlement or compromise of any such claim effected by such Credit Party with
any such claimant (including Borrower or a trustee in bankruptcy for Borrower),
then and in such event each Guarantor agrees that any such judgment, decree,
order, settlement or compromise shall be binding on it, notwithstanding any
revocation hereof, any release herefrom, or the cancellation of the Credit
Agreement, any of the other Loan Documents, or any other instrument evidencing
any liability of the Borrower, and such Guarantor shall be and remain liable to
the Credit Parties for the amounts so repaid or recovered to the same extent as
if such amount had never originally been paid to such Credit Party.

C - 4

--------------------------------------------------------------------------------




Section 9.    No Contest with Credit Parties; Subordination. So long as any
Guarantied Obligation remains unpaid or undischarged, Guarantors will not, by
paying any sum recoverable hereunder (whether or not demanded by any Credit
Party) or by any means or on any other ground, claim any set-off or counterclaim
against Borrower in respect of any liability of Guarantors to Borrower or, in
proceedings under federal bankruptcy law or insolvency proceedings of any
nature, prove in competition with any Credit Party in respect of any payment
hereunder or be entitled to have the benefit of any counterclaim or proof of
claim or dividend or payment by or on behalf of Borrower or the benefit of any
other security for any obligation hereby guaranteed which, now or hereafter, any
Credit Party may hold or in which it may have any share. Except as expressly
provided in the Contribution Agreement, Guarantors hereby expressly waive any
right of contribution from or indemnity against Borrower, whether at law or in
equity, arising from any payments made by Guarantors pursuant to the terms of
this Guaranty, and Guarantors acknowledge that Guarantors have no right
whatsoever to proceed against Borrower for reimbursement of any such payments.
In connection with the foregoing, Guarantors expressly waive any and all rights
of subrogation to the Credit Parties against Borrower, and Guarantors hereby
waive any rights to enforce any remedy which a Credit Party may have against
Borrower and any rights to participate in any collateral for Borrower's
obligations under the Loan Documents. Guarantors hereby subordinate any and all
indebtedness of Borrower now or hereafter owed to Guarantors to all indebtedness
of Borrower to the Credit Parties, and agree with the Credit Parties that (a)
Guarantors shall not demand or accept any payment from Borrower on account of
such indebtedness, provided that, without modifying any limitations on
Indebtedness in the Credit Agreement, Guarantor shall be entitled to receive and
retain payments of indebtedness made from Borrower to Guarantor so long as no
Default or Event of Default shall exist at the time of such payment and no
Default or Event of Default shall occur as a result of any such payment, (b)
Guarantors shall not claim any offset or other reduction of Guarantors'
obligations hereunder because of any such indebtedness, and (c) Guarantors shall
not take any action to obtain any interest in any of the security described in
and encumbered by the Loan Documents because of any such indebtedness; provided,
however, that, if a Credit Party so requests, such indebtedness shall be
collected, enforced and received by Guarantors as trustee for the Credit Parties
and be paid over to the Credit Parties on account of the indebtedness of
Borrower to the Credit Parties, but without reducing or affecting in any manner
the liability of Guarantors under the other provisions of this Guaranty except
to the extent the principal amount of such outstanding indebtedness shall have
been reduced by such payment.
Section 10.    Payments Free and Clear. All sums payable by each Guarantor
hereunder, whether of principal, interest, Fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any Taxes), and if any Guarantor
is required by Applicable Law or by a Governmental Authority to make any such
deduction or withholding, such Guarantor shall pay to the Credit Parties such
additional amount as will result in the receipt by the Credit Parties of the
full amount payable hereunder had such deduction or withholding not occurred or
been required.
Section 11.    Set-off. In addition to any rights now or hereafter granted under
any of the other Loan Documents or Applicable Law and not by way of limitation
of any such rights, each Guarantor hereby authorizes the Credit Parties, at any
time during the continuance of an Event of Default, without any prior notice to
such Guarantor or to any other Person, any such notice being hereby expressly
waived, but in the case of a Credit Party other than the Agent subject to
receipt of the prior written consent of the Agent exercised in its sole
discretion, to set off and to appropriate and to apply any and all deposits
(general or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured) and any other
indebtedness at any time held or owing by such Credit Party or any affiliate of
such Credit Party, to or for the credit or the account of such Guarantor against
and on account of any of the Guarantied Obligations, although such obligations
shall be contingent or unmatured. Promptly following any such set-off, the Agent
shall notify the applicable Guarantor thereof and of the application of such
set-

C - 5

--------------------------------------------------------------------------------




off, provided that the failure to give such notice shall not invalidate such
set-off.
Section 12.    Business Failure, Bankruptcy or Insolvency. In the event of the
business failure of any Guarantor or if there shall be pending any bankruptcy or
insolvency case or proceeding with respect to any Guarantor under federal
bankruptcy law or any other applicable law or in connection with the insolvency
of any Guarantor, or if a liquidator, receiver, or trustee shall have been
appointed for any Guarantor or any Guarantor's properties or assets, the Credit
Parties may file such proofs of claim and other papers or documents as may be
necessary or advisable in order to have the claims of such Person allowed in any
proceedings relative to such Guarantor, or any of such Guarantor's properties or
assets, and, irrespective of whether the indebtedness or other obligations of
Borrower guaranteed hereby shall then be due and payable, by declaration or
otherwise, the Credit Parties shall be entitled and empowered to file and prove
a claim for the whole amount of any sums or sums owing with respect to the
indebtedness or other obligations of Borrower guaranteed hereby, and to collect
and receive any moneys or other property payable or deliverable on any such
claim. Guarantors covenant and agree that upon the commencement of a voluntary
or involuntary bankruptcy proceeding by or against Borrower, Guarantors shall
not seek a supplemental stay or otherwise pursuant to 11 U.S.C. §105 or any
other provision of the Bankruptcy Reform Act of 1978, as amended (the
“Bankruptcy Code”), or any other debtor relief law (whether statutory, common
law, case law, or otherwise) of any jurisdiction whatsoever, now or hereafter in
effect, which may be or become applicable, to stay, interdict, condition, reduce
or inhibit the ability of the Credit Parties to enforce any rights of such
Person against Guarantors by virtue of this Guaranty or otherwise. If a Credit
Party is prevented under Applicable Law or otherwise from demanding or
accelerating payment of any of the Guarantied Obligations by reason of any
automatic stay or otherwise, the Credit Parties shall be entitled to receive
from each Guarantor, upon demand therefor, the sums which otherwise would have
been due had such demand or acceleration occurred.
Section 13.    Additional Guarantors; Release of Guarantors. Section 7.12 of the
Credit Agreement provides that certain Subsidiaries must become Guarantors by,
among other things, executing and delivering to Agent a Joinder Agreement. Any
Subsidiary which executes and delivers to the Agent a Joinder Agreement shall be
a Guarantor for all purposes hereunder. Under certain circumstances described in
Section 7.12(b) of the Credit Agreement, certain Subsidiaries may obtain from
the Agent a written release from this Guaranty pursuant to the provisions of
such section, and upon obtaining such written release, any such Subsidiary shall
no longer be a Guarantor hereunder. Each other Guarantor consents and agrees to
any such release and agrees that no such release shall affect its obligations
hereunder.
Section 14.    Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the financial condition of the Borrower and the
other Guarantors, and of all other circumstances bearing upon the risk of
nonpayment of any of the Guarantied Obligations and the nature, scope and extent
of the risks that such Guarantor assumes and incurs hereunder, and agrees that
none of the Credit Parties shall have any duty whatsoever to advise any
Guarantor of information regarding such circumstances or risks.
Section 15.    Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.
Section 16.    WAIVER OF JURY TRIAL.
(a)    EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG ANY GUARANTOR, THE AGENT OR ANY OTHER CREDIT PARTY WOULD BE BASED ON
DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT

C - 6

--------------------------------------------------------------------------------




AND WOULD RESULT IN DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, EACH OF THE CREDIT PARTIES AND EACH GUARANTOR
HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY
KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY
OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER
BETWEEN OR AMONG THE BORROWER, THE AGENT OR ANY OTHER CREDIT PARTY OF ANY KIND
OR NATURE.
(b)    EACH OF THE GUARANTORS, THE AGENT AND EACH OTHER CREDIT PARTY HEREBY
AGREES THAT THE FEDERAL DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK AND
ANY STATE COURT LOCATED IN THE BOROUGH OF MANHATTAN, NEW YORK, NEW YORK SHALL
HAVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG
ANY GUARANTOR, THE AGENT OR ANY OTHER CREDIT PARTY, PERTAINING DIRECTLY OR
INDIRECTLY TO THIS AGREEMENT, THE LOANS, THE NOTES, OR ANY OTHER LOAN DOCUMENT
OR TO ANY MATTER ARISING HEREFROM OR THEREFROM. EACH GUARANTOR AND EACH CREDIT
PARTY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY
ACTION OR PROCEEDING COMMENCED IN SUCH COURTS. EACH PARTY FURTHER WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF
FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF
ANY ACTION BY THE AGENT OR ANY OTHER CREDIT PARTY OR THE ENFORCEMENT BY THE
AGENT OR ANY OTHER CREDIT PARTY OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY
OTHER APPROPRIATE JURISDICTION.
(c)    THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS AND THE TERMINATION OF THIS
GUARANTY.
Section 17.    Loan Accounts. Each Credit Party may maintain books and accounts
setting forth the amounts of principal, interest and other sums paid and payable
with respect to the Guarantied Obligations, and in the case of any dispute
relating to any of the outstanding amount, payment or receipt of any of the
Guarantied Obligations or otherwise, the entries in such books and accounts
shall be deemed prima facie evidence of the amounts and other matters set forth
herein. The failure of a Credit Party to maintain such books and accounts shall
not in any way relieve or discharge any Guarantor of any of its obligations
hereunder.
Section 18.    Waiver of Remedies. No delay or failure on the part of a Credit
Party in the exercise of any right or remedy it may have against any Guarantor
hereunder or otherwise shall operate as a waiver thereof, and no single or
partial exercise by a Credit Party of any such right or remedy shall preclude
any other or further exercise thereof or the exercise of any other such right or
remedy.
Section 19.    Termination. This Guaranty shall remain in full force and effect
until indefeasible payment in full of the Guarantied Obligations, the
cancellation of all the other Obligations and the termination or cancellation of
the Credit Agreement in accordance with its terms.



C - 7

--------------------------------------------------------------------------------




Section 20.    Successors and Assigns. Each reference herein to the Agent or the
other Credit Parties shall be deemed to include such Person's respective
successors and assigns in whose favor the provisions of this Guaranty also shall
inure, and each reference herein to each Guarantor shall be deemed to include
such Guarantor's permitted successors and assigns, upon whom this Guaranty also
shall be binding. The Lenders may, in accordance with the applicable provisions
of the Credit Agreement, assign, transfer or sell any Guarantied Obligation, or
grant or sell participations in any Guarantied Obligations, to any Person
without the consent of, or notice to, any Guarantor and without releasing,
discharging or modifying any Guarantor's obligations hereunder. Each Guarantor
hereby consents to the delivery by the Agent or any Lender to any Assignee or
Participant (or any prospective Assignee or Participant) of any financial or
other information regarding the Borrower or any Guarantor. No Guarantor may
assign or transfer its obligations hereunder to any Person without the prior
written consent of all Lenders and any such assignment or other transfer to
which all of the Lenders have not so consented shall be null and void.
Section 21.    JOINT AND SEVERAL OBLIGATIONS. THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.
Section 22.    Amendments. This Guaranty may not be amended except in writing
signed by the Requisite Lenders (or all of the Lenders if required under the
terms of the Credit Agreement), the Agent and each Guarantor.
Section 23.    Payments. All payments to be made by any Guarantor pursuant to
this Guaranty shall be made in Dollars, in immediately available funds to the
Agent at the Principal Office, not later than 2:00 p.m. on the date of demand
therefor.
Section 24.    Notices. All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Agent or any Lender, at its respective address for
notices provided for in the Credit Agreement, or (c) as to each such party at
such other address as such party shall designate in a written notice to the
other parties. Each such notice, request or other communication shall be
effective (i) if mailed, when received; (ii) if telecopied, when transmitted; or
(iii) if hand delivered, when delivered; provided, however, that any notice of a
change of address for notices shall not be effective until received.
Section 25.    Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.
Section 26.    Headings. Section headings used in this Guaranty are for
convenience only and shall not affect the construction of this Guaranty.
Section 27.    Limitation of Liability. Neither the Agent, any other Credit
Party nor any affiliate, officer, director, employee, attorney, or agent of such
Persons, shall have any liability with respect to, and each Guarantor hereby
waives, releases, and agrees not to sue any of them upon, any claim for any
special, indirect, incidental, or consequential damages suffered or incurred by
a Guarantor in connection with, arising out of, or in any way related to, this
Guaranty or any of the other Loan Documents, or any of the transactions
contemplated by this Guaranty, the Credit Agreement or any of the other Loan
Documents. Each Guarantor hereby waives, releases, and agrees not to sue the
Agent, any other Credit Party or any of such Person's

C - 8

--------------------------------------------------------------------------------




affiliates, officers, directors, employees, attorneys, or agents for punitive
damages in respect of any claim in connection with, arising out of, or in any
way related to, this Guaranty, the Credit Agreement or any of the other Loan
Documents, or any of the transactions contemplated by Credit Agreement or
financed thereby.
Section 28.    Definitions. Capitalized terms used herein that are not otherwise
defined herein shall have the meanings given them in the Credit Agreement.
[Signatures Begin on Next Page]

C - 9

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
under seal as of the date first written above.
GUARANTOR:
 
 
 
 
COLONIAL PROPERTIES TRUST, an Alabama trust
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
 
 
 
 
[SEAL]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Insert Other Guarantors]








C - 10

--------------------------------------------------------------------------------




EXHIBIT D
FORM OF JOINDER AGREEMENT
THIS JOINDER AGREEMENT dated as of ____________, ____, executed and delivered by
___________________, a ___________ (the “New Subsidiary”), in favor of (a) WELLS
FARGO BANK, NATIONAL ASSOCIATION, in its capacity as Administrative Agent (the
“Agent”) for the Lenders under that certain Term Loan Agreement dated as of
July 22, 2011 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among COLONIAL REALTY LIMITED
PARTNERSHIP, a Delaware limited partnership (the “Borrower”), the financial
institutions party thereto and their assignees under Section 12.5 thereof (the
“Lenders”), and the Agent, and (b) the Lenders (the parties described in (a) and
(b) above are hereinafter referred to collectively as the “Credit Parties”).
WHEREAS, pursuant to the Credit Agreement, the Credit Parties have agreed to
make available to the Borrower certain financial accommodations on the terms and
conditions set forth in the Credit Agreement;
WHEREAS, Borrower owns, directly or indirectly, at least a majority of the
issued and outstanding Equity Interests in the New Subsidiary;
WHEREAS, the Borrower, the New Subsidiary, and the existing Guarantors, though
separate legal entities, are mutually dependent upon each other in the conduct
of their respective businesses as an integrated operation and have determined it
to be in their mutual best interests to obtain financing from the Credit Parties
through their collective efforts;
WHEREAS, the New Subsidiary acknowledges that it will receive direct and
indirect benefits from the Credit Parties making such financial accommodations
available to the Borrower under the Credit Agreement and, accordingly, the New
Subsidiary is willing to guarantee the Borrower's obligations to the Credit
Parties on the terms and conditions contained herein; and
WHEREAS, the New Subsidiary's execution and delivery of this Agreement is a
condition to the Credit Parties continuing to make such financial accommodations
to the Borrower.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Subsidiary, the New Subsidiary
agrees as follows:
Section 1.    Joinder to Guaranty. The New Subsidiary hereby agrees that it is a
“Guarantor” under that certain Guaranty dated as of July 22, 2011 (as amended,
restated, supplemented or otherwise modified from time to time, the “Guaranty”),
made by Colonial Properties Trust, an Alabama trust, and each other Person a
party thereto in favor of the Credit Parties and assumes all obligations,
representations, warranties, covenants, terms, conditions, duties and waivers of
a “Guarantor” thereunder, all as if the New Subsidiary had been an original
signatory to the Guaranty. Without limiting the generality of the foregoing, the
New Subsidiary hereby:
(a)    irrevocably and unconditionally guarantees the due and punctual payment
and performance when due, whether at stated maturity, by acceleration or
otherwise, of all Guarantied Obligations (as defined in the Guaranty);
(b)    makes to the Credit Parties as of the date hereof each of the
representations and warranties contained in Section 5 of the Guaranty and agrees
to be bound by each of the covenants contained in Section 6 of the Guaranty; and

D - 1

--------------------------------------------------------------------------------




(c)    consents and agrees to each provision set forth in the Guaranty.
Section 2.    Joinder to Contribution Agreement. The New Subsidiary hereby
agrees that it is a “Guarantor” under that certain Contribution Agreement dated
as of July 22, 2011 (as amended, restated, supplemented or otherwise modified
from time to time, the “Contribution Agreement”), made by the Borrower and the
other Persons a party thereto and assumes all obligations, representations,
warranties, covenants, terms, conditions, duties and waivers of a “Guarantor”
thereunder, all as if the New Subsidiary had been an original signatory to the
Contribution Agreement. Without limiting the generality of the foregoing, the
New Subsidiary hereby agrees to be bound by each of the covenants contained in
the Contribution Agreement, and consents and agrees to each provision set forth
in the Contribution Agreement.
Section 3.    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.
Section 4.    Further Assurances. The New Subsidiary agrees to execute and
deliver such other instruments and documents and take such other action, as the
Agent may reasonably request, in connection with the transactions contemplated
by this Joinder Agreement.
Section 5.    Definitions. Capitalized terms used herein and not otherwise
defined herein shall have their respective defined meanings given them in the
Credit Agreement.
(Signatures on next Page)

D - 2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the New Subsidiary has caused this Joinder Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.


 
 
 
[NEW SUBSIDIARY]
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
[SEAL]
 
 
 
 
 
 
 
 
Address for Notices:
 
 
 
 
 
 
 
 
c/o Colonial Properties Trust
 
 
 
Colonial Plaza, Suite 750
 
 
 
2101 Sixth Avenue North
 
 
 
Birmingham, Alabama 35203
 
 
 
Attention:
 
 
 
 
Telecopy Number: (205) 250-8890
 
 
 
Telephone Number: (205) 250-8700
Accepted:
 
 
 
 
 
 
 
 
WELLS FARGO BANK, NATIONAL
 
 
 
ASSOCIATION, as agent
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 




D - 3

--------------------------------------------------------------------------------




EXHIBIT E
NOTICE OF BORROWING
___________, 201_
Wells Fargo Bank, National Association
2859 Paces Ferry Road, Suite 1200
Atlanta, GA 30339
Attention: Andrew Hussion


Gentlemen:
Reference is made to that certain Term Loan Agreement (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
dated as of July 22, 2011, by and among Colonial Realty Limited Partnership (the
“Borrower”), the financial institutions party thereto and their assignees under
Section 12.5 thereof (the “Lenders”), and Wells Fargo Bank, National
Association, as Administrative Agent (the “Agent”). Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Credit Agreement. Borrower hereby requests that the Lenders make
Loans to the Borrower pursuant to Section 2.1(b) of the Credit Agreement in the
amount of $______________.
A.    Base Rate Loan:
1.    Amount of Base Rate Loan:     $___________
2.    Proposed Date of Base Rate Loan    ___________
B.    LIBOR Loan:
1.    Amount of LIBOR Loan:     $___________
2.    Proposed Date of new LIBOR Loan:    $___________
[Check one box only]
3.    Interest Period for new LIBOR Loan:            
o 1 month
o 3 months
o 6 months


The proceeds of this borrowing of the Loans will be used to refinance existing
Indebtedness and for other corporate purposes.
The Borrower hereby certifies to the Agent and the Lenders that as of the date
hereof and as of the date of the making of the requested Loans and after giving
effect thereto, (a) no Default or Event of Default has or shall have occurred
and be continuing, and (b) the representations and warranties made or deemed
made by the Borrower and each other Obligor in the Loan Documents to which any
of them is a party are and shall be true and correct in all material respects
(and without regard to any qualifications limiting such representations to
knowledge or belief), except to the extent that such representations and
warranties expressly

E - 1

--------------------------------------------------------------------------------




relate solely to an earlier date (in which case such representations and
warranties were true and accurate on and as of such earlier date). In addition,
the Borrower certifies to the Agent and the Lenders that all conditions to the
making of the requested Loan contained in Article V of the Credit Agreement will
have been satisfied at the time such Loan is made.
If notice of the requested borrowing of Loans was previously given by telephone,
this notice is to be considered the written confirmation of such telephone
notice required by Section 2.1(b) of the Credit Agreement.
Sincerely,
 
 
 
 
COLONIAL REALTY LIMITED PARTNERSHIP,
a Delaware limited partnership
 
 
 
 
By:
 
Colonial Properties Trust, its sole General Partner
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 






E - 2

--------------------------------------------------------------------------------




EXHIBIT F
FORM OF NOTICE OF CONTINUATION
____________, 201_


Wells Fargo Bank, National Association
2859 Paces Ferry Road, Suite 1200
Atlanta, GA 30339
Attention: Andrew Hussion


Ladies and Gentlemen:
Reference is made to that certain Term Loan Agreement dated as of July 22, 2011,
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Colonial Realty Limited Partnership (the “Borrower”),
the financial institutions party thereto and their assignees under Section 12.5
thereof (the “Lenders”) and Wells Fargo Bank, National Association, as
Administrative Agent (the “Agent”). Capitalized terms used herein, and not
otherwise defined herein, have their respective meanings given them in the
Credit Agreement.
Pursuant to Section 2.6 of the Credit Agreement, the Borrower hereby requests a
Continuation of a borrowing of LIBOR Loans under the Credit Agreement, and in
that connection sets forth below the information relating to such Continuation
as required by such Section of the Credit Agreement:
1.    The proposed date of such Continuation is _______________, _____.
2.    The aggregate principal amount of the Loans subject to the requested
Continuation is $__________________ and was originally borrowed by the Borrower
on ______________, 201__.
3.    The portion of such principal amount subject to such Continuation is
$____________________.
4.    The current Interest Period for each of the Loans subject to such
Continuation ends on ____________________, 201__.
5.    The duration of the new Interest Period for each of such Loans or portion
thereof subject to such Continuation is:
Interest Period
o 1 month                [check one box only]
o 3 months
o 6 months1  


The Borrower hereby certifies to the Agent and the Lenders that as of the date
hereof, as of the proposed date of the requested Continuation, and after giving
effect to such Continuation, no Default or Event of Default has or shall have
occurred and be continuing.



F - 1

--------------------------------------------------------------------------------




If notice of the requested Continuation was given previously by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.6 of the Credit Agreement.




____________________
1 If more than one Interest Period is desired, indicate the principal amount of
the Loans requested for each Interest Period.

F - 2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have duly executed and delivered this Notice
of Continuation as of the date first written above.
COLONIAL REALTY LIMITED PARTNERSHIP,
a Delaware limited partnership
 
 
 
 
By:
 
Colonial Properties Trust, its sole General Partner
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 




F - 3

--------------------------------------------------------------------------------




EXHIBIT G
FORM OF NOTICE OF CONVERSION
______________, 201_


Wells Fargo Bank, National Association
2859 Paces Ferry Road, Suite 1200
Atlanta, GA 30339
Attention: Andrew Hussion


Ladies and Gentlemen:
Reference is made to that certain Term Loan Agreement dated as of July 22, 2011,
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among Colonial Realty Limited Partnership (the
“Borrower”), the financial institutions party thereto and their assignees under
Section 12.5 thereof (the “Lenders”), and Wells Fargo Bank, National
Association, as Administrative Agent (the “Agent”). Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Credit Agreement.
Pursuant to Section 2.7 of the Credit Agreement, the Borrower hereby requests a
Conversion of a borrowing of Loans of one Type into Loans of another Type under
the Credit Agreement, and in that connection sets forth below the information
relating to such Conversion as required by such Section of the Credit Agreement:
1.    The proposed date of such Conversion is ____________201_.
2.    The Loans to be Converted pursuant hereto are currently:
[Check one box only]        o    Base Rate Loans
o    LIBOR Loans
3.    The aggregate principal amount of the Loans subject to the requested
Conversion is $_______________ and was originally borrowed by the Borrowers on
_______________, 201__.
4.    The portion of such principal amount subject to such Conversion is
$_______________.
5.    The amount of such Loans to be so Converted is to be converted into Loans
of the following Type:
[Check one box only]
o    Base Rate Loans


o    LIBOR Loans, each with an initial Interest Period for a duration of:
Interest Period
o    1 month
o    3 months

G - 1

--------------------------------------------------------------------------------




o    6 months1         [Check one box only]


The Borrower hereby certifies to the Agent and the Lenders that as of the date
hereof and as of the date of the requested Conversion and after giving effect
thereto, (a) no Default or Event of Default has or shall have occurred and be
continuing, and (b) the representations and warranties made or deemed made by
the Borrower and each other Obligor in the Loan Documents to which any of them
is a party are and shall be true and correct in all material respects (and
without regard to any qualifications limiting such representations to knowledge
or belief), except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties were true and accurate on and as of such earlier date).
If notice of the requested Conversion was given previously by telephone, this
notice is to be considered the written confirmation of such telephone notice
required by Section 2.7 of the Credit Agreement.
______________________
1 If more than one Interest Period is desired, indicate the principal amount of
the Loans requested for each Interest Period.

G - 2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have duly executed and delivered this Notice
of Conversion as of the date first written above.
COLONIAL REALTY LIMITED PARTNERSHIP,
a Delaware limited partnership
 
 
 
 
By:
 
Colonial Properties Trust, its sole General Partner
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 








G - 3

--------------------------------------------------------------------------------




EXHIBIT H
FORM OF COMPLIANCE CERTIFICATE
__________, 201_


Wells Fargo Bank, National Association
2859 Paces Ferry Road, Suite 1200
Atlanta, GA 30339
Attention: Andrew Hussion


Each of the Lenders party to the Credit Agreement referred to below


Ladies and Gentlemen:


Reference is made to that certain Term Loan Agreement dated as of July 22, 2011
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among COLONIAL REALTY LIMITED PARTNERSHIP, a
Delaware limited partnership (the “Borrower”), the financial institutions party
thereto and their assignees under Section 12.5 thereof (the “Lenders”), and
Wells Fargo Bank, National Association, as Administrative Agent (the “Agent”).
Capitalized terms used herein, and not otherwise defined herein, have their
respective meanings given them in the Credit Agreement.
Pursuant to Section 8.3 of the Credit Agreement, the undersigned hereby
certifies to the Agent and the Lenders as follows:
(1)    The undersigned is the chief financial officer of CLP.
(2)    The undersigned is responsible for and has made or caused to be made
under his/her supervision a detailed review of the activities of the Obligors
and their Subsidiaries in connection with the preparation of this Compliance
Certificate.
(3)    The undersigned has examined the books and records of the Borrower and
has conducted such other examinations and investigations as are reasonably
necessary to provide this Compliance Certificate.
(4)    To the best knowledge of the undersigned, no Default or Event of Default
exists [if such is not the case, specify such Default or Event of Default and
its nature, when it occurred and whether it is continuing and the steps being
taken by the Borrower with respect to such event, condition or failure].
(5)    To the best knowledge of the undersigned, the representations and
warranties made or deemed made by the Borrower and the other Obligors in the
Loan Documents to which any is a party, are true and correct in all material
respects on and as of the date hereof except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and accurate
on and as of such earlier date).
(6)    Attached hereto as Schedule 1 are detailed calculations establishing
whether or not the Borrower was in compliance with the covenants contained in
Sections 9.1 through 9.3, 9.6 and 9.14 of the Credit Agreement as of the
relevant quarterly accounting period, calendar year, or other fiscal period
covered by the financial statements furnished along with this Compliance
Certificate.

H - 1

--------------------------------------------------------------------------------




(7)     Attached hereto as Schedule 2 is a true, correct, and complete record of
the announced development pipeline (including Residential Units for Sale),
including for each announced development project, the project name and location,
the square footage (or number of units, as applicable) to be developed, the
expected construction start date, the expected date of delivery, the expected
stabilization date and the total anticipated cost.
(8)    With respect to the Residential Units for Sale, attached hereto as
Schedule 3 is a true, correct, and complete record of the number of units for
sale, the number of units sold, the number of units remaining for sale, the
sales price of each unit, and whether management or control of such Property has
been turned over to a homeowner's association or similar entity.
(9)    Attached hereto as Schedule 4 is a true, correct, and complete record of
all outstanding Indebtedness of Borrower and its Subsidiaries and CLP and its
Subsidiaries, showing for each component of Indebtedness, the lender, the total
commitment, the total Indebtedness outstanding, the interest rate, if fixed, or
the applicable margin over an index, if the interest rate floats, the term, the
required amortization (if any), and the security (if any).
(10)    Attached hereto as Schedule 5 is a true, correct, and complete record of
all interest rate protection agreements to which Borrower, CLP or any of their
respective Subsidiaries are a party, showing for each such agreement, the total
dollar amount, the type of agreement (i.e. cap, collar, swap, etc.), and the
term thereof.
(11)    Attached hereto as Exhibit A is a copy of all management reports, if
any, submitted to the Borrower or CLP or its management by its independent
public accountants.

H - 2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of the date first above written.
COLONIAL REALTY LIMITED PARTNERSHIP,
a Delaware limited partnership
 
 
 
 
By:
 
Colonial Properties Trust, its sole General Partner
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
Chief Financial Officer






H - 3

--------------------------------------------------------------------------------




EXHIBIT I
FORM OF TERM LOAN NOTE
$_______________                            _______________, 201__
FOR VALUE RECEIVED, the undersigned, COLONIAL REALTY LIMITED PARTNERSHIP, a
Delaware limited partnership (the “Borrower”), hereby promises to pay to the
order of ____________________ (the “Lender”), in care of Wells Fargo Bank,
National Association (the “Agent”) to Agent's address at 608 Second Avenue
South, 11th Floor, Minneapolis, Minnesota 55402, or at such other address as may
be specified in writing by the Agent to the Borrower, the principal sum of
_______________ AND /100 DOLLARS ($_________), on the dates and in the principal
amounts provided in the Credit Agreement (as defined herein), and to pay
interest on the unpaid principal amount owing hereunder, at the rates and on the
dates provided in the Credit Agreement.
The date, amount of each Loan made by the Lender to the Borrower, and each
payment made on account of the principal thereof, shall be recorded by the
Lender on its books and, prior to any transfer of this Note, endorsed by the
Lender on the schedule attached hereto or any continuation thereof, provided
that the failure of the Lender to make any such recordation or endorsement shall
not affect the obligations of the Borrower to make a payment when due of any
amount owing under the Credit Agreement or hereunder in respect of the Loans
made by the Lender.
This Term Loan Note (this “Note”) is one of the “Notes” referred to in that
certain Term Loan Agreement dated as of July 22, 2011, (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among the Borrower, the financial institutions party thereto and their
assignees under Section 12.5 thereof (the “Lenders”), and the Agent. Capitalized
terms used herein, and not otherwise defined herein, have their respective
meanings given them in the Credit Agreement.
The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions specified therein.
Except as permitted by Section 12.5(d) of the Credit Agreement, this Note may
not be assigned by the Lender to any other Person.
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.
The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.
Time is of the essence for this Note.

I - 1

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has executed and delivered this Note under
seal as of the date first written above.
COLONIAL REALTY LIMITED PARTNERSHIP,
a Delaware limited partnership
 
 
 
 
By:
 
Colonial Properties Trust, its sole General Partner
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
[SEAL]




I - 2

--------------------------------------------------------------------------------






SCHEDULE OF LOANS
This Note evidences Loans made under the within described Credit Agreement to
the Borrower, on the dates and in the principal amounts set forth below, subject
to the payments and prepayments of principal set forth below:
Date of
Principal
Amount Paid
Unpaid Principal
Notation
Loan
Amount of Loan
or Prepaid
Amount
Made By






I - 3

--------------------------------------------------------------------------------




EXHIBIT J
FORM OF TRANSFER
AUTHORIZER DESIGNATION FORM
(For Disbursement of Loan Proceeds by Funds Transfer)
The following representatives of COLONIAL REALTY LIMITED PARTNERSHIP, a Delaware
limited partnership ("Borrower") are authorized to request the disbursement of
Loan proceeds and initiate funds transfers for Loan Number 1004973 dated July
22, 2011, by and among the Borrower, the financial institutions party thereto
and their assignees under Section 12.5 thereof (the “Lenders”), and Wells Fargo
Bank, National Association, as the Administrative Agent (the “Agent”) for the
Lenders. Agent is authorized to rely on this Transfer Authorizer Designation
until it has received a new Transfer Authorizer Designation signed by Borrower,
even in the event that any or all of the foregoing information may have changed.


 
Name
Title
Maximum Wire
Amount1
1
 
 
 
2
 
 
 
3
 
 
 
4
 
 
 
5
 
 
 



Initial Loan Disbursement Authorization: Not Applicable


Beneficiary Bank and Account Holder Information



1.
Transfer Funds to (Receiving Party Account Name):
Receiving Party Account Number:
Receiving Bank Name, City and State:
Receiving Bank Routing (ABA) Number
Maximum Transfer Amount:
 
Further Credit Information/Instructions:









2.

J - 1

--------------------------------------------------------------------------------




Transfer Funds to (Receiving Party Account Name):
Receiving Party Account Number:
Receiving Bank Name, City and State:
Receiving Bank Routing (ABA) Number
Maximum Transfer Amount:
 
Further Credit Information/Instructions:



3.
Transfer Funds to (Receiving Party Account Name):
Receiving Party Account Number:
Receiving Bank Name, City and State:
Receiving Bank Routing (ABA) Number
Maximum Transfer Amount:
 
Further Credit Information/Instructions:



1 Maximum Wire Amount may not exceed the Loan Amount.


Date:
 
 
 
 
 
 
 
 
 
 
COLONIAL REALTY LIMITED PARTNERSHIP,
a Delaware limited partnership
 
 
 
 
By:
 
Colonial Properties Trust, its sole General Partner
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
 
Title:
 
 
 
 
[SEAL]

____________________________



J - 2